Exhibit 10.3

 

EXECUTION

 

HOMEBANC MORTGAGE TRUST 2005-3, as Issuer

 

HMB ACCEPTANCE CORP., as Depositor

 

WELLS FARGO BANK, N.A.,

as Securities Administrator and Master Servicer

 

HOMEBANC CORP., as Seller and Servicer

 

and

 

U.S. BANK NATIONAL ASSOCIATION, as Indenture Trustee

 

--------------------------------------------------------------------------------

 

TRANSFER AND SERVICING AGREEMENT

 

Dated as of May 1, 2005

 

--------------------------------------------------------------------------------

 

HOMEBANC MORTGAGE TRUST 2005-3

MORTGAGE BACKED NOTES



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

ARTICLE I      DEFINITIONS     

Section 1.01.   Definitions

   3

Section 1.02.   Calculations With Respect to the Mortgage Loans

   35

Section 1.03.   Calculations With Respect to Accrued Interest

   35 ARTICLE II      CONVEYANCE OF MORTGAGE LOANS     

Section 2.01.   Creation and Declaration of Trust Estate; Conveyance of Mortgage
Loans

   36

Section 2.02.   Acceptance of Trust Estate; Review of Documentation

   39

Section 2.03.   Grant Clause

   41

Section 2.04.   Option to Contribute Derivative Instrument

   43 ARTICLE III      REPRESENTATIONS AND WARRANTIES     

Section 3.01.   Representations and Warranties of the Depositor and the Seller

   43

Section 3.02.   Discovery of Breach

   45

Section 3.03.   Repurchase, Purchase or Substitution of Mortgage Loans

   46

Section 3.04.   Representations and Warranties of the Depositor with respect to
Security Interest

   47 ARTICLE IV      ADMINISTRATION AND SERVICING OF THE MORTGAGE LOANS BY THE
SERVICER     

Section 4.01.   Servicer to Perform Servicing Responsibilities

   48

Section 4.02.   Servicing of the Mortgage Loans

   49

Section 4.03.   Payments to the Master Servicer

   62

Section 4.04.   General Servicing Procedures

   65

 

i



--------------------------------------------------------------------------------

Section 4.05.   Representations, Warranties and Agreements

   68

Section 4.06.   The Servicer

   71

Section 4.07.   Termination for Cause

   73

Section 4.08.   Successor to Servicer

   75

Section 4.09.   Subservicers and Subservicing Agreements

   76

Section 4.10.   Superior Liens

   78 ARTICLE V      ADMINISTRATION AND MASTER SERVICING OF MORTGAGE LOANS BY
THE MASTER SERVICER AND THE SECURITIES ADMINISTRATOR     

Section 5.01.   Duties of the Master Servicer; Representations and Warranties

   78

Section 5.02.   Master Servicer Fidelity Bond and Master Servicer Errors and
Omissions Insurance Policy

   80

Section 5.03.   Master Servicer’s Financial Statements and Related Information

   81

Section 5.04.   Power to Act; Procedures

   82

Section 5.05.   Enforcement of Servicer’s and Master Servicer’s Obligations

   83

Section 5.06.   Collection Account

   83

Section 5.07.   Application of Funds in the Collection Account

   85

Section 5.08.   Reports to Indenture Trustee and Noteholders

   87

Section 5.09.   Termination of Servicer; Successor Servicers

   90

Section 5.10.   Master Servicer Liable for Enforcement

   91

Section 5.11.   Assumption of Master Servicing by Indenture Trustee

   91

Section 5.12.   Release of Mortgage Files

   91

Section 5.13.   Documents, Records and Funds in Possession of Master Servicer to
be Held for Indenture Trustee

   93

Section 5.14.   Opinion

   94

Section 5.15.   Indenture Trustee To Retain Possession of Certain Insurance
Policies and Documents

   94

Section 5.16.   Compensation to the Master Servicer

   95

Section 5.17.   Annual Officer’s Certificate as to Compliance

   95

Section 5.18.   Annual Independent Accountants’ Servicing Report

   95

Section 5.19.   Merger or Consolidation

   96

Section 5.20.   Resignation of Master Servicer

   96

Section 5.21.   Assignment or Delegation of Duties by the Master Servicer

   97

Section 5.22.   Limitation on Liability of the Master Servicer and Others

   97

Section 5.23.   Indemnification; Third Party Claims

   98

Section 5.24.   Alternative Index

   98

Section 5.25.   Transfer of Servicing

   98

Section 5.26.   Compliance with Safeguarding Customer Information Requirements

   100

 

ii



--------------------------------------------------------------------------------

ARTICLE VI      DEPOSITS AND PAYMENTS TO HOLDERS     

Section 6.01.   The Note Payment Account

   100

Section 6.02.   Payments from the Note Payment Account

   101

Section 6.03.   Control of the Trust Account

   105

Section 6.04.   Monthly Advances by Master Servicer and Servicer

   108

Section 6.05.   Cap Agreements

   109 ARTICLE VII      THE SECURITIES ADMINISTRATOR     

Section 7.01.   Duties of the Securities Administrator

   110

Section 7.02.   Records

   111

Section 7.03.   Compensation and Indemnity

   111

Section 7.04.   Additional Information to be Furnished to the Issuer

   111

Section 7.05.   Independence of the Securities Administrator

   111

Section 7.06.   No Joint Venture

   112

Section 7.07.   Other Activities of Securities Administrator

   112

Section 7.08.   Resignation and Removal of Securities Administrator

   112

Section 7.09.   Action upon Termination, Resignation or Removal of the
Securities Administrator

   114 ARTICLE VIII      MASTER SERVICER EVENTS OF DEFAULT     

Section 8.01.   Master Servicer Events of Default; Indenture Trustee To Act;
Appointment of Successor

   114

Section 8.02.   Additional Remedies of Indenture Trustee Upon Event of Default

   118

Section 8.03.   Waiver of Defaults

   119

Section 8.04.   Notification to Holders

   119

Section 8.05.   Directions by Noteholders and Duties of Indenture Trustee During
Master Servicer Event of Default

   119

Section 8.06.   Action Upon Certain Failures of the Master Servicer and Upon
Master Servicer Event of Default

   120

Section 8.07.   Preparation of Reports

   120

 

iii



--------------------------------------------------------------------------------

ARTICLE IX      TERMINATION     

Section 9.01.   Termination

   121

Section 9.02.   Termination Prior to Maturity Date; Optional Redemption

   121

Section 9.03.   Certain Notices upon Final Payment

   122 ARTICLE X      MISCELLANEOUS PROVISIONS     

Section 10.01.   Binding Nature of Agreement; Assignment

   122

Section 10.02.   Entire Agreement

   122

Section 10.03.   Amendment

   122

Section 10.04.   Acts of Noteholders

   124

Section 10.05.   Recordation of Agreement

   124

Section 10.06.   Governing Law

   124

Section 10.07.   Notices

   124

Section 10.08.   Severability of Provisions

   126

Section 10.09.   Indulgences; No Waivers

   127

Section 10.10.   Headings Not To Affect Interpretation

   127

Section 10.11.   Benefits of Agreement

   127

Section 10.12.   Special Notices to the Rating Agencies

   127

Section 10.13.   Counterparts

   128

Section 10.14.   Agreement of the Issuer

   128

Section 10.15.   Execution by the Issuer

   128

 

iv



--------------------------------------------------------------------------------

ATTACHMENTS

 

Exhibit A-1

   Form of Initial Certification

Exhibit A-2

   Form of Interim Certification

Exhibit A-3

   Form of Final Certification

Exhibit A-4

   Form of Endorsement

Exhibit A-5

   Form of Request For Release

Exhibit B

   Form of Lost Note Affidavit

Exhibit C

   Custodial Agreement

Exhibit D

   Custodial Account Letter Agreement

Exhibit E

   Escrow Account Letter Agreement

Exhibit F

   Standard Layout For Monthly Defaulted Loan Report

Schedule A

   Mortgage Loan Schedule

 

v



--------------------------------------------------------------------------------

 

This TRANSFER AND SERVICING AGREEMENT, dated as of May 1, 2005 (this “Agreement”
or this “Transfer and Servicing Agreement”), is by and among HOMEBANC MORTGAGE
TRUST 2005-3, a Delaware statutory trust, as issuer (the “Issuer”), HMB
ACCEPTANCE CORP., a Delaware corporation, as depositor (the “Depositor”), U.S.
BANK NATIONAL ASSOCIATION, as indenture trustee (the “Indenture Trustee”), WELLS
FARGO BANK, N.A., as securities administrator (in such capacity, the “Securities
Administrator”) and master servicer (in such capacity, the “Master Servicer”)
and HOMEBANC CORP., a Georgia corporation, as seller (in such capacity, the
“Seller”) and servicer (in such capacity, the “Servicer”).

 

PRELIMINARY STATEMENT

 

WHEREAS, the Depositor has acquired all of the rights, title and interest of the
Seller in certain conventional, first and second lien, adjustable rate,
residential mortgage loans identified in Schedule A hereto (the “Mortgage
Loans”) from the Seller pursuant to the Mortgage Loan Purchase Agreement, and at
the Closing Date is the owner of the Mortgage Loans and the other property being
conveyed by it to the Issuer hereunder for inclusion in the Trust Estate;

 

WHEREAS, the Depositor has duly authorized the execution and delivery of this
Agreement to provide for the conveyance to the Issuer of the Mortgage Loans and
the other property constituting the Trust Estate;

 

WHEREAS, on the Closing Date, the Depositor will acquire the Notes and the
Ownership Certificate from the Issuer as consideration for its transfer to the
Issuer of the Mortgage Loans and the other property constituting the Trust
Estate;

 

WHEREAS, pursuant to the Indenture, the Issuer will pledge the Mortgage Loans
and the other property constituting the Trust Estate to the Indenture Trustee as
security for the Notes;

 

WHEREAS, the Issuer desires that the Servicer service the Mortgage Loans upon
such transfer to the Issuer pursuant to this Agreement, and the Servicer has
agreed to do so;

 

WHEREAS, the Master Servicer shall be obligated under this Agreement, among
other things, to supervise the servicing of the Mortgage Loans on behalf of the
Issuer, and shall have the right, under certain circumstances, to terminate the
rights and obligations of the Servicer under this Agreement upon the occurrence
and continuance of a Servicing Event of Default as provided herein;

 

WHEREAS, the parties hereto acknowledge and agree that, at the direction of the
Depositor, the Seller will assign all of its rights with respect to the Mortgage
Loans to the Indenture Trustee;

 

WHEREAS, the Issuer desires to have the Securities Administrator perform certain
duties consistent with the terms of this Agreement; and

 

WHEREAS, the Securities Administrator has the capacity to provide the services
required hereby and is willing to perform such services on the terms set forth
herein.

 



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

 

The following table sets forth (or describes) the class designation, Note
Interest Rate, initial Class Principal Amount and minimum denomination for each
Class of Notes issued pursuant to the Indenture:

 

Class Designation

--------------------------------------------------------------------------------

   Note Interest
Rate


--------------------------------------------------------------------------------

  Initial
Class Principal
Amount or Class
Notional Amount


--------------------------------------------------------------------------------

   Minimum
Denominations


--------------------------------------------------------------------------------

Class A-1

   (1)   $ 831,908,000    $ 25,000

Class A-2

   (2)   $ 98,567,000    $ 25,000

Class M-1

   (3)   $ 16,264,000    $ 25,000

Class M-2

   (4)   $ 7,393,000    $ 25,000

Class M-3

   (5)   $ 5,421,000    $ 25,000

Class M-4

   (6)   $ 9,857,000    $ 25,000

Class M-5

   (7)   $ 10,350,000    $ 25,000

Class B

   (8)   $ 5,913,000    $ 25,000

--------------------------------------------------------------------------------

(1) The Note Interest Rate with respect to any Payment Date (and the related
Accrual Period) for the Class A-1 Notes is the per annum rate equal to the least
of (i) LIBOR plus 0.240% per annum, (ii) the Maximum Note Interest Rate and
(iii) the Available Funds Rate with respect to such Payment Date; provided, that
the per annum rate calculated pursuant to clause (i) above with respect to the
Class A-1 Notes will be equal to LIBOR plus 0.480% per annum beginning on the
Step-up Date (and the related Accrual Period) and on each Payment Date (and the
related Accrual Period) thereafter.

 

(2) The Note Interest Rate with respect to any Payment Date (and the related
Accrual Period) for the Class A-2 Notes is the per annum rate equal to the least
of (i) LIBOR plus 0.310% per annum, (ii) the Maximum Note Interest Rate and
(iii) the Available Funds Rate with respect to such Payment Date; provided, that
the per annum rate calculated pursuant to clause (i) above with respect to the
Class A-2 Notes will be equal to LIBOR plus 0.620% per annum beginning on the
Step-up Date (and the related Accrual Period) and on each Payment Date (and the
related Accrual Period) thereafter.

 

(3) The Note Interest Rate with respect to any Payment Date (and the related
Accrual Period) for the Class M-1 Notes is the per annum rate equal to the least
of (i) LIBOR plus 0.440% per annum, (ii) the Maximum Note Interest Rate and
(iii) the Available Funds Rate with respect to such Payment Date; provided, that
the per annum rate calculated pursuant to clause (i) above with respect to the
Class M-1 Notes will be equal to LIBOR plus 0.660% per annum beginning on the
Step-up Date (and the related Accrual Period) and on each Payment Date (and the
related Accrual Period) thereafter.

 

(4) The Note Interest Rate with respect to any Payment Date (and the related
Accrual Period) for the Class M-2 Notes is the per annum rate equal to the least
of (i) LIBOR plus 0.460% per annum, (ii) the Maximum Note Interest Rate and
(iii) the Available Funds Rate with respect to such Payment Date; provided, that
the per annum rate calculated pursuant to clause (i) above with respect to the
Class M-2 Notes will be equal to LIBOR plus 0.690% per annum beginning on the
Step-up Date (and the related Accrual Period) and on each Payment Date (and the
related Accrual Period) thereafter.

 

2



--------------------------------------------------------------------------------

(5) The Note Interest Rate with respect to any Payment Date (and the related
Accrual Period) for the Class M-3 Notes is the per annum rate equal to the least
of (i) LIBOR plus 0.510% per annum, (ii) the Maximum Note Interest Rate and
(iii) the Available Funds Rate with respect to such Payment Date; provided, that
the per annum rate calculated pursuant to clause (i) above with respect to the
Class M-3 Notes will be equal to LIBOR plus 0.765% per annum beginning on the
Step-up Date (and the related Accrual Period) and on each Payment Date (and the
related Accrual Period) thereafter.

 

(6) The Note Interest Rate with respect to any Payment Date (and the related
Accrual Period) for the Class M-4 Notes is the per annum rate equal to the least
of (i) LIBOR plus 0.670% per annum, (ii) the Maximum Note Interest Rate and
(iii) the Available Funds Rate with respect to such Payment Date; provided, that
the per annum rate calculated pursuant to clause (i) above with respect to the
Class M-4 Notes will be equal to LIBOR plus 1.005% per annum beginning on the
Step-up Date (and the related Accrual Period) and on each Payment Date (and the
related Accrual Period) thereafter.

 

(7) The Note Interest Rate with respect to any Payment Date (and the related
Accrual Period) for the Class M-5 Notes is the per annum rate equal to the least
of (i) LIBOR plus 1.230% per annum, (ii) the Maximum Note Interest Rate and
(iii) the Available Funds Rate with respect to such Payment Date; provided, that
the per annum rate calculated pursuant to clause (i) above with respect to the
Class M-5 Notes will be equal to LIBOR plus 1.845% per annum beginning on the
Step-up Date (and the related Accrual Period) and on each Payment Date (and the
related Accrual Period) thereafter.

 

(8) The Note Interest Rate with respect to any Payment Date (and the related
Accrual Period) for the Class B Notes is the per annum rate equal to the least
of (i) LIBOR plus 2.100% per annum, (ii) the Maximum Note Interest Rate and
(iii) the Available Funds Rate with respect to such Payment Date; provided, that
the per annum rate calculated pursuant to clause (i) above with respect to the
Class B Notes will be equal to LIBOR plus 3.150% per annum beginning on the
Step-up Date (and the related Accrual Period) and on each Payment Date (and the
related Accrual Period) thereafter.

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01. Definitions. The following words and phrases, unless the context
otherwise requires, shall have the following meanings:

 

A-1 Principal Deficiency Amount: With respect to any Payment Date, the lesser of
(a) the excess, if any, of (1) the Total Principal Deficiency Amount over (2)
the sum of the A-2 Principal Deficiency Amount, the M-1 Principal Deficiency
Amount, the M-2 Principal Deficiency Amount, the M-3 Principal Deficiency
Amount, the M-4 Principal Deficiency Amount, the M-5 Principal Deficiency Amount
and the B Principal Deficiency Amount, in each case for that Payment Date, and
(b) the Class Principal Amount of the Class A-1 Notes immediately prior to such
Payment Date.

 

A-2 Principal Deficiency Amount: With respect to any Payment Date, the lesser of
(a) the excess, if any, of (1) the Total Principal Deficiency Amount over (2)
the sum of the M-1 Principal Deficiency Amount, the M-2 Principal Deficiency
Amount, the M-3 Principal Deficiency Amount, the M-4 Principal Deficiency
Amount, the M-5 Principal Deficiency

 

3



--------------------------------------------------------------------------------

Amount and the B Principal Deficiency Amount, in each case for that Payment Date
and (b) the Class Principal Amount of the Class A-2 Notes immediately prior to
such Payment Date.

 

Accepted Servicing Practices: With respect to any Mortgage Loan, those mortgage
loan servicing practices (including collection procedures) of prudent mortgage
banking institutions which service mortgage loans of the same type as such
Mortgage Loan in the jurisdiction where the related Mortgaged Property is
located, and which are in accordance with Fannie Mae servicing practices and
procedures, for MBS pool mortgages, as defined in the Fannie Mae Guides
including future updates.

 

Accountant: A Person engaged in the practice of accounting who (except when this
Agreement provides that an Accountant must be Independent) may be employed by or
affiliated with the Depositor or an Affiliate of the Depositor.

 

Accounts: Any or all of the Custodial Accounts, the Escrow Accounts, the
Collection Account, the Note Payment Account, the Certificate Distribution
Account, the Cap Account and any other accounts created or maintained by the
Master Servicer, the Securities Administrator or the Servicer pursuant to this
Agreement.

 

Accrual Period: With respect to any Payment Date and any Class of Notes, the
period beginning on immediately preceding Payment Date (or on the Closing Date,
in the case of the first Accrual Period) and ending on the day immediately
preceding the related Payment Date.

 

Accrued Note Interest: With respect to any Payment Date and any Class of Notes,
the aggregate amount of interest accrued at the applicable Note Interest Rate
during the related Accrual Period on the Class Principal Amount of such Class
immediately prior to such Payment Date, provided, however, that for any class of
Notes and any Payment Date, Accrued Note Interest will be reduced by the amount
specified in clause (a) of the definition of Deferred Interest, if any for such
Class and Payment Date.

 

Adjustment Date: With respect to any Mortgage Loan, the date on which an
adjustment is made to the Monthly Payment to correspond to an adjustment in the
related Mortgage Note.

 

Administration Agreement: The administration agreement dated as of May 1, 2005,
among the Issuer, the Indenture Trustee, the Securities Administrator, the Owner
Trustee and the Depositor.

 

Affiliate: With respect to any specified Person, any other Person controlling or
controlled by or under common control with such specified Person. For the
purposes of this definition, “control” when used with respect to any specified
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

 

4



--------------------------------------------------------------------------------

Agreement: This Transfer and Servicing Agreement and all amendments and
supplements hereto.

 

Ancillary Income: All income derived from the Mortgage Loans, excluding
Servicing Fees attributable to the Mortgage Loans and other amounts treated as
payment proceeds of the Mortgage Loans, including but not limited to, late
charges, fees received with respect to checks or bank drafts returned by the
related bank for non-sufficient funds, assumption fees, optional insurance
administrative fees and all other incidental fees and charges.

 

Appraised Value: With respect to any Mortgaged Property, the value thereof as
determined by an appraisal made for the originator of the Mortgage Loan at the
time of origination of the Mortgage Loan by an appraiser who met the
requirements of the Servicer and Fannie Mae, or as determined by use of an
automated valuation model, provided, however, that the use of an automated
valuation model shall be permitted only upon the presentation by the Servicer to
the Indenture Trustee of an approval letter acceptable to the Indenture Trustee
from each of the Rating Agencies, which letters shall state that use of an
automated valuation model shall have no adverse effect in any material respect
on the interests of any Noteholder.

 

Assignment of Mortgage: An assignment of Mortgage, notice of transfer or
equivalent instrument, in recordable form, which is sufficient under the laws of
the jurisdiction wherein the related Mortgaged Property is located to reflect of
record the sale of the Mortgage, which assignment, notice of transfer or
equivalent instrument may be in the form of one or more blanket assignments
covering Mortgages secured by Mortgaged Properties located in the same county,
if permitted by law.

 

Available Funds Rate: With respect to any Payment Date and the Notes, the per
annum rate equal to the product of (1) (a) 360 divided by (b) the actual number
of days in the Accrual Period, and (2) (a) Interest Funds for such Payment Date,
divided by (b) the aggregate Class Principal Amount of the Notes as of the first
day of the related Accrual Period.

 

Authorized Officer: Any Person who may execute an Officer’s Certificate on
behalf of the Issuer.

 

B Principal Deficiency Amount: With respect to any Payment Date, the lesser of
(a) the Total Principal Deficiency Amount for that Payment Date, and (b) the
Class Principal Amount of the Class B Notes immediately prior to such Payment
Date.

 

Bankruptcy: As to any Person, the making of an assignment for the benefit of
creditors, the filing of a voluntary petition in bankruptcy, adjudication as a
bankrupt or insolvent, the entry of an order for relief in a bankruptcy or
insolvency proceeding, the seeking of reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief, or seeking, consenting
to or acquiescing in the appointment of a trustee, receiver or liquidator,
dissolution, or termination, as the case may be, of such Person pursuant to the
provisions of either the Bankruptcy Code, or any other similar state laws.

 

5



--------------------------------------------------------------------------------

Bankruptcy Code: The United States Bankruptcy Code of 1986, as amended.

 

Bankruptcy Loss: Any loss resulting from a bankruptcy court, in connection with
a personal bankruptcy of a borrower, (1) establishing the value of a Mortgaged
Property at an amount less than the Outstanding Principal Balance of the
Mortgage Loan secured by such Mortgaged Property or (2) reducing the amount of
the Monthly Payment on the related Mortgage Loan, in each case, as reported by
the Servicer to the Master Servicer.

 

Basis Risk Shortfall: With respect to each Payment Date and any Class of Notes,
an amount equal to the sum of (1) the excess, if any, of (a) Accrued Note
Interest calculated without regard to the Available Funds Rate over (b) the
aggregate of interest accrued on such Class at an interest rate equal to the
Available Funds Rate, (2) any amount described in clause (1) above for such
Class remaining unpaid from prior Payment Dates and (3) interest on the amount
in clause (2) above at such Class’s applicable Note Interest Rate (without
regard to the Available Funds Rate).

 

Basis Risk Shortfall Carryforward Amount: With respect to each Class of Notes
and any Payment Date, an amount equal to the aggregate amount of Basis Risk
Shortfall for such Class of Notes on such Payment Date, plus any unpaid Basis
Risk Shortfall for such Class of Notes from prior Payment Dates, plus interest
thereon at the Note Interest Rate for such Payment Date for such Class for the
related Accrual Period, to the extent previously unpaid from Monthly Excess
Cashflow or from proceeds of the Cap Agreements.

 

Book-Entry Notes: As defined in the Indenture.

 

Business Day: Any day other than (i) a Saturday or a Sunday or (ii) a day on
which banking institutions in New York, New York or, if other than New York, the
city in which the Corporate Trust Office of the Indenture Trustee is located, or
the States of Delaware, Georgia, Maryland, Massachusetts, Minnesota or Texas are
authorized or obligated by law or executive order to be closed.

 

Cap Account: A separate account established and maintained by the Securities
Administrator for the benefit of the Noteholders pursuant to Section 6.05.

 

Cap Agreement Payment Date: With respect to any Cap Agreement, one Business Day
immediately prior to the related Payment Date, beginning with the Payment Date
in June 2005 and ending with the Payment Date in April 2010.

 

Cap Agreements: The interest rate cap agreements dated on or before the Closing
Date between the Issuer and the Cap Counterparty.

 

Cap Counterparty: Bear Stearns Financial Products Inc.

 

Cap Receipt: With respect to any Cap Agreement Payment Date, any amount received
from the Cap Counterparty under any Cap Agreement.

 

6



--------------------------------------------------------------------------------

Certificate: The Ownership Certificate.

 

Certificate Distribution Account: As defined in the Trust Agreement.

 

Certificate of Trust: As defined in the Trust Agreement.

 

Certificate Registrar: As defined in the Trust Agreement, the initial
Certificate Registrar shall be the Securities Administrator.

 

Certificateholder: Any registered holder of the Ownership Certificate.

 

Civil Relief Act: The Servicemembers Civil Relief Act, as such may be amended
from time to time, and any similar state or local laws.

 

Class: All Notes bearing the same class designation.

 

Class A Principal Payment Amount: With respect to any Payment Date on or after
the Stepdown Date, as long as a Trigger Event has not occurred with respect to
such Payment Date, an amount equal to the excess of (x) the aggregate Class
Principal Amount of the Class A-1 and Class A-2 Notes immediately prior to such
Payment Date over (y) the lesser of (A) the product of (i) 87.40% and (ii) the
aggregate Scheduled Principal Balance of the Mortgage Loans as of the last day
of the related Collection Period and (B) the aggregate Scheduled Principal
Balance of the Mortgage Loans as of the last day of the related Collection
Period minus the Overcollateralization Floor.

 

Class B Principal Payment Amount: With respect to any Payment Date on or after
the Stepdown Date, as long as a Trigger Event has not occurred with respect to
such Payment Date, an amount equal to the lesser of (x) the remaining Principal
Payment Amount for that Payment Date after payment of the Class A Principal
Payment Amount, the Class M-1 Principal Payment Amount, the Class M-2 Principal
Payment Amount, the Class M-3 Principal Payment Amount, the Class M-4 Principal
Payment Amount and the Class M-5 Principal Payment Amount and (y) the excess, if
any, of (A) the sum of (1) the aggregate Class Principal Amount of the Class A-1
and Class A-2 Notes (after taking into account the payment of the Class A
Principal Payment Amount for such Payment Date), (2) the Class Principal Amount
of the Class M-1 Notes (after taking into account the payment of the Class M-1
Principal Payment Amount for such Payment Date), (3) the Class Principal Amount
of the Class M-2 Notes (after taking into account the payment of the Class M-2
Principal Payment Amount for such Payment Date), (4) the Class Principal Amount
of the Class M-3 Notes (after taking into account the payment of the Class M-3
Principal Payment Amount for such Payment Date), (5) the Class Principal Amount
of the Class M-4 Notes (after taking into account the payment of the Class M-4
Principal Payment Amount for such Payment Date), (6) the Class Principal Amount
of the Class M-5 Notes (after taking into account the payment of the Class M-5
Principal Payment Amount for such Payment Date) and (7) the Class Principal
Amount of the Class B Notes immediately prior to such Payment Date, over (B) the
lesser of (a) the product of (i) approximately 98.60% and (ii) the

 

7



--------------------------------------------------------------------------------

aggregate Scheduled Principal Balance of the Mortgage Loans as of the last day
of the related Collection Period, and (b) the aggregate Scheduled Principal
Balance of the Mortgage Loans as of the last day of the related Collection
Period minus the Overcollateralization Floor.

 

Class M-1 Principal Payment Amount: With respect to any Payment Date on or after
the Stepdown Date, as long as a Trigger Event has not occurred with respect to
such Payment Date, an amount equal to the lesser of (x) the remaining Principal
Payment Amount for that Payment Date after payment of the Class A Principal
Payment Amount and (y) the excess, if any, of (A) the sum of (1) the aggregate
Class Principal Amount of the Class A-1 and Class A-2 Notes (after taking into
account the payment of the Class A Principal Payment Amount for such Payment
Date) and (2) the Class Principal Amount of the Class M-1 Notes immediately
prior to such Payment Date, over (B) the lesser of (a) the product of (i)
approximately 90.70% and (ii) the aggregate Scheduled Principal Balance of the
Mortgage Loans as of the last day of the related Collection Period, and (b) the
aggregate Scheduled Principal Balance of the Mortgage Loans as of the last day
of the related Collection Period minus the Overcollateralization Floor.

 

Class M-2 Principal Payment Amount: With respect to any Payment Date on or after
the Stepdown Date, as long as a Trigger Event has not occurred with respect to
such Payment Date, an amount equal to the lesser of (x) the remaining Principal
Payment Amount for that Payment Date after payment of the Class A Principal
Payment Amount and the Class M-1 Principal Payment Amount and (y) the excess, if
any, of (A) the sum of (1) the aggregate Class Principal Amount of the Class A-1
and Class A-2 Notes (after taking into account the payment of the Class A
Principal Payment Amount for such Payment Date), (2) the Class Principal Amount
of the Class M-1 Notes (after taking into account the payment of the Class M-1
Principal Payment Amount for such Payment Date) and (3) the Class Principal
Amount of the Class M-2 Notes immediately prior to such Payment Date, over (B)
the lesser of (a) the product of (i) approximately 92.20% and (ii) the aggregate
Scheduled Principal Balance of the Mortgage Loans as of the last day of the
related Collection Period, and (b) the aggregate Scheduled Principal Balance of
the Mortgage Loans as of the last day of the related Collection Period minus the
Overcollateralization Floor.

 

Class M-3 Principal Payment Amount: With respect to any Payment Date on or after
the Stepdown Date, as long as a Trigger Event has not occurred with respect to
such Payment Date, an amount equal to the lesser of (x) the remaining Principal
Payment Amount for that Payment Date after payment of the Class A Principal
Payment Amount, the Class M-1 Principal Payment Amount and the Class M-2
Principal Payment Amount and (y) the excess, if any, of (A) the sum of (1) the
aggregate Class Principal Amount of the Class A-1 and Class A-2 Notes (after
taking into account the payment of the Class A Principal Payment Amount for such
Payment Date), (2) the Class Principal Amount of the Class M-1 Notes (after
taking into account the payment of the Class M-1 Principal Payment Amount for
such Payment Date), (3) the Class Principal Amount of the Class M-2 Notes (after
taking into account the payment of the Class M-2 Principal Payment Amount for
such Payment Date) and (4) the Class Principal Amount of the Class M-3 Notes
immediately prior to such Payment Date, over (B) the lesser of (a) the product
of (i) approximately 93.30% and (ii) the aggregate Scheduled Principal Balance
of the Mortgage

 

8



--------------------------------------------------------------------------------

Loans as of the last day of the related Collection Period, and (b) the aggregate
Scheduled Principal Balance of the Mortgage Loans as of the last day of the
related Collection Period minus the Overcollateralization Floor.

 

Class M-4 Principal Payment Amount: With respect to any Payment Date on or after
the Stepdown Date, as long as a Trigger Event has not occurred with respect to
such Payment Date, an amount equal to the lesser of (x) the remaining Principal
Payment Amount for that Payment Date after payment of the Class A Principal
Payment Amount, the Class M-1 Principal Payment Amount, the Class M-2 Principal
Payment Amount and the Class M-3 Principal Payment Amount and (y) the excess, if
any, of (A) the sum of (1) the aggregate Class Principal Amount of the Class A-1
and Class A-2 Notes (after taking into account the payment of the Class A
Principal Payment Amount for such Payment Date), (2) the Class Principal Amount
of the Class M-1 Notes (after taking into account the payment of the Class M-1
Principal Payment Amount for such Payment Date), (3) the Class Principal Amount
of the Class M-2 Notes (after taking into account the payment of the Class M-2
Principal Payment Amount for such Payment Date), (4) the Class Principal Amount
of the Class M-3 Notes (after taking into account the payment of the Class M-3
Principal Payment Amount for such Payment Date) and (5) the Class Principal
Amount of the Class M-4 Notes immediately prior to such Payment Date, over (B)
the lesser of (a) the product of (i) approximately 95.30% and (ii) the aggregate
Scheduled Principal Balance of the Mortgage Loans as of the last day of the
related Collection Period, and (b) the aggregate Scheduled Principal Balance of
the Mortgage Loans as of the last day of the related Collection Period minus the
Overcollateralization Floor.

 

Class M-5 Principal Payment Amount: With respect to any Payment Date on or after
the Stepdown Date, as long as a Trigger Event has not occurred with respect to
such Payment Date, an amount equal to the lesser of (x) the remaining Principal
Payment Amount for that Payment Date after payment of the Class A Principal
Payment Amount, the Class M-1 Principal Payment Amount, the Class M-2 Principal
Payment Amount, the Class M-3 Principal Payment Amount and the Class M-4
Principal Payment Amount and (y) the excess, if any, of (A) the sum of (1) the
aggregate Class Principal Amount of the Class A-1 and Class A-2 Notes (after
taking into account the payment of the Class A Principal Payment Amount for such
Payment Date), (2) the Class Principal Amount of the Class M-1 Notes (after
taking into account the payment of the Class M-1 Principal Payment Amount for
such Payment Date), (3) the Class Principal Amount of the Class M-2 Notes (after
taking into account the payment of the Class M-2 Principal Payment Amount for
such Payment Date), (4) the Class Principal Amount of the Class M-3 Notes (after
taking into account the payment of the Class M-3 Principal Payment Amount for
such Payment Date), (5) the Class Principal Amount of the Class M-4 Notes (after
taking into account the payment of the Class M-4 Principal Payment Amount for
such Payment Date) and (6) the Class Principal Amount of the Class M-5 Notes
immediately prior to such Payment Date, over (B) the lesser of (a) the product
of (i) approximately 97.40% and (ii) the aggregate Scheduled Principal Balance
of the Mortgage Loans as of the last day of the related Collection Period, and
(b) the aggregate Scheduled Principal Balance of the Mortgage Loans as of the
last day of the related Collection Period minus the Overcollateralization Floor.

 

9



--------------------------------------------------------------------------------

Class Principal Amount: With respect to any Class of Notes as of any Payment
Date, its initial Class Principal Amount as of the Closing Date, as reduced by
all amounts previously paid on that Class in respect of principal prior to such
Payment Date.

 

Clearing Agency: An organization registered as a “clearing agency” pursuant to
Section 17A of the Exchange Act, as amended. As of the Closing Date, the
Clearing Agency shall be The Depository Trust Company.

 

Closing Date: May 27, 2005.

 

Code: The Internal Revenue Code of 1986, as amended.

 

Collateral: As defined in the Indenture.

 

Collection Account: A separate account maintained by the Master Servicer
established in the name of the Indenture Trustee and for the benefit of the
Noteholders pursuant to Section 5.06.

 

Collection Period: With respect to any Payment Date, the one-month period
commencing on the second day of the calendar month immediately preceding the
month in which such Payment Date occurs and ending on the first day of the month
in which such Payment Date occurs.

 

Combined Loan-to-Value Ratio: With respect to a Second Lien Mortgage Loan, at
any time, the ratio, expressed as a percentage, of the sum of (1) the principal
balance of such Mortgage Loan and (2) the principal balance of the related first
lien mortgage loan, each as of the applicable date of determination, to (a) in
the case of a purchase, the lesser of the sale price of the Mortgaged Property
and its appraised value at the time of sale or (b) in the case of a refinancing
or modification, the appraised value of the Mortgaged Property at the time of
the refinancing or modification.

 

Compensating Interest Payment: With respect to any Payment Date, an amount equal
to the lesser of (x) the aggregate Prepayment Interest Shortfall Amount with
respect to such Payment Date and (y) the aggregate Servicing Fee payable to the
Servicer in respect of such Payment Date.

 

Condemnation Proceeds: All awards of settlements in respect of a Mortgaged
Property, whether permanent or temporary, partial or entire, by exercise of the
power of eminent domain or condemnation, to the extent not required to be
released to a Mortgagor in accordance with the terms of the related mortgage
loan documents.

 

Conforming Balance Mortgage Loan: A First Lien Mortgage Loan that has a
Scheduled Principal Balance as of the Cut-off Date that is less than or equal to
the Fannie Mae maximum original loan amount limitation for one-to four-family
Mortgaged Properties for the applicable jurisdiction in which the Mortgaged
Property is located.

 

10



--------------------------------------------------------------------------------

Control: The meaning specified in Section 8-106 of the New York UCC.

 

Corporate Trust Office: With respect to (i) the Securities Administrator, the
Certificate Registrar and the Note Registrar, the principal corporate trust
office of the Securities Administrator which, for purposes of presentment of
Securities for transfer and exchange and final payment, is located at Wells
Fargo Bank, N.A., Sixth Street and Marquette Avenue, Minneapolis, Minnesota
55479, and for all other purposes is located at P.O. Box 98, Columbia, Maryland
21046 (or for overnight deliveries, at 9062 Old Annapolis Road, Columbia,
Maryland 21045), Attention: Client Manager (HomeBanc 2005-3); and (iii) the
Indenture Trustee, the principal office of the Indenture Trustee at which at any
particular time its corporate trust business shall be administered, which office
at the date of execution of this Agreement is located at One Federal Street, 3rd
Floor, Boston, Massachusetts 02110, Attention: Corporate Trust Office Trust
Services/HomeBanc 2005-3, or at such other address as the Indenture Trustee may
designate from time to time by notice to the Noteholders and the Trust, or the
principal corporate trust office of any successor Indenture Trustee at the
address designated by such successor Indenture Trustee by notice to the
Noteholders and the Trust.

 

Cumulative Loss Trigger Event: A Cumulative Loss Trigger Event shall have
occurred with respect to any Payment Date beginning in June 2008 if the
fraction, expressed as a percentage, obtained by dividing (x) the aggregate
amount of Realized Losses incurred on the Mortgage Loans from the Cut-off Date
through the last day of the related Collection Period by (y) the Cut-off Date
Balance, exceeds the applicable percentage described below with respect to such
Payment Date:

 

Payment Date

--------------------------------------------------------------------------------

   Loss Percentage


--------------------------------------------------------------------------------

 

June 2008 through May 2009

   0.50 %

June 2009 through May 2010

   1.00 %

June 2010 through May 2011

   1.15 %

June 2011 and thereafter

   1.25 %

 

Custodial Account: The separate custodial account (other than an Escrow Account)
established and maintained by the Servicer pursuant to Section 4.02(d) of this
Agreement.

 

Custodial Agreement: The custodial agreement dated as of May 1, 2005, relating
to the custody of certain of the Mortgage Loans, substantially in the form
attached as Exhibit C hereto, among the Custodian, the Issuer, the Master
Servicer, the Depositor and the Indenture Trustee.

 

Custodian: The custodian appointed pursuant to the Custodial Agreement, and any
successor thereto. The initial Custodian is JPMorgan Chase Bank, National
Association.

 

Custodian Fee: The annual on-going fee payable by the Master Servicer on behalf
of the Trust to the Custodian from income on funds held in the Collection
Account as provided in

 

11



--------------------------------------------------------------------------------

Section 5.07 and pursuant to the terms of the separate fee letter agreement for
HomeBanc Mortgage Trust 2005-3 Mortgage Backed Notes.

 

Cut-off Date: May 1, 2005.

 

Cut-off Date Balance: $985,673,427

 

Deferred Interest: With respect to any Class of Notes for any Payment Date, an
amount equal to the sum of (a) the aggregate amount of interest accrued at the
applicable Note Interest Rate during the related Accrual Period on the Principal
Deficiency Amount for that Class, (b) any amounts due pursuant to clause (a) for
such Class for prior Payment Dates that remain unpaid and (c) interest accrued
during the Accrual Period related to such Payment Date on the amount described
in clause (b) at the Note Interest Rate applicable to such Class.

 

Deficient Valuation: With respect to any Mortgage Loan, a valuation of the
Mortgaged Property by a court of competent jurisdiction in an amount less than
the unpaid principal balance of the Mortgage Loan secured by such Mortgaged
Property.

 

Deleted Mortgage Loan: A Mortgage Loan that is repurchased from the Trust Estate
pursuant to the terms hereof or as to which one or more Qualifying Substitute
Mortgage Loans are substituted therefor.

 

Delinquency Event: A Delinquency Event shall have occurred with respect to any
Payment Date if the Rolling Three Month Delinquency Rate as of the last day of
the immediately preceding calendar month equals or exceeds 36.0% of the Senior
Enhancement Percentage for such Payment Date.

 

Delinquency Rate: With respect to any calendar month, the fraction, expressed as
a percentage, the numerator of which is the aggregate Scheduled Principal
Balance of all Mortgage Loans 60 days Delinquent or more (including all
foreclosures, bankruptcies and REO Properties) as of the close of business on
the last day of such month and as reported by the Servicer to the Master
Servicer, and the denominator of which is the Pool Balance as of the close of
business on the last day of such month.

 

Delinquent: For reporting purposes, a Mortgage Loan is “delinquent” when any
payment contractually due thereon has not been made by the close of business on
the Due Date therefor. Such Mortgage Loan is “30 days Delinquent” if such
payment has not been received by the close of business on the corresponding day
of the month immediately succeeding the month in which such payment was first
due, or, if there is no such corresponding day (e.g., as when a 30-day month
follows a 31-day month in which a payment was due on the 31st day of such
month), then on the last day of such immediately succeeding month. Similarly for
“60 days Delinquent” and the second immediately succeeding month and “90 days
Delinquent” and the third immediately succeeding month.

 

Depositor: HMB Acceptance Corp., a Delaware corporation.

 

12



--------------------------------------------------------------------------------

Depository Agreement: The agreement dated May 26, 2005, between the Issuer and
The Depository Trust Company, as the initial Clearing Agency, relating to the
Book-Entry Notes.

 

Determination Date: With respect to each Payment Date, the 15th day of the
related calendar month, or, if such day is not a Business Day, the immediately
preceding Business Day.

 

Due Date: With respect to each Mortgage Loan, the day of the month each Monthly
Payment is due.

 

Eligible Account: Either (i) an account or accounts maintained with a federal or
state chartered depository institution or trust company that complies with the
definition of Eligible Institution or (ii) an account or accounts the deposits
in which are insured by the FDIC to the limits established by such corporation,
provided that any such deposits not so insured shall be maintained in an account
at a depository institution or trust company whose commercial paper or other
short term debt obligations (or, in the case of a depository institution or
trust company which is the principal subsidiary of a holding company, the
commercial paper or other short term debt or deposit obligations of such holding
company or depository institution, as the case may be) have been rated by each
Rating Agency in its highest short-term rating category, or (iii) a segregated
trust account or accounts (which shall be a “special deposit account”)
maintained with the Securities Administrator or any other federal or state
chartered depository institution or trust company, acting in its fiduciary
capacity, in a manner acceptable to the Rating Agencies. Eligible Accounts may
bear interest.

 

Eligible Institution: Any of the following:

 

(i) An institution whose:

 

(A) commercial paper, short-term debt obligations, or other short-term deposits
are rated at least “A-1+” and “P-1” or long-term unsecured debt obligations are
rated at least “AA-” or “Aa3” by S&P and Moody’s, respectively (or assigned
comparable ratings by the other Rating Agencies), if the amounts on deposit are
to be held in the account for no more than 365 days; or

 

(B) commercial paper, short-term debt obligations, demand deposits, or other
short-term deposits are rated at least “A-2” and “P-1” by S&P and Moody’s,
respectively (or assigned comparable ratings by the other Rating Agencies), if
the amounts on deposit are to be held in the account for no more than 30 days
and are not intended to be used as credit enhancement. Upon the loss of the
required rating set forth in this clause (ii), the accounts shall be transferred
immediately to accounts which have the required rating. Furthermore, commingling
by the Servicer is acceptable at the A-2 and P-1 rating level if the Servicer is
a bank, thrift or depository and provided the Servicer has the capability to
immediately segregate funds and commence remittance to an Eligible Deposit
Account upon a downgrade; or

 

13



--------------------------------------------------------------------------------

(ii) the corporate trust department of a federal depositor institution or
state-chartered depositor institution subject to regulations regarding fiduciary
funds on deposit similar to Title 12 of the U.S. Code of Federal Regulation
Section 9.10(b), which, in either case, has corporate trust powers and is acting
in its fiduciary capacity.

 

Eligible Investments: Any one or more of the following obligations or
securities:

 

(i) direct obligations of, and obligations fully guaranteed as to timely payment
of principal and interest by, the United States of America or any agency or
instrumentality of the United States of America the obligations of which are
backed by the full faith and credit of the United States of America (“Direct
Obligations”);

 

(ii) federal funds, or demand and time deposits in, certificates of deposits of,
or bankers’ acceptances issued by, any depository institution or trust company
(including U.S. subsidiaries of foreign depositories and the Indenture Trustee
or the Securities Administrator or any agent of the Indenture Trustee or the
Securities Administrator, acting in its respective commercial capacity)
incorporated or organized under the laws of the United States of America or any
state thereof and subject to supervision and examination by federal or state
banking authorities, so long as at the time of investment or the contractual
commitment providing for such investment the commercial paper or other
short-term debt obligations of such depository institution or trust company (or,
in the case of a depository institution or trust company which is the principal
subsidiary of a holding company, the commercial paper or other short-term debt
or deposit obligations of such holding company or deposit institution, as the
case may be) have been rated by each Rating Agency in its highest short-term
rating category or one of its two highest long-term rating categories;

 

(iii) repurchase agreements collateralized by Direct Obligations or securities
guaranteed by Ginnie Mae, Fannie Mae or Freddie Mac with any registered
broker/dealer subject to Securities Investors’ Protection Corporation
jurisdiction or any commercial bank insured by the FDIC, if such broker/dealer
or bank has an uninsured, unsecured and unguaranteed obligation rated by each
Rating Agency in its highest short-term rating category;

 

(iv) securities bearing interest or sold at a discount issued by any corporation
incorporated under the laws of the United States of America or any state thereof
which have a credit rating from each Rating Agency, at the time of investment or
the contractual commitment providing for such investment, at least equal to one
of the two highest long-term credit rating categories of each Rating Agency;
provided, however, that securities issued by any particular corporation will not
be Eligible Investments to the extent that investment therein will cause the
then outstanding principal amount of securities issued by such corporation and
held as part of the Trust Estate to exceed 20% of the sum of the Pool Balance
and the aggregate principal amount of all Eligible Investments in the Collection
Account; provided, further, that such securities will not be Eligible
Investments if they are published as being under review with negative
implications from any Rating Agency;

 

14



--------------------------------------------------------------------------------

(v) commercial paper (including both non-interest-bearing discount obligations
and interest-bearing obligations payable on demand or on a specified date not
more than 180 days after the date of issuance thereof) rated by each Rating
Agency in its highest short-term rating category;

 

(vi) a Qualified GIC;

 

(vii) certificates or receipts representing direct ownership interests in future
interest or principal payments on obligations of the United States of America or
its agencies or instrumentalities (which obligations are backed by the full
faith and credit of the United States of America) held by a custodian in
safekeeping on behalf of the holders of such receipts; and

 

(viii) any other demand, money market, common trust fund or time deposit or
obligation, or interest-bearing or other security or investment (including those
managed or advised by the Indenture Trustee, the Master Servicer, the Securities
Administrator, or any Affiliate thereof), (A) rated in the highest rating
category by each Rating Agency or (B) that would not adversely affect the then
current rating assigned by each Rating Agency of any of the Notes. Such
investments in this subsection (viii) may include money market mutual funds or
common Trust Estates, including any fund for which Wells Fargo Bank, N.A. (the
“Bank”) in its capacity other than as the Master Servicer, the Securities
Administrator or an affiliate thereof serves as an investment advisor,
administrator, shareholder servicing agent, and/or custodian or subcustodian,
notwithstanding that (x) the Bank, the Indenture Trustee, the Master Servicer or
any affiliate thereof charges and collects fees and expenses from such funds for
services rendered, (y) the Bank, the Indenture Trustee, the Securities
Administrator, the Master Servicer or any affiliate thereof charges and collects
fees and expenses for services rendered pursuant to this Agreement, and (z)
services performed for such funds and pursuant to this Agreement may converge at
any time. The Bank or an affiliate thereof is specifically authorized to charge
and collect from the Issuer such fees as are collected from all investors in
such funds for services rendered to such funds (but not to exceed investment
earnings thereon);

 

provided, however, that no such instrument shall be an Eligible Investment if
such instrument evidences either (i) a right to receive only interest payments
with respect to the obligations underlying such instrument, or (ii) both
principal and interest payments derived from obligations underlying such
instrument and the principal and interest payments with respect to such
instrument provide a yield to maturity of greater than 120% of the yield to
maturity at par of such underlying obligations, provided that any such
investment will be a “permitted investment” within the meaning of Section
860G(a)(5) of the Code.

 

Entitlement Holder: The meaning specified in Section 8-102(a)(7) of the New York
UCC.

 

Entitlement Order: The meaning specified in Section 8-102(a)(8) of the New York
UCC (i.e., generally, orders directing the transfer or redemption of any
Financial Asset).

 

15



--------------------------------------------------------------------------------

ERISA: The Employee Retirement Income Security Act of 1974, as amended.

 

Errors and Omissions Insurance: Errors and Omissions Insurance to be maintained
by the Servicer in accordance with Section 4.02.

 

Escrow Account: The separate escrow account (other than a Custodial Account)
established and maintained by the Servicer pursuant to Section 4.02(f) of this
Agreement.

 

Escrow Payments: With respect to any Mortgage Loan, the amounts constituting
ground rents, taxes, assessments, water rates, sewer rents, municipal charges,
mortgage insurance premiums, fire and hazard insurance premiums, condominium
charges, and any other payments required to be escrowed by the Mortgagor with
the mortgagee pursuant to the Mortgage or any other document.

 

Exchange Act: The Securities Exchange Act of 1934, as amended.

 

Extra Principal Payment Amount: With respect to any Payment Date, the lesser of
(1) the Monthly Excess Interest for such Payment Date and (2) the excess, if
any, of (a) the Overcollateralization Target Amount over (b) the
Overcollateralized Amount on such Payment Date (after giving effect to payment
to the Notes of Principal Funds on such Payment Date).

 

Fannie Mae: Fannie Mae, a federally chartered and privately owned corporation
organized and existing under the Federal National Mortgage Association Charter
Act, or any successor thereto.

 

Fannie Mae Guide(s): The Fannie Mae Selling Guide and the Fannie Mae Servicing
Guide and all amendments or additions thereto.

 

FDIC: The Federal Deposit Insurance Corporation or any successor thereto.

 

FHA Regulations: Regulations promulgated by HUD under the National Housing Act,
codified in 24 Code of Federal Regulations, and other HUD issuances relating to
FHA loans, including the related handbooks, circulars, notices and mortgagee
letters.

 

Financial Asset: The meaning specified in Section 8-102(a) of the New York UCC.

 

First Lien Mortgage Loans: Mortgage Loans secured by mortgages or deeds of trust
or similar security instruments creating a first lien on the related Mortgaged
Property.

 

Fitch: Fitch, Inc., or any successor in interest.

 

Freddie Mac: The Federal Home Loan Mortgage Corporation, a corporate
instrumentality of the United States created and existing under Title III of the
Emergency Home Finance Act of 1970, as amended, or any successor thereto.

 

16



--------------------------------------------------------------------------------

Ginnie Mae: The Government National Mortgage Association, a wholly owned
corporate instrumentality of the United States within HUD.

 

Gross Margin: With respect to a Mortgage Loan, a fixed percentage amount
specified in the related mortgage note that is added to an index to determine
the related Mortgage Rate.

 

Guidelines: As defined in Section 4.02(p).

 

Holder or Noteholder: The registered holder of any Note or Ownership Certificate
as recorded on the books of the Note Registrar or the Certificate Registrar
except that, solely for the purposes of taking any action or giving any consent
pursuant to this Agreement, any Note registered in the name of the Depositor,
the Master Servicer, the Servicer, the Seller, the Securities Administrator or
the Indenture Trustee or any Affiliate thereof (unless any such Person owns 100%
of a Class) shall be deemed not to be outstanding in determining whether the
requisite percentage necessary to effect any such consent has been obtained,
except that, in determining whether the Indenture Trustee and Securities
Administrator shall be protected in relying upon any such consent, only Notes
and an Ownership Certificate which a Responsible Officer thereof has actual
knowledge to be so held shall be disregarded. The Indenture Trustee and
Securities Administrator may request and conclusively rely on certifications by
the Depositor in determining whether any Note, or Ownership Certificate are
registered to an Affiliate of the Depositor.

 

HUD: The United States Department of Housing and Urban Development, or any
successor thereto and including the Federal Housing Commissioner and the
Secretary of Housing and Urban Development where appropriate under the FHA
Regulations.

 

Indenture: The Indenture dated as of May 1, 2005, among the Issuer, the
Indenture Trustee and the Securities Administrator, as such may be amended or
supplemented from time to time.

 

Indenture Events of Default: As defined in Section 5.01 of the Indenture.

 

Indenture Trustee: U.S. Bank National Association, not in its individual
capacity but solely as Indenture Trustee, or any successor in interest.

 

Indenture Trustee Fee: The annual on-going fee payable by the Master Servicer on
behalf of the Trust to the Indenture Trustee from income on funds held in the
Collection Account as provided in Section 5.07 and pursuant to the terms of the
separate fee letter agreement for HomeBanc Mortgage Trust 2005-3 Mortgage Backed
Notes.

 

Independent: When used with respect to any Accountants, a Person who is
“independent” within the meaning of Rule 2-01(b) of the Securities and Exchange
Commission’s Regulation S-X. When used with respect to any other Person, a
Person who (a) is in fact independent of another specified Person and any
Affiliate of such other Person, (b) does not have any material direct financial
interest in such other Person or any Affiliate of such other Person,

 

17



--------------------------------------------------------------------------------

and (c) is not connected with such other Person or any Affiliate of such other
Person as an officer, employee, promoter, underwriter, trustee, partner,
director or Person performing similar functions.

 

Index: Either the One-Month LIBOR Index or the Six-Month LIBOR Index.

 

Initial Purchase Date: The first Payment Date following the month in which the
Pool Balance is initially reduced to less than 20% of the Cut-off Date Balance.

 

Insurance Policy: Any primary mortgage insurance policy, standard hazard
insurance policy, flood insurance policy, earthquake insurance policy or title
insurance policy relating to the Mortgage Loans or the Mortgaged Properties, to
be in effect as of the Closing Date or thereafter during the term of this
Agreement.

 

Insurance Proceeds: Any amounts paid by an insurer under a primary mortgage
insurance policy, any standard hazard insurance policy, flood insurance policy,
title insurance policy or any other insurance policy relating to the Mortgage
Loans or related mortgaged properties other than amounts to cover expenses
incurred by the Servicer in connection with procuring such proceeds, applied to
the restoration and repair of the related Mortgaged Property or to be paid to
the borrower pursuant to the related Mortgage Note or state law.

 

Interest Funds: With respect to any Payment Date, the sum of (1) all interest
received or advanced by the Servicer or the Master Servicer for the related
Collection Period and available in the Note Payment Account on that Payment
Date, (2) all Compensating Interest Payments paid with respect to Mortgage Loans
that were prepaid during the related Prepayment Period and (3) the portion of
any purchase price or other amount paid with respect to the Mortgage Loans
allocable to interest; net of any fees or other amounts reimbursable to the
Master Servicer, the Servicer, the Securities Administrator, the Indenture
Trustee, the Custodian and the Owner Trustee as provided in the Operative
Agreements.

 

Issuer: HomeBanc Mortgage Trust 2005-3.

 

Lender Paid Mortgage Insurance Rate: The Lender Paid Mortgage Insurance Rate
shall be a rate per annum equal to the percentage shown on the Mortgage Loan
Schedule.

 

Lender Primary Mortgage Insurance Policy or LPMI Policy: Any Primary Mortgage
Insurance Policy for which premiums are paid by the Servicer.

 

Level I LPMI: an LPMI Policy for First Lien Mortgage Loans with Loan-to-Value
Ratios at origination ranging from 80.01% to 85.00%.

 

Level II LPMI: an LPMI Policy for First Lien Mortgage Loans with Loan-to-Value
Ratios at origination ranging from 85.01% to 90.00%.

 

18



--------------------------------------------------------------------------------

Level III LPMI: an LPMI Policy for First Lien Mortgage Loans with Loan-to-Value
Ratios at origination ranging from 90.01% to 95.00%.

 

Level IV LPMI: an LPMI Policy for First Lien Mortgage Loans with Loan-to-Value
Ratios at origination ranging from 95.01% to 100.00%.

 

LIBOR: (a) With respect to the first Accrual Period, the per annum rate of
3.09063%. With respect to each subsequent Accrual Period, a per annum rate
determined on the LIBOR Determination Date in the following manner by the
Securities Administrator on the basis of the “Interest Settlement Rate” set by
the British Bankers’ Association (the “BBA”) for one-month United States dollar
deposits, as such rates appear on the Telerate Page 3750, as of 11:00 a.m.
(London time) on such LIBOR Determination Date.

 

(b) If on such a LIBOR Determination Date, the BBA’s Interest Settlement Rate
does not appear on the Telerate Page 3750 as of 11:00 a.m. (London time), or if
the Telerate Page 3750 is not available on such date, the Securities
Administrator will determine such rate on the basis of the offered rates of the
Reference Banks for one-month United States dollar deposits, as such rates
appear on the Reuters Screen LIBO Page, as of 11:00 a.m. (London time) on such
LIBOR Determination Date.

 

(c) If LIBOR is determined under clause (b) above, on each LIBOR Determination
Date, LIBOR for the related Accrual Period for the Notes will be established by
the Securities Administrator as follows:

 

(1) If on such LIBOR Determination Date two or more Reference Banks provide such
offered quotations, LIBOR for the related Accrual Period for the Notes shall be
the arithmetic mean of such offered quotations (rounded upwards if necessary to
the nearest whole multiple of 0.03125%).

 

(2) If on such LIBOR Determination Date fewer than two Reference Banks provide
such offered quotations, LIBOR for the related Accrual Period shall be the
higher of (x) LIBOR as determined on the previous LIBOR Determination Date and
(y) the Reserve Interest Rate.

 

(d) The establishment of LIBOR by the Securities Administrator and the
Securities Administrator’s subsequent calculation of the Note Interest Rate
applicable to the Notes for the relevant Accrual Period, in the absence of
manifest error, will be final and binding.

 

LIBOR Business Day: Any day on which banks in London and New York are open and
conducting transactions in foreign currency and exchange.

 

LIBOR Determination Date: The second LIBOR Business Day immediately preceding
the commencement of each Accrual Period.

 

19



--------------------------------------------------------------------------------

Liquidated Mortgage Loan: Any defaulted Mortgage Loan as to which the Servicer
has determined that all amounts that it expects to recover from or on account of
such Mortgage Loan have been recovered, and any Second Lien Mortgage Loan that
is more than 180 days Delinquent, in each case, as reported by the Servicer to
the Master Servicer.

 

Liquidation Expenses: Expenses that are incurred by the Master Servicer or the
Servicer, as applicable, in connection with the liquidation of any defaulted
Mortgage Loan and are not recoverable under the applicable primary mortgage
insurance policy, if any, including, without limitation, foreclosure and
rehabilitation expenses, legal expenses and unreimbursed amounts, if any,
expended pursuant to Sections 4.02(c), 4.02(j) or 4.02(o).

 

Liquidation Proceeds: Cash received in connection with the liquidation of a
defaulted Mortgage Loan, whether through the sale or assignment of such Mortgage
Loan, trustee’s sale, foreclosure sale, payment in full, discounted payoff or
otherwise, or the sale of the related REO Property, if the Mortgaged Property is
acquired in satisfaction of the Mortgage Loan.

 

Loan-to-Value Ratio: With respect to a First Lien Mortgage Loan, at any time,
the ratio, expressed as a percentage, of the principal balance of such Mortgage
Loan as of the applicable date of determination, to (a) in the case of a
purchase, the lesser of the sale price of the Mortgaged Property and its
appraised value at the time of sale or (b) in the case of a refinancing or
modification, the appraised value of the Mortgaged Property at the time of the
refinancing or modification.

 

M-1 Principal Deficiency Amount: With respect to any Payment Date, the lesser of
(a) the excess, if any, of (1) the Total Principal Deficiency Amount over (2)
the sum of the M-2 Principal Deficiency Amount, the M-3 Principal Deficiency
Amount, the M-4 Principal Deficiency Amount, the M-5 Principal Deficiency Amount
and the B Principal Deficiency Amount, in each case for that Payment Date and
(b) the Class Principal Amount of the Class M-1 Notes immediately prior to such
Payment Date.

 

M-2 Principal Deficiency Amount: With respect to any Payment Date, the lesser of
(a) the excess, if any, of (1) the Total Principal Deficiency Amount over (2)
the sum of the M-3 Principal Deficiency Amount, the M-4 Principal Deficiency
Amount, the M-5 Principal Deficiency Amount and the B Principal Deficiency
Amount, in each case for that Payment Date and (b) the Class Principal Amount of
the Class M-2 Notes immediately prior to such Payment Date.

 

M-3 Principal Deficiency Amount: With respect to any Payment Date, the lesser of
(a) the excess, if any, of (1) the Total Principal Deficiency Amount over (2)
the sum of the M-4 Principal Deficiency Amount, the M-5 Principal Deficiency
Amount and the B Principal Deficiency Amount, in each case for that Payment Date
and (b) the Class Principal Amount of the Class M-3 Notes immediately prior to
such Payment Date.

 

20



--------------------------------------------------------------------------------

M-4 Principal Deficiency Amount: With respect to any Payment Date, the lesser of
(a) the excess, if any, of (1) the Total Principal Deficiency Amount over (2)
the sum of the M-5 Principal Deficiency Amount and the B Principal Deficiency
Amount, in each case for that Payment Date and (b) the Class Principal Amount of
the Class M-4 Notes immediately prior to such Payment Date.

 

M-5 Principal Deficiency Amount: With respect to any Payment Date, the lesser of
(a) the excess, if any, of (1) the Total Principal Deficiency Amount over (2)
the B Principal Deficiency Amount for that Payment Date and (b) the Class
Principal Amount of the Class M-5 Notes immediately prior to such Payment Date.

 

Majority Noteholders: Until such time as the sum of the Class Principal Amounts
of all Classes of Notes has been reduced to zero, the holder or holders of in
excess of 50% of the aggregate Class Principal Amount of all Classes of Notes;
and thereafter, the holder of the Ownership Certificate.

 

Margin: With respect to each adjustable rate Mortgage Loan, the fixed percentage
amount set forth in each related Mortgage Note which is added to the Index in
order to determine the related Mortgage Rate, as set forth in the Mortgage Loan
Schedule.

 

Master Servicer: Wells Fargo Bank, N.A., or any successor in interest, or if any
successor master servicer shall be appointed as herein provided, then such
successor master servicer.

 

Master Servicer Errors and Omission Insurance Policy: Any errors and omission
insurance policy required to be obtained by the Master Servicer satisfying the
requirements of Section 5.02.

 

Master Servicer Event of Default: Any one of the conditions or circumstances
enumerated in Section 8.01(a).

 

Master Servicer Fidelity Bond: Any fidelity bond to be maintained by the
Servicer in accordance with Section 5.02.

 

Master Servicer Remittance Date: With respect to each Payment Date, the Business
Day immediately preceding such Payment Date.

 

Material Defect: With respect to any Mortgage Loan, as defined in Section
2.02(c) hereof.

 

Maturity Date: The Payment Date in July 2035.

 

Maximum Mortgage Rate: The maximum level to which a Mortgage Rate can adjust in
accordance with its terms, regardless of changes in the applicable Index.

 

21



--------------------------------------------------------------------------------

Maximum Note Interest Rate: 11.50% per annum.

 

MERS: Mortgage Electronic Registration Systems, Inc., a Delaware corporation, or
any successor in interest thereto.

 

MERS Mortgage Loan: Any Mortgage Loan as to which the related Mortgage, or an
Assignment of Mortgage, has been or will be recorded in the name of MERS, as
nominee for the holder from time to time of the Mortgage Note.

 

MIN: The Mortgage Identification Number for Mortgage Loans registered with MERS
on the MERS® System.

 

Minimum Mortgage Rate: The minimum level to which a Mortgage Rate can adjust in
accordance with its terms, regardless of changes in the applicable Index.

 

Monthly Advance: An advance made by the Servicer pursuant to Section 4.03(c) or
the Master Servicer pursuant to Section 6.04, as applicable, with respect to
delinquent payments of principal and interest on the Mortgage Loans, adjusted to
the related Net Mortgage Rate.

 

Monthly Excess Cashflow: With respect to any Payment Date, (a) the sum of (1)
the Overcollateralization Release Amount for such date, (2) Monthly Excess
Interest for such date and (3) any Principal Payment Amount for such date
remaining after application pursuant to either clauses (i)(1) through (7) or
clauses (ii)(1) through (7), as applicable, of Section 6.02(b) on such date
minus (b) the Extra Principal Payment Amount for such date.

 

Monthly Excess Interest: With respect to any Payment Date, the amount of
Interest Funds remaining after application pursuant to clauses (i) through (vii)
of Section 6.02(a) on such Date.

 

Monthly Payment: With respect to any Mortgage Loan and any month, the scheduled
payment or payments of principal and interest due during such month on such
mortgage loan, which either is payable by a mortgagor in such month under the
related mortgage note, or in the case of any Mortgaged Property acquired through
foreclosure or deed-in-lieu of foreclosure, would otherwise have been payable
under the related Mortgage Note.

 

Moody’s: Moody’s Investors Service, Inc., or any successor in interest.

 

Mortgage: A mortgage, deed of trust or other instrument encumbering a fee simple
interest in real property securing a Mortgage Note.

 

Mortgage File: The mortgage documents listed in Section 2.01(b) pertaining to a
particular Mortgage Loan required to be delivered to the Indenture Trustee (or
the Custodian) pursuant to this Agreement.

 

22



--------------------------------------------------------------------------------

Mortgage Loan: The conventional, adjustable rate, first and second lien
residential mortgage loans sold by the Seller to the Depositor pursuant to the
Mortgage Loan Purchase Agreement and subsequently transferred by the Depositor
to the Issuer pursuant to this Agreement.

 

Mortgage Loan Purchase Agreement: The mortgage loan purchase agreement dated as
of May 1, 2005, between the Seller and the Depositor.

 

Mortgage Loan Schedule: The schedule attached hereto as Schedule A, which shall
identify each Mortgage Loan, as such schedule may be amended from time to time
to reflect the addition of Mortgage Loans to, or the deletion of Mortgage Loans
from, the Trust. The Depositor shall be responsible for providing the Master
Servicer and the Custodian on behalf of the Indenture Trustee with all
amendments to the Mortgage Loan Schedule.

 

Mortgage Note: The original executed note or other evidence of the indebtedness
of a Mortgagor secured under the Mortgage Loan.

 

Mortgage Pool: The pool of Mortgage Loans in the Trust Estate.

 

Mortgaged Property: With respect to any Mortgage Loan, the underlying real
property securing such Mortgage Loan.

 

Mortgage Rate: With respect to any Mortgage Loan, its applicable interest rate
determined as provided in the related mortgage note, as reduced by any Relief
Act Reduction.

 

Mortgagor: The obligor on a Mortgage Note.

 

Net Liquidation Proceeds: All amounts, net of (1) unreimbursed expenses and (2)
unreimbursed Monthly Advances and Servicing Advances, received and retained in
connection with the liquidation of defaulted Mortgage Loans, through Insurance
Proceeds or Condemnation Proceeds, by foreclosure or otherwise, together with
any net proceeds received on a monthly basis with respect to any Mortgaged
Properties acquired by foreclosure or deed in lieu of foreclosure.

 

Net Mortgage Rate: With respect to any Mortgage Loan at any time, the Mortgage
Rate thereof reduced by the Servicing Fee Rate for such Mortgage Loan and any
Lender Paid Mortgage Insurance Rate.

 

New York UCC: The Uniform Commercial Code as in effect in the State of New York.

 

Non-Conforming Balance Mortgage Loan: Any First Lien Mortgage Loan other than a
Conforming Balance Mortgage Loan.

 

Non-MERS Mortgage Loan: Any Mortgage Loan other than a MERS Mortgage Loan.

 

23



--------------------------------------------------------------------------------

Nonrecoverable Advance: Any advance previously made by the Servicer pursuant to
Section 4.03(c) or by the Master Servicer pursuant to Section 6.04 or any
Servicing Advance which, in the good faith judgment of the Servicer or the
Master Servicer, as applicable, may not be ultimately recoverable by the
Servicer or the Master Servicer from Liquidation Proceeds, Insurance Proceeds,
Condemnation Proceeds or otherwise. The determination by the Servicer or the
Master Servicer, as applicable, that it has made a Nonrecoverable Advance, shall
be evidenced by an Officer’s Certificate of the Servicer or the Master Servicer,
as applicable, delivered to the Indenture Trustee and the Master Servicer (in
the case of the Servicer) and detailing the reasons for such determination

 

Note: Any of the Class A-1, Class A-2, Class M-1, Class M-2, Class M-3, Class
M-4, Class M-5 and Class B Notes.

 

Note Interest Rate: With respect to each Payment Date and each Class of Notes,
an adjustable rate equal to the least of (1) One-Month LIBOR plus the related
Note Margin, (2) the Maximum Note Interest Rate and (3) the Available Funds Rate
with respect to such Payment Date.

 

Note Margin: With respect to the Class A-1 Notes, on any Payment Date prior to
the Step-up Date, 0.240% per annum, and on any Payment Date on and after the
Step-up Date, 0.480% per annum. With respect to the Class A-2 Notes, on any
Payment Date prior to the Step-up Date, 0.310% per annum, and on any Payment
Date on and after the Step-up Date, 0.620% per annum. With respect to the Class
M-1 Notes, on any Payment Date prior to the Step-up Date, 0.440% per annum, and
on any Payment Date on and after the Step-up Date, 0.660% per annum. With
respect to the Class M-2 Notes, on any Payment Date prior to the Step-up Date,
0.460% per annum, and on any Payment Date on and after the Step-up Date, 0.690%
per annum. With respect to the Class M-3 Notes, on any Payment Date prior to the
Step-up Date, 0.510% per annum, and on any Payment Date on and after the Step-up
Date, 0.765% per annum. With respect to the Class M-4 Notes, on any Payment Date
prior to the Step-up Date, 0.670% per annum, and on any Payment Date on and
after the Step-up Date, 1.005% per annum. With respect to the Class M-5 Notes,
on any Payment Date prior to the Step-up Date, 1.230% per annum, and on any
Payment Date on and after the Step-up Date, 1.845% per annum. With respect to
the Class B Notes, on any Payment Date prior to the Step-up Date, 2.100% per
annum, and on any Payment Date on and after the Step-up Date, 3.150% per annum.

 

Note Payment Account: The note payment account maintained by or on behalf of the
Securities Administrator for the benefit of the Noteholders pursuant to Section
6.01.

 

Note Register and Note Registrar: As defined in the Indenture.

 

Offering Document: The Prospectus.

 

24



--------------------------------------------------------------------------------

Officer’s Certificate: A certificate signed by the Chairman of the Board, any
Vice Chairman, the President, any Executive Vice President, any Senior Vice
President, any Vice President or any Assistant Vice President of a Person.

 

One-Month LIBOR or One-Month LIBOR Index: The Interest Settlement Rate for U.S.
dollar deposits of one-month maturity set by the BBA as of 11:00 a.m. (London
time) on the LIBOR Determination Date.

 

Operative Agreements: The Trust Agreement, the Certificate of Trust of the
Issuer, this Agreement, the Mortgage Loan Purchase Agreement, the Indenture, the
Custodial Agreement, the Depository Agreement, any Cap Agreement, the
Administration Agreement and each other document contemplated by any of the
foregoing to which the Depositor, the Seller, the Master Servicer, the Servicer,
the Owner Trustee, the Securities Administrator, the Indenture Trustee, the
Custodian or the Issuer is a party.

 

Opinion of Counsel: A written opinion of counsel, reasonably acceptable in form
and substance to the Seller, the Securities Administrator, the Indenture Trustee
and/or the Master Servicer, as applicable, and who may be in-house or outside
counsel to the Seller, the Servicer, the Depositor, the Master Servicer, the
Securities Administrator or the Indenture Trustee but which must be Independent
outside counsel with respect to any such opinion of counsel concerning federal
income tax or ERISA matters.

 

Overcollateralized Amount: With respect to any Payment Date, the amount, if any,
by which (1) the aggregate Scheduled Principal Balance of the Mortgage Loans
exceeds (2) the aggregate Class Principal Amount of the Notes as of such Payment
Date (assuming that 100% of Principal Funds is applied as a principal payment on
the Notes on such Payment Date).

 

Overcollateralization Deficiency: With respect to any Payment Date, the amount,
if any, by which (1) the Overcollateralization Target Amount for such Payment
Date exceeds (2) the Overcollateralized Amount for such Payment Date, calculated
for this purpose after giving effect to the reduction on such Payment Date of
the Class Principal Amounts of the Notes resulting from the payment of Principal
Funds on such Payment Date.

 

Overcollateralization Floor: $4,928,367.

 

Overcollateralization Release Amount: With respect to any Payment Date, the
lesser of (x) the Principal Funds for such Payment Date and (y) the excess, if
any, of (1) the Overcollateralization Amount for such Payment Date (assuming
that 100% of such Principal Funds is applied as a principal payment on such
Payment Date) over (2) the Overcollateralization Target Amount for such Payment
Date (with the amount determined pursuant to clause (y) deemed to be $0 if the
Overcollateralization Amount is less than or equal to the Overcollateralization
Target Amount on that Payment Date).

 

25



--------------------------------------------------------------------------------

Overcollateralization Target Amount: With respect to any Payment Date (a) prior
to the Stepdown Date, 0.70% of the aggregate Scheduled Principal Balance of the
Mortgage Loans as of the Cut-off Date, (b) on or after the Stepdown Date and if
a Trigger Event is not in effect, the greater of (i) the lesser of (1) 0.70% of
the aggregate Scheduled Principal Balance of the Mortgage Loans as of the
Cut-off Date and (2) 1.40% of the then current aggregate Scheduled Principal
Balance of the Mortgage Loans as of that Payment Date and (ii) $4,928,367 and
(c) on or after the Stepdown Date and if a Trigger Event is in effect, the
Overcollateralization Target Amount for the immediately preceding Payment Date.

 

Ownership Certificate: An equity certificate representing a 100% undivided
beneficial ownership interest in the Trust, substantially in the form attached
as part of Exhibit A to the Trust Agreement.

 

Owner Trustee: Wilmington Trust Company, a Delaware banking corporation, and any
successor in interest, not in its individual capacity, but solely as owner
trustee under the Trust Agreement.

 

Owner Trustee Fee: The annual on-going fee payable by the Master Servicer on
behalf of the Trust to the Owner Trustee from income on funds held in the
Collection Account as provided in Section 5.07 and pursuant to the terms of a
separate fee letter agreement.

 

Payahead: Any Monthly Payment intended by the related borrower to be applied in
a Collection Period subsequent to the Collection Period in which such payment
was received.

 

Paying Agent: Initially, the Securities Administrator, in its capacity as paying
agent under the Indenture and the Trust Agreement, or any successor to the
Securities Administrator in such capacity.

 

Payment Date: The 25th day of each month or, if such 25th day is not a Business
Day, the next succeeding Business Day, commencing in June 2005.

 

Percentage Interest: The Percentage Interest evidenced thereby shall equal (i)
with respect to the Ownership Certificate, the Percentage Interest specified on
the face of such certificate; or (ii) with respect to any Note, the initial Note
Principal Amount thereof divided by the initial Class Principal Amount of all
Notes of the same Class.

 

Periodic Cap: With respect to each Mortgage Loan, the maximum adjustment that
can be made to the Mortgage Rate on each Adjustment Date in accordance with its
terms, regardless of changes in the applicable Index.

 

Person: Any individual, corporation, partnership, joint venture, association,
joint-stock company, limited liability company, trust, unincorporated
organization or government or any agency or political subdivision thereof.

 

26



--------------------------------------------------------------------------------

Pool Balance: As of any date of determination, the aggregate of the Scheduled
Principal Balances of the Mortgage Loans in the Mortgage Pool as of such date.

 

Prepayment Interest Shortfall: The amount by which one month’s interest at the
Mortgage Rate (as reduced by the Servicing Fee Rate) on a Mortgage Loan as to
which a voluntary prepayment has been made exceeds the amount of interest
actually received in connection with such prepayment.

 

Prepayment Period: With respect to any Payment Date, the immediately preceding
calendar month.

 

Primary Mortgage Insurance Policy: Any primary mortgage guaranty insurance
policy issued in connection with a Mortgage Loan which provides compensation to
a Mortgage Note holder in the event of default by the obligor under such
Mortgage Note or the related Mortgage, or any replacement policy therefor
through the related Accrual Period for such Class relating to a Payment Date.

 

Prime Rate: The prime rate of the United States money center commercial banks as
published in The Wall Street Journal, Northeast Edition.

 

Principal Deficiency Amount: With respect to the Class A-1 Notes, the A-1
Principal Deficiency Amount; with respect to the Class A-2 Notes, the A-2
Principal Deficiency Amount; with respect to the Class M-1 Notes, the M-1
Principal Deficiency Amount; with respect to the Class M-2 Notes, the M-2
Principal Deficiency Amount; with respect to the Class M-3 Notes, the M-3
Principal Deficiency Amount; with respect to the Class M-4 Notes, the M-4
Principal Deficiency Amount; with respect to the Class M-5 Notes, the M-5
Principal Deficiency Amount and with respect to the Class B Notes, the B
Principal Deficiency Amount.

 

Principal Funds: With respect to any Payment Date, the sum of (1) the principal
portion of all scheduled monthly payments on the related Mortgage Loans due on
the related Due Date, to the extent received or advanced; (2) the principal
portion of all proceeds of the repurchase of a Mortgage Loan (or, in the case of
a substitution, certain amounts representing a principal adjustment) as required
by the Mortgage Loan Purchase Agreement during the preceding calendar month; (3)
the principal portion of all other unscheduled collections received during the
preceding calendar month in respect of the related mortgage loans, including
full and partial prepayments, the proceeds of any purchase of Mortgage Loans by
the Seller, the Servicer or the Residual Holder, Liquidation Proceeds,
Condemnation Proceeds and Insurance Proceeds; net of any fees payable to, and
other amounts reimbursable to, the Master Servicer, the Servicer, the Securities
Administrator, the Indenture Trustee, the Custodian and the Owner Trustee as
provided in the Operative Agreements (to the extent not reimbursed from Interest
Funds).

 

Principal Payment Amount: With respect to any Payment Date, (a) the sum of (1)
the Principal Funds for such Payment Date and (2) the Extra Principal Payment
Amount for such Payment Date minus (b) the Overcollateralization Release Amount
for such date.

 

27



--------------------------------------------------------------------------------

Principal Prepayment: Any payment or other recovery of principal on a Mortgage
Loan which is received in advance of its scheduled Due Date to the extent that
it is not accompanied by an amount as to interest representing scheduled
interest due on any date or dates in any month or months subsequent to the month
of prepayment, including Insurance Proceeds and Repurchase Proceeds, but
excluding the principal portion of Net Liquidation Proceeds received at the time
a mortgage loan becomes a Liquidated Mortgage Loan.

 

Proceeding: Any suit in equity, action at law or other judicial or
administrative proceeding.

 

Prospectus: The prospectus supplement dated May 23, 2005, together with the
accompanying prospectus dated February 16, 2005, relating to the Class A-1,
Class A-2, Class M-1, Class M-2, Class M-3, Class M-4 and Class M-5 Notes.

 

Purchase Price: With respect to the purchase of a Mortgage Loan or related REO
Property pursuant to this Agreement, an amount equal to the sum of (a) 100% of
the unpaid principal balance of such Mortgage Loan, (b) accrued interest thereon
at the applicable Mortgage Rate, from the date as to which interest was last
paid to (but not including) the Due Date in the Collection Period immediately
preceding the related Payment Date, (c) the amount of any costs and damages
incurred by the Trust in connection with any violation of any applicable
federal, state or local predatory or abusive lending law in connection with the
origination of such Mortgage Loan and (d) the fair market value of all other
property being purchased. The Servicer and the Master Servicer shall be
reimbursed from the Purchase Price for any Mortgage Loan or related REO Property
for any Monthly Advances and Servicing Advances made or other amounts advanced
with respect to such Mortgage Loan that are reimbursable to the Servicer or the
Master Servicer under this Agreement, together with any accrued and unpaid
compensation due to the Servicer or the Master Servicer hereunder.

 

Qualified GIC: A guaranteed investment contract or surety bond providing for the
investment of funds in the Collection Account and insuring a minimum, fixed or
floating rate of return on investments of such funds, which contract or surety
bond shall:

 

(i) be an obligation of an insurance company or other corporation whose
long-term debt is rated by each Rating Agency in one of its two highest rating
categories or, if such insurance company has no long-term debt, whose claims
paying ability is rated by each Rating Agency in one of its two highest rating
categories, and whose short-term debt is rated by each Rating Agency in its
highest rating category;

 

(ii) provide that the Master Servicer on behalf of the Indenture Trustee may
exercise all of the rights under such contract or surety bond without the
necessity of taking any action by any other Person;

 

28



--------------------------------------------------------------------------------

(iii) provide that if at any time the then current credit standing of the
obligor under such guaranteed investment contract is such that continued
investment pursuant to such contract of funds would result in a downgrading of
any rating of the Notes, the Securities Administrator shall terminate such
contract without penalty and be entitled to the return of all funds previously
invested thereunder, together with accrued interest thereon at the interest rate
provided under such contract to the date of delivery of such funds to the
Securities Administrator;

 

(iv) provide that the Indenture Trustee’s interest therein shall be transferable
to any successor trustee hereunder; and

 

(v) provide that the funds reinvested thereunder and accrued interest thereon be
returnable to the Collection Account not later than the Business Day prior to
any Payment Date.

 

Qualified Insurer: An insurance company duly qualified as such under the laws of
the states in which the related Mortgaged Properties are located, duly
authorized and licensed in such states to transact the applicable insurance
business and to write the insurance provided and whose claims paying ability is
rated by each Rating Agency in its highest rating category or whose selection as
an insurer will not adversely affect the rating of the Notes.

 

Qualifying Substitute Mortgage Loan: A mortgage loan tendered to the Indenture
Trustee or the Custodian pursuant to the Mortgage Loan Purchase Agreement or
this Agreement, as applicable, in each case, (i) which has an outstanding
principal balance not greater nor materially less than the Mortgage Loan for
which it is to be substituted; (ii) which has a Mortgage Rate and Net Mortgage
Rate not less than, and not materially greater than, such Mortgage Loan; (iii)
which has a maturity date not materially earlier or later than such Mortgage
Loan and not later than the latest maturity date of any Mortgage Loan; (iv)
which is of the same property type and occupancy type as such Mortgage Loan; (v)
with respect to a First Lien Mortgage Loan, which has a Loan-to-Value Ratio not
greater than the Loan-to-Value Ratio of such Mortgage Loan; (vi) with respect to
a Second Lien Mortgage Loan, which has a Combined Loan-to-Value Ratio not
greater than the Combined Loan-to-Value Ratio of such Mortgage Loan (vii) which
is current in payment of principal and interest as of the date of substitution;
(viii) as to which the payment terms do not vary in any material respect from
the payment terms of the Mortgage Loan for which it is to be substituted and
(ix) which has a Gross Margin and Maximum Mortgage Rate no less than those of
such Mortgage Loan, has the same Index and interval between Adjustment Dates as
such Mortgage Loan, and a Minimum Lifetime Mortgage Rate no lower than that of
such Mortgage Loan.

 

Rating Agency: Each of Moody’s and S&P.

 

Realized Loss: With respect to a Mortgage Loan is (1) a Bankruptcy Loss or (2)
as to any Liquidated Mortgage Loan, the unpaid principal balance thereof plus
accrued and unpaid interest thereon at the related Mortgage Rate through the
last day of the month of liquidation less

 

29



--------------------------------------------------------------------------------

the Net Liquidation Proceeds with respect to such Mortgage Loan and the related
Mortgaged Property.

 

Reference Banks: Leading banks selected by the Securities Administrator and
engaged in transactions in Eurodollar deposits in the international Eurocurrency
market (1) with an established place of business in London, (2) whose quotations
appear on the Reuters Screen LIBO Page on the Determination Date in question,
(3) which have been designated as such by the Securities Administrator and (4)
not controlling, controlled by, or under common control with, the Depositor, the
Indenture Trustee, the Securities Administrator, the Master Servicer, the
Servicer, the Seller or any successor servicer.

 

REIT: A real estate investment trust within the meaning of sections 856 and 857
of the Code.

 

Relevant UCC: The Uniform Commercial Code as in effect in the applicable
jurisdiction.

 

Relief Act Reduction: With respect to a Mortgage Loan, a reduction of the
applicable Mortgage Rate by application of the Servicemembers Civil Relief Act
or similar state or local laws.

 

REO Property: A Mortgaged Property acquired by the Servicer through foreclosure
or deed-in-lieu of foreclosure in connection with a defaulted Mortgage Loan.

 

Repurchase Proceeds: The purchase price proceeds in connection with any
repurchase of a Mortgage Loan by the Seller and any cash deposit in connection
with the substitution of a Mortgage Loan.

 

Request for Release: A request for release in the form attached hereto as
Exhibit A-5.

 

Residual Holder: The holder of the Ownership Certificate.

 

Responsible Officer: Any vice president, any assistant vice president, any
assistant secretary, any associate, any assistant treasurer, or any other
officer of the Indenture Trustee or the Securities Administrator, as applicable,
customarily performing functions similar to those performed by any of the
above-designated officers and, in each case, having direct responsibility for
the administration of the Operative Agreements and also, with respect to a
particular matter, any other officer to whom such matter is referred because of
such officer’s knowledge of and familiarity with the particular subject.

 

Reuters Screen LIBO Page: The display designated as page “LIBO” on the Reuters
Monitor Money Rates Service (or such other page as may replace the LIBO page on
that service for the purpose of displaying London interbank offered rates of
major banks).

 

30



--------------------------------------------------------------------------------

Rolling Three Month Delinquency Rate: With respect to any Payment Date, the
average of the Delinquency Rates for each of the three (or one and two, in the
case of the first and second Payment Dates, respectively) immediately preceding
calendar months.

 

S&P: Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor in interest.

 

Scheduled Principal Balance: With respect to any Mortgage Loan and any Payment
Date (1) the unpaid principal balance of such mortgage loan as of the close of
business on the related Due Date (giving effect to the principal payment to be
made on such Due Date and irrespective of any delinquency in its payment), as
specified in the amortization schedule at the time relating thereto (before any
adjustment to such amortization schedule by reason of any bankruptcy or similar
proceeding occurring after the Cut-off Date (other than a Deficient Valuation)
or any moratorium or similar waiver or grace period) less (2) any Principal
Prepayments and the principal portion of any Net Liquidation Proceeds received
during or prior to the immediately preceding Prepayment Period; provided that
the Scheduled Principal Balance of any Liquidated Mortgage Loan is zero.

 

Second Lien Mortgage Loans: Mortgage Loans secured by mortgages or deeds of
trust or similar security instruments creating a second lien on the related
Mortgaged Property.

 

Securities Administrator: Wells Fargo Bank, N.A., not in its individual capacity
but solely as Securities Administrator, or any successor in interest.

 

Securities Intermediary: The Person acting as Securities Intermediary under this
Agreement (which is the Securities Administrator), its successor in interest,
and any successor Securities Intermediary appointed pursuant to Section 6.03.

 

Security Entitlement: The meaning specified in Section 8-102(a)(17) of the New
York UCC.

 

Seller: HomeBanc Corp.

 

Senior Enhancement Percentage: With respect to any Payment Date, the fraction,
expressed as a percentage, the numerator of which is the sum of the aggregate
Class Principal Amount of the Subordinate Notes and the Overcollateralization
Amount (which, for purposes of this definition only, will not be less than zero)
after giving effect to payments on such Payment Date, and the denominator of
which is the Pool Balance for such Payment Date.

 

Senior Notes: The Class A-1 and Class A-2 Notes.

 

Servicer: HomeBanc Corp., or its successor in interest or assigns or any
successor to the Servicer under this Agreement as herein provided.

 

31



--------------------------------------------------------------------------------

Servicer Errors and Omission Insurance Policy: Any errors and omission insurance
policy required to be obtained by the Servicer satisfying the requirements of
Section 4.02(l).

 

Servicer Event of Default: Any one of the conditions or circumstances enumerated
in Section 4.07 with respect to the Servicer.

 

Servicer Fidelity Bond: Any fidelity bond to be maintained by the Servicer in
accordance with Section 4.02(l).

 

Servicer Remittance Date: The 18th day of any month, or if such 18th day is not
a Business Day, the first Business Day immediately preceding such 18th day.

 

Servicing Advances: All reasonable and customary “out-of-pocket” costs and
expenses, including costs and expenses of foreclosures (including reasonable
attorneys’ fees and disbursements) incurred in the performance by the Servicer
of its servicing obligations, including, but not limited to, the cost of (1) the
preservation, restoration, inspection and protection of the Mortgaged
Properties, (2) any enforcement or judicial proceedings and (3) the management
and liquidation of Mortgaged Properties acquired in satisfaction of the related
mortgage.

 

Servicing Fee: The monthly fee calculated at the Servicing Fee Rate on the
outstanding principal balance of each Mortgage Loan, including any Liquidated
Mortgage Loan.

 

Servicing Fee Rate: For each Second Lien Mortgage Loan, 0.50% per annum; for
each Non-Conforming Balance Mortgage Loan without an LPMI Policy, 0.25% per
annum; for each Non-Conforming Balance Mortgage Loan with Level I LPMI, 0.42%;
for each Non-Conforming Balance Mortgage Loan with Level II LPMI, 0.50%; for
each Non-Conforming Balance Mortgage Loan with Level III LPMI, 0.60%; for each
Non-Conforming Balance Mortgage Loan with Level IV LPMI, 0.65%; for each
Conforming Balance Mortgage Loan without an LPMI Policy but with a Mortgage Rate
that adjusts every one month or six months from origination, 0.375% per annum;
for each Conforming Balance Mortgage Loan with Level I LPMI and with a Mortgage
Rate that adjusts every one month or six months from origination, 0.545% per
annum; for each Conforming Balance Mortgage Loan with Level II LPMI and with a
Mortgage Rate that adjusts every one month or six months from origination,
0.625% per annum; for each Conforming Balance Mortgage Loan with Level III LPMI
and with a Mortgage Rate that adjusts every one month or six months from
origination, 0.725% per annum; for each Conforming Balance Mortgage Loan with
Level IV LPMI and with a Mortgage Rate that adjusts every one month or six
months from origination, 0.775% per annum; for each Conforming Balance Mortgage
Loan without an LPMI Policy but with an initial fixed rate period of three, five
or seven years, 0.25% per annum until the first Adjustment Date and thereafter
0.375% per annum; for each Conforming Balance Mortgage Loan with Level I LPMI
and with an initial fixed rate period of three, five or seven years, 0.42% per
annum until the first Adjustment Date and thereafter 0.545% per annum; for each
Conforming Balance Mortgage Loan with Level II LPMI and with an initial fixed
rate period of three, five or seven years, 0.50% per annum until the first

 

32



--------------------------------------------------------------------------------

Adjustment Date and thereafter 0.625% per annum; for each Conforming Balance
Mortgage Loan with Level III LPMI and with an initial fixed rate period of
three, five or seven years, 0.60% per annum until the first Adjustment Date and
thereafter 0.725% per annum; and for each Conforming Balance Mortgage Loan with
Level IV LPMI and with an initial fixed rate period of three, five or seven
years, 0.65% per annum until the first Adjustment Date and thereafter 0.775% per
annum.

 

Servicing File: With respect to each Mortgage Loan, the file retained by the
Servicer, which may be in electronic media so long as original documents are not
required for purposes of realization of Liquidation Proceeds, Condemnation
Proceeds or Insurance Proceeds, consisting of all documents in the Mortgage File
which are not delivered to the Custodian, the originals of such mortgage loan
documents which are held in trust for the Indenture Trustee by the Servicer.

 

Servicing Officer: Any officer of the Servicer involved in or responsible for,
the administration and servicing of the Mortgage Loans whose name appears on a
list of servicing officers furnished by the Servicer to the Master Servicer upon
request, as such list may from time to time be amended.

 

Six-Month LIBOR Index: The interbank offered rates for six-month United States
dollar deposits in the London market, calculated as provided in the related
mortgage note.

 

Stepdown Date: The earlier to occur of (1) the first Payment Date on which the
Class Principal Amount of the Class A-1 Notes has been reduced to zero and (2)
the later to occur of (a) the Payment Date occurring in June 2008 and (b) the
first Payment Date on which the Senior Enhancement Percentage (calculated for
this purpose after giving effect to payments or other recoveries in respect of
the Mortgage Loans during the related Collection Period but before giving effect
to payments on the Notes on such Payment Date) is greater than or equal to
approximately 12.60%.

 

Step-up Date: The first Payment Date after the Initial Purchase Date.

 

Subordinate Notes: The Class M-1, Class M-2, Class M-3, Class M-4, Class M-5 and
Class B Notes.

 

Subservicing Agreement: The subservicing agreement dated as of May 1, 2005,
between the Servicer and HomeBanc Mortgage Corporation.

 

Substitution Amount: The amount, if any, by which the Scheduled Principal
Balance of a Deleted Mortgage Loan exceeds the Scheduled Principal Balance of
the related Qualifying Substitute Mortgage Loan, or aggregate Scheduled
Principal Balance, if applicable, plus unpaid interest thereon, any related
unpaid Monthly Advances or Servicing Advances or unpaid Servicing Fees and the
amount of any costs and damages incurred by the Trust Estate associated with a
violation of any applicable federal, state or local predatory or abusive lending
law in connection with the origination of such Deleted Mortgage Loan.

 

33



--------------------------------------------------------------------------------

Superior Lien: With respect to any Mortgage Loan, any other mortgage relating to
the corresponding Mortgaged Property which creates a lien on the Mortgaged
Property which is senior to the lien of the Mortgage Loan.

 

Telerate Page 3750: The display currently so designated as “Page 3750” on the
Moneyline Telerate Service (or such other page selected by the Master Servicer
as may replace Page 3750 on that service for the purpose of displaying daily
comparable rates on prices).

 

Termination Price: The sum, as calculated by the Servicer, of (a) 100% of the
aggregate outstanding principal balance of the Mortgage Loans, plus accrued
interest thereon at the applicable Mortgage Rate, (b) the fair market value of
the REO Property and all other property being purchased, (c) any unreimbursed
Servicing Advances, (d) any costs and damages incurred by the Trust as a result
of violation of any applicable federal, state or local predatory or abusive
lending law in connection with the origination of any Mortgage Loan and (e) all
other amounts to be paid or reimbursed to the Master Servicer, the Securities
Administrator, the Indenture Trustee, the Owner Trustee and the Custodian under
the Operative Agreements.

 

Title Insurance Policy: A title insurance policy maintained with respect to a
Mortgage Loan.

 

Total Principal Deficiency Amount: With respect to any Payment Date, the excess,
if any, of the aggregate Class Principal Amount of the Notes after giving effect
to payments on such Payment Date over the Pool Balance as of the last day of the
related Collection Period.

 

Trigger Event: A Trigger Event shall have occurred with respect to any Payment
Date if (a) a Delinquency Event has occurred for such Payment Date, (b) a
Cumulative Loss Trigger Event has occurred for such Payment Date or (c) a
Principal Deficiency Amount exists for such Payment Date.

 

Trust: The Issuer.

 

Trust Accounts: The Collection Account and the Note Payment Account.

 

Trust Account Property: The Trust Accounts, all amounts and investments held
from time to time in the Trust Accounts (whether in the form of deposit
accounts, physical property, book-entry securities, uncertificated securities,
securities entitlements, investment property or otherwise) and all proceeds of
the foregoing.

 

Trust Agreement: The trust agreement dated as of May 1, 2005, among the Owner
Trustee, the Depositor and the Securities Administrator.

 

Trust Estate: The assets of the Issuer and pledged by the Issuer to the
Indenture Trustee under the Indenture, which assets consist of all accounts,
accounts receivable, contract rights, general intangibles, chattel paper,
instruments, documents, money, deposit accounts, certificates of deposit, goods,
notes, drafts, letters of credit, advices of credit, investment property,

 

34



--------------------------------------------------------------------------------

uncertificated securities claims and rights to payment of any and every kind
consisting of, arising from or relating to any of the following: (a) the
Mortgage Loans listed in the Mortgage Loan Schedule, and principal due and
payable after the Cut-off Date, but not including interest and principal due and
payable on any Mortgage Loans on or before the Cut-off Date, together with the
Mortgage Files relating to such Mortgage Loans; (b) any Insurance Proceeds, REO
Property, Liquidation Proceeds and other recoveries (in each case, subject to
clause (a) above), (c) the Trust Accounts, any Custodial Account, any Escrow
Account, the Cap Account and all amounts deposited therein pursuant to the
applicable provisions of this Agreement, (d) any Insurance Policies, (e) the
rights of the Depositor under the Mortgage Loan Purchase Agreement, (f) the
rights of the Trust under each Cap Agreement and (g) all income, revenues,
issues, products, revisions, substitutions, replacements, profits, rents and all
cash and non-cash proceeds of the foregoing.

 

UCC: The Uniform Commercial Code as enacted in the relevant jurisdiction.

 

Underwriters: Bear, Stearns & Co. Inc. and KeyBanc Capital Markets, A Division
of McDonald Investments Inc.

 

Voting Interests: The portion of the voting rights of all the Notes that is
allocated to any Note for purposes of the voting provisions of this Agreement.
At all times during the term of this Agreement, 98% of all voting rights will be
allocated among the holders of the Notes as provided below. The portion of such
voting rights allocated to such Notes will be based on the fraction, expressed
as a percentage, the numerator of which is the aggregate Class Principal Amount
then outstanding and the denominator of which is the aggregate outstanding
principal balance of the Notes. At all times during the term of the Indenture
and this Agreement, the holders of Ownership Certificate be allocated 2% of the
voting rights. The voting rights allocation to any Class of Notes or the
Ownership Certificate will be allocated among all holders of each such Class or
Ownership Certificate in proportion to the outstanding Class Principal Amount of
such Notes or Percentage Interest of the Ownership Certificate.

 

Section 1.02. Calculations With Respect to the Mortgage Loans. Calculations
required to be made pursuant to this Agreement with respect to any Mortgage Loan
in the Trust Estate shall be made based upon current information as to the terms
of the Mortgage Loans and reports of payments received from the Mortgagor on
such Mortgage Loans provided by the Servicer to the Master Servicer.

 

Section 1.03. Calculations With Respect to Accrued Interest. Accrued interest,
if any, on any Note shall be calculated based upon a 360-day year and the actual
number of days in each Accrual Period.

 

35



--------------------------------------------------------------------------------

ARTICLE II

 

CONVEYANCE OF MORTGAGE LOANS

 

Section 2.01. Creation and Declaration of Trust Estate; Conveyance of Mortgage
Loans.

 

(a) Mortgage Loans. As of the Closing Date, in consideration of the Issuer’s
delivery of the Notes and the Ownership Certificate to the Depositor or its
designee, and concurrently with the execution and delivery of this Agreement,
the Depositor does hereby transfer, assign, set over, deposit with and otherwise
convey to the Issuer, without recourse, subject to Section 3.01, in trust, all
the right, title and interest of the Depositor in and to all accounts, accounts
receivable, contract rights, general intangibles, chattel paper, instruments,
documents, money, deposit accounts, certificates of deposit, goods, notes,
drafts, letters of credit, advices of credit, investment property,
uncertificated securities claims and rights to payment of any and every kind
consisting of, arising from or relating to any of the following: (a) the
Mortgage Loans listed in the Mortgage Loan Schedule, and principal due and
payable after the Cut-off Date, but not including interest and principal due and
payable on any Mortgage Loans on or before the Cut-off Date, together with the
Mortgage Files relating to such Mortgage Loans, (b) any Insurance Proceeds, REO
Property, Liquidation Proceeds and other recoveries (in each case, subject to
clause (a) above), (c) all Escrow Payments, (d) any Insurance Policies, (e) the
rights of the Depositor under the Mortgage Loan Purchase Agreement, (f) the
Depositor’s security interest in any collateral pledged to secure the Mortgage
Loans, including the Mortgaged Properties, and (g) all income, revenues, issues,
products, revisions, substitutions, replacements, profits, rents and all cash
and non-cash proceeds of the foregoing to have and to hold, in trust; and the
Indenture Trustee declares that, subject to the review provided for in Section
2.02, it has received and shall hold the Trust Estate, as Indenture Trustee, in
trust, for the benefit and use of the Noteholders and for the purposes and
subject to the terms and conditions set forth in this Agreement, and,
concurrently with such receipt, the Issuer has issued and delivered the Notes
and the Ownership Certificate to or upon the order of the Depositor, in exchange
for the Mortgage Loans and the other property of the Trust Estate.

 

Concurrently with the execution and delivery of this Agreement, the Depositor
does hereby assign to the Issuer all of its rights and interest under the
Mortgage Loan Purchase Agreement but without delegation of any of its
obligations thereunder. The Issuer hereby accepts such assignment, and shall be
entitled to exercise all the rights of the Depositor under the Mortgage Loan
Purchase Agreement as if, for such purpose, it were the Depositor. Upon the
issuance of the Notes, ownership in the Trust Estate shall be vested in the
Issuer, subject to the lien created by the Indenture in favor of the Indenture
Trustee, for the benefit of the Noteholders. The foregoing sale, transfer,
assignment, set-over, deposit and conveyance does not and is not intended to
result in creation or assumption by the Indenture Trustee of any obligation of
the Depositor, the Seller, or any other Person in connection with the Mortgage
Loans or any other agreement or instrument relating thereto except as
specifically set forth herein.

 

36



--------------------------------------------------------------------------------

It is agreed and understood by the Seller, the Depositor and the Issuer (and the
Depositor so represents and recognizes) that it is not intended that any
Mortgage Loan to be included in the Trust Estate be (i) a “High-Cost Home Loan”
as defined in the New Jersey Home Ownership Act effective November 27, 2003,
(ii) a “High-Cost Home Loan” as defined in the New Mexico Home Loan Protection
Act effective January 1, 2004, (iii) a “High-Cost Home Mortgage Loan” as defined
in the Massachusetts Predatory Home Loan Practices Act effective November 7,
2004 or (iv) a “High Cost Home Loan” as defined in the Indiana Home Loan
Practices Act effective January 1, 2005.

 

(b) In connection with such transfer and assignment, the Depositor does hereby
deliver to, and deposit with, or cause to be delivered to and deposited with,
the Indenture Trustee, and/or the Custodian acting on the Indenture Trustee’s
behalf, the following documents or instruments with respect to each Mortgage
Loan (each a “Mortgage File”) so transferred and assigned:

 

(i) the original Mortgage Note, endorsed either (A) in blank or (B) to the order
of the Indenture Trustee in the form of the Form of Endorsement set forth in
Exhibit A-4 hereto, or with respect to any lost Mortgage Note, an original Lost
Note Affidavit, in the form set forth in Exhibit B hereto, stating that the
original Mortgage Note was lost, misplaced or destroyed, together with a copy of
the related Mortgage Note;

 

(ii) except as provided below, the original Mortgage with evidence of recording
thereon (if the related Mortgage Loan is a MERS Mortgage Loan, the Mortgage
shall note the MIN and contain language that such Mortgage Loan is a MERS
Mortgage Loan). If in connection with any Mortgage Loan, the Servicer cannot
deliver or cause to be delivered the original Mortgage with evidence of
recording thereon on or prior to the Closing Date because of a delay caused by
the public recording office where such Mortgage has been delivered for
recordation or because such Mortgage has been lost or because such public
recording office retains the original recorded Mortgage, the Servicer shall
deliver or cause to be delivered to the Custodian a photocopy of such Mortgage
together with (i) in the case of a delay caused by the public recording office,
an Officer’s Certificate of the Servicer stating that such Mortgage has been
delivered to the appropriate public recording office for recordation and that
the original recorded Mortgage or a copy of such Mortgage certified by such
public recording office to be a true and complete copy of the original recorded
Mortgage will be promptly delivered to the Custodian upon receipt thereof by the
Servicer; or (ii) in the case of a Mortgage where a public recording office
retains the original recorded Mortgage or in the case where a Mortgage is lost
after recordation in a public recording office, a copy of such Mortgage with the
recording information thereon certified by such public recording office to be a
true and complete copy of the original recorded Mortgage;

 

(iii) with respect to each Non-MERS Mortgage Loan, an original Assignment of
Mortgage (which may be in the form of a blanket assignment if permitted in the
jurisdiction where the Mortgaged Property is located) with evidence of recording
thereon

 

37



--------------------------------------------------------------------------------

unless an Opinion of Counsel described in clause (c) below is delivered to the
Indenture Trustee and the Rating Agencies, in which case, the Assignment of
Mortgage shall be in form and substance acceptable for recording. The Mortgage
shall be assigned either (A) in blank, without recourse, or (B) to “U.S. Bank
National Association, as Indenture Trustee of the HomeBanc Mortgage Trust
2005-3”, without recourse or (C) to the order of the Indenture Trustee;

 

(iv) an original copy of any intervening assignment of Mortgage showing a
complete chain of assignments or, in the case of an intervening assignment that
has not been received by the Servicer from the public recording office, an
Officer’s Certificate of the Servicer stating that such intervening assignment
has been delivered to the appropriate public recording office for recordation
and that the original recorded intervening assignment or a copy of such
intervening assignment certified by such public recording office to be a true
and complete copy of the original recorded intervening assignment will be
promptly delivered to the Custodian upon receipt thereof by the Servicer, or in
the case of an intervening assignment where a public recording office retains
the original recorded intervening assignment, a copy of such intervening
assignment with the recording information thereon certified by such public
recording office to be a true and complete copy of the original recorded
intervening assignment; or in the case of an intervening assignment that has
been lost, a written Opinion of Counsel for the Seller that such original
intervening assignment is not required to enforce the Indenture Trustee’s
interest in the Mortgage Loans;

 

(v) the original or a certified copy of lender’s Title Insurance Policy (or, in
lieu thereof, a commitment to issue such Title Insurance Policy, with an
original or a certified copy of such Title Insurance Policy to follow as soon
after the Closing Date as reasonably practicable) or attorney’s opinion of title
and abstract of title;

 

(vi) the original or copy of the policy or certificate of primary mortgage
guaranty insurance, to the extent available, if any;

 

(vii) the original or copies of each assumption, modification, written assurance
or substitution agreement, if any, or as to any such agreement which cannot be
delivered prior to the Closing Date because of a delay caused by the public
recording office where such assumption, modification or substitution agreement
has been delivered for recordation, a photocopy of such assumption, modification
or substitution agreement, pending delivery of the original thereof, together
with an Officer’s Certificate of the Depositor certifying that the copy of such
assumption, modification or substitution agreement delivered to the Custodian is
a true copy and that the original of such agreement has been forwarded to the
public recording office; and

 

(viii) the original of any security agreement or equivalent instrument executed
in connection with the Mortgage or as to any security agreement or equivalent
instrument that cannot be delivered on or prior to the Closing Date because of a
delay caused by the

 

38



--------------------------------------------------------------------------------

public recording office where such document has been delivered for recordation,
a photocopy of such document, pending delivery of the original thereof, together
with an Officer’s Certificate of the Depositor certifying that the copy of such
security agreement, chattel mortgage or their equivalent delivered to the
Custodian is a true copy and that the original of such document has been
forwarded to the public recording office.

 

The Depositor and the Seller acknowledge and agree that the form of endorsement
attached hereto as Exhibit A-4 is intended to effect the transfer to the
Indenture Trustee, for the benefit of the Noteholders, of the Mortgage Notes and
the Mortgages.

 

(c) Assignments of Mortgage with respect to each Non-MERS Mortgage Loan shall be
recorded; provided, however, that such Assignments of Mortgage need not be
recorded if, on or prior to the Closing Date, the Seller delivers an Opinion of
Counsel (which must be Independent counsel) acceptable to the Rating Agencies,
to the effect that recording in such states is not required to protect the
Indenture Trustee’s interest in the related Non-MERS Mortgage Loans.

 

(d) In instances where a Title Insurance Policy is required to be delivered to
the Indenture Trustee or the Custodian on behalf of the Indenture Trustee under
clause (b)(vi) above and is not so delivered, the Seller will provide a copy of
such Title Insurance Policy to the Indenture Trustee, or to the Custodian on
behalf of the Indenture Trustee no later than ninety (90) days of the receipt by
the Seller of the recorded documents from the applicable public recording
office.

 

(e) For Mortgage Loans (if any) that have been prepaid in full after the Cut-off
Date and prior to the Closing Date, the Depositor, in lieu of delivering the
above documents, herewith delivers to the Indenture Trustee, or to the Custodian
on behalf of the Indenture Trustee, an Officer’s Certificate which shall include
a statement to the effect that all amounts received in connection with such
prepayment that are required to be deposited in the Collection Account pursuant
to Section 5.06 have been so deposited. All original documents that are not
delivered to the Indenture Trustee or the Custodian on behalf of the Indenture
Trustee shall be held by the Servicer in trust for the benefit of the Indenture
Trustee and the Noteholders.

 

Section 2.02. Acceptance of Trust Estate; Review of Documentation.

 

(a) Subject to the provisions of Section 2.01, the Issuer acknowledges receipt
of the assets transferred by the Depositor of the assets included in the Trust
Estate and has directed that the documents referred to in Section 2.01 and all
other assets included in the definition of “Trust Estate” be delivered to the
Indenture Trustee (or the Custodian) on its behalf.

 

The Indenture Trustee, by execution and delivery hereof, acknowledges receipt by
it or by the Custodian on its behalf of the Mortgage Files pertaining to the
Mortgage Loans listed on the Mortgage Loan Schedule, subject to review thereof
by the Indenture Trustee, or by the Custodian on behalf of the Indenture
Trustee, under this Section 2.02. The Indenture Trustee, or the Custodian on
behalf of the Indenture Trustee, will execute and deliver to the Depositor, the

 

39



--------------------------------------------------------------------------------

Master Servicer, the Servicer (and the Indenture Trustee if delivered by the
Custodian) on the Closing Date an Initial Certification in the form annexed
hereto as Exhibit A-1.

 

(b) Within 90 days after the Closing Date, the Indenture Trustee or the
Custodian on behalf of the Indenture Trustee, will, for the benefit of
Noteholders, review each Mortgage File to ascertain that all required documents
set forth in Section 2.01 have been received and appear on their face to contain
the requisite signatures by or on behalf of the respective parties thereto, and
shall deliver to the Depositor, the Seller and the Issuer (and the Indenture
Trustee if delivered by the Custodian) an Interim Certification in the form
annexed hereto as Exhibit A-2 to the effect that, as to each Mortgage Loan
listed in the Mortgage Loan Schedule (other than any Mortgage Loan prepaid in
full or any specifically identified in such certification as not covered by such
certification), (i) all of the applicable documents specified in Section 2.01(b)
are in its possession and (ii) such documents have been reviewed by it and
appear to relate to such Mortgage Loan. The Indenture Trustee, or the Custodian
on behalf of the Indenture Trustee, shall determine whether such documents are
executed and endorsed, but shall be under no duty or obligation to inspect,
review or examine any such documents, instruments, certificates or other papers
to determine that the same are valid, binding, legally effective, properly
endorsed, genuine, enforceable or appropriate for the represented purpose or
that they have actually been recorded or are in recordable form or that they are
other than what they purport to be on their face. Neither the Indenture Trustee
nor the Custodian shall have any responsibility for verifying the genuineness or
the legal effectiveness of or authority for any signatures of or on behalf of
any party or endorser or for the perfection or priority of any document.

 

(c) If in the course of the review described in paragraph (b) above the
Indenture Trustee discovers any document or documents constituting a part of a
Mortgage File that is missing, does not appear regular on its face (i.e., is
mutilated, damaged, defaced, torn or otherwise physically altered) or appears to
be unrelated to the Mortgage Loans identified in the Mortgage Loan Schedule, as
applicable (each, a “Material Defect”), the Indenture Trustee or the Custodian,
discovering such Material Defect shall identify the Mortgage Loan to which such
Material Defect relates in the Interim Certification delivered to the Depositor
and the Master Servicer. Within 90 days of its receipt of such notice, the
Seller shall be required to cure such Material Defect (and, in such event, the
Seller shall provide the Indenture Trustee and the Custodian with an Officer’s
Certificate confirming that such cure has been effected). If the Seller does not
so cure such Material Defect, if a loss has been incurred with respect to such
Mortgage Loan that would, if such Mortgage Loan were not purchased from the
Trust Estate, constitute a Realized Loss, and such loss is attributable to the
failure of the Seller to cure such Material Defect, the Seller shall repurchase
the related Mortgage Loan from the Trust Estate at the Purchase Price. A loss
shall be deemed to be attributable to the failure of the Seller to cure a
Material Defect if, as determined by the Seller acting in good faith, absent
such Material Defect, such loss would not have been incurred. The Seller may, in
lieu of repurchasing a Mortgage Loan pursuant to this Section 2.02, substitute
for such Mortgage Loan a Qualifying Substitute Mortgage Loan subject to the
provisions of Section 3.03. The failure of the Indenture Trustee or the
Custodian to deliver the Interim Certification within 90 days after the Closing
Date shall not affect or relieve the Seller of

 

40



--------------------------------------------------------------------------------

its obligation to repurchase any Mortgage Loan pursuant to this Section 2.02 or
any other Section of this Agreement requiring the repurchase of Mortgage Loans
from the Trust Estate.

 

(d) Within 180 days following the Closing Date, the Indenture Trustee, or the
Custodian, shall deliver to the Depositor, the Master Servicer and the Servicer
(and the Indenture Trustee if delivered by the Custodian) a Final Certification
substantially in the form attached as Exhibit A-3 evidencing the completeness of
the Mortgage Files in its possession or control, with any exceptions noted
thereto.

 

(e) Nothing in this Agreement shall be construed to constitute an assumption by
the Trust Estate, the Indenture Trustee, the Custodian or the Noteholders of any
unsatisfied duty, claim or other liability on any Mortgage Loan or to any
Mortgagor.

 

(f) Notwithstanding anything to the contrary contained herein, each of the
parties hereto acknowledges that the Custodian shall perform the applicable
review of the Mortgage Loans and respective certifications thereof as provided
in the Custodial Agreement.

 

(g) Upon execution of this Agreement, the Depositor hereby delivers to the
Indenture Trustee and the Indenture Trustee acknowledges a receipt of the
Mortgage Loan Purchase Agreement.

 

(h) For purposes of the determinations required to be made by the Indenture
Trustee or the Custodian pursuant to paragraphs (a) through (d) of this Section
2.02, the Indenture Trustee or the Custodian, as applicable, shall be entitled
to conclusively rely upon the diskette, tape or other electronic media provided
by or on behalf of the Seller with respect to the Mortgage Loans as to whether
(i) any guarantee was executed in connection with any Mortgage Loan, (ii) any
assumption, modification or substitution agreement was executed in connection
with any Mortgage Loan, (iii) primary mortgage guaranty insurance is required
with respect to any Mortgage Loan or (iv) any security agreement or equivalent
instrument was executed in connection with any Mortgage Loan.

 

Section 2.03. Grant Clause.

 

(a) It is intended that the conveyance by the Depositor to the Issuer of the
Mortgage Loans, as provided for in Section 2.01 be construed as a sale by the
Depositor to the Issuer of the Mortgage Loans and other assets in the Trust
Estate for the benefit of the Noteholders. Further, it is not intended that any
such conveyance be deemed to be a pledge of the Mortgage Loans by the Depositor
to the Issuer to secure a debt or other obligation of the Depositor. However, in
the event that the Mortgage Loans are held to be property of the Depositor or if
for any reason this Agreement is held or deemed to create a security interest in
the Mortgage Loans and other assets in the Trust Estate, then it is intended
that (a) this Agreement shall also be deemed to be a security agreement within
the meaning of Articles 8 and 9 of the New York UCC (or the Relevant UCC if not
the New York UCC); (b) the conveyances provided for in Section 2.01 shall be
deemed to be (1) a grant by the Depositor to the Issuer of a security interest
in all of the Depositor’s right

 

41



--------------------------------------------------------------------------------

(including the power to convey title thereto), title and interest, whether now
owned or hereafter acquired, in and to (A) the Mortgage Loans, including the
Mortgage Notes, the Mortgages, any related insurance policies and all other
documents in the related Mortgage Files, (B) all amounts payable pursuant to the
Mortgage Loans in accordance with the terms thereof and (C) any and all general
intangibles consisting of, arising from or relating to any of the foregoing, and
all proceeds of the conversion, voluntary or involuntary, of the foregoing into
cash, instruments, securities or other property, including without limitation
all Liquidation Proceeds, all Insurance Proceeds, all amounts from time to time
held or invested in the Collection Account, whether in the form of cash,
instruments, securities or other property and (2) an assignment by the Depositor
to the Issuer of any security interest in any and all of the Depositor’s right
(including the power to convey title thereto), title and interest, whether now
owned or hereafter acquired, in and to the property described in the foregoing
clauses (1)(A) through (C); (c) the possession by the Indenture Trustee or any
other agent of the Issuer of Mortgage Notes, and such other items of property as
constitute instruments, money, negotiable documents or chattel paper shall be
deemed to be “possession by the secured party,” or possession by a purchaser or
a person designated by such secured party, for purposes of perfecting the
security interest pursuant to the New York UCC and any other Relevant UCC
(including, without limitation, Section 9-313, 8-313 or 8-321 thereof); and (d)
notifications to persons holding such property, and acknowledgments, receipts or
confirmations from persons holding such property, shall be deemed notifications
to, or acknowledgments, receipts or confirmations from, financial
intermediaries, bailees or agents (as applicable) of the Issuer for the purpose
of perfecting such security interest under applicable law.

 

(b) The Depositor and, at the Depositor’s direction, the Issuer shall, to the
extent consistent with this Agreement, take such reasonable actions as may be
necessary to ensure that, if this Agreement were deemed to create a security
interest in the Mortgage Loans and the other property of the Trust Estate, such
security interest would be deemed to be a perfected security interest of first
priority under applicable law and will be maintained as such throughout the term
of this Agreement. Without limiting the generality of the foregoing, the
Depositor shall prepare and file any UCC financing statements that are necessary
to perfect the Indenture Trustee’s security interest in or lien on the Mortgage
Loans, as evidenced by an Officer’s Certificate of the Depositor, and furnish a
copy of each such filed financing statement to the Securities Administrator. The
Indenture Trustee shall prepare and file, at the expense of the Issuer, all
filings necessary to maintain the effectiveness of any original filings
necessary under the Relevant UCC to perfect the Indenture Trustee’s security
interest in or lien on the Mortgage Loans, including without limitation (x)
continuation statements, and (y) to the extent that a Responsible Officer of the
Indenture Trustee has received written notice of such change or transfer, such
other statements as may be occasioned by (1) any change of name of the Seller,
the Depositor or the Issuer, (2) any change of location of the place of business
or the chief executive office of the Seller or the Depositor or (3) any transfer
of any interest of the Seller or the Depositor in any Mortgage Loan.

 

Neither the Depositor nor the Issuer shall organize under the law of any
jurisdiction other than the State under which each is organized as of the
Closing Date (whether changing its jurisdiction of organization or organizing
under an additional jurisdiction) without giving thirty (30) days prior written
notice of such action to its immediate and mediate transferee, including

 

42



--------------------------------------------------------------------------------

the Indenture Trustee. Before effecting such change, each of the Depositor or
the Issuer proposing to change its jurisdiction of organization shall prepare
and file in the appropriate filing office any financing statements or other
statements necessary to continue the perfection of the interests of its
immediate and mediate transferees, including the Indenture Trustee, in the
Mortgage Loans. In connection with the transactions contemplated by this
Agreement and the Indenture, each of the Depositor and the Issuer authorizes its
immediate or mediate transferee to file in any filing office any initial
financing statements, any amendments to financing statements, any continuation
statements, or any other statements or filings described in this Section
2.03(b).

 

(c) The Depositor shall not take any action inconsistent with the sale by the
Depositor of all of its right, title and interest in and to the Trust Estate and
shall indicate or shall cause to be indicated in its records and records held on
its behalf that ownership of each Mortgage Loan and the other property of the
Issuer is held by the Issuer. In addition, the Depositor shall respond to any
inquiries from third parties with respect to ownership of a Mortgage Loan or any
other property of the Trust Estate by stating that it is not the owner of such
Mortgage Loan and that ownership of such Mortgage Loan or other property of the
Trust Estate is held by the Issuer on behalf of the Noteholders.

 

Section 2.04. Option to Contribute Derivative Instrument.

 

At any time on or after the Closing Date, the Seller shall have the right to
contribute to, and deposit into, the Trust a derivative contract or comparable
instrument (a “Derivative Instrument”). The Derivative Instrument may have a
notional amount in excess of the sum of the beneficial interests in the Trust.
Any such instrument shall constitute a fully prepaid agreement. The Securities
Administrator shall have no tax reporting duties with respect to any such
Derivative Instrument.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

Section 3.01. Representations and Warranties of the Depositor and the Seller.

 

(a) The Depositor hereby represents and warrants to the Issuer, the Indenture
Trustee for the benefit of Noteholders, the Securities Administrator, the Master
Servicer, the Seller and the Servicer as of the Closing Date or such other date
as is specified, that:

 

(i) This Agreement constitutes a legal, valid and binding obligation of the
Depositor, enforceable against the Depositor in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
affecting the enforcement of creditors’ rights in general and except as such
enforceability may be limited by general principles of equity (whether
considered in a proceeding at law or in equity);

 

43



--------------------------------------------------------------------------------

(ii) Immediately prior to the transfer by the Depositor to the Trust Estate of
each Mortgage Loan, the Depositor had good and equitable title to each Mortgage
Loan (insofar as such title was conveyed to it by the Seller) subject to no
prior lien, claim, participation interest, mortgage, security interest, pledge,
charge or other encumbrance or other interest of any nature;

 

(iii) As of the Closing Date, the Depositor has transferred all right, title and
interest in the Mortgage Loans to the Trust Estate;

 

(iv) The Depositor has not transferred the Mortgage Loans to the Trust Estate
with any intent to hinder, delay or defraud any of its creditors; and

 

(v) The Depositor has been duly organized and is validly existing as a
corporation in good standing under the laws of Delaware, with full power and
authority to own its assets and conduct its business as presently being
conducted.

 

(b) The Seller hereby represents and warrants to the Issuer, the Indenture
Trustee for the benefit of Noteholders, the Securities Administrator, the Master
Servicer and the Depositor as of the Closing Date or such other date as is
specified, that:

 

(i) the Seller is a Georgia corporation, duly organized validly existing and in
good standing under the laws of the State of Georgia, and has the corporate
power to own its assets and to transact the business in which it is currently
engaged. The Seller is duly qualified to do business as a foreign corporation
and is in good standing in each jurisdiction in which the character of the
business transacted by it or any properties owned or leased by it requires such
qualification and in which the failure so to qualify would have a material
adverse effect on the business, properties, assets, or condition (financial or
other) of the Seller;

 

(ii) the Seller has the corporate power and authority to make, execute, deliver
and perform this Agreement and all of the transactions contemplated under the
Agreement, and has taken all necessary corporate action to authorize the
execution, delivery and performance of this Agreement. When executed and
delivered, this Agreement will constitute the legal, valid and binding
obligation of the Seller enforceable in accordance with its terms, except as
enforcement of such terms may be limited by bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally and by the
availability of equitable remedies;

 

(iii) the Seller is not required to obtain the consent of any other party or any
consent, license, approval or authorization from, or registration or declaration
with, any governmental authority, bureau or agency in connection with the
execution, delivery, performance, validity or enforceability of this Agreement,
except for such consent, license, approval or authorization, or registration or
declaration, as shall have been obtained or filed, as the case may be, prior to
the Closing Date;

 

44



--------------------------------------------------------------------------------

(iv) the execution, delivery and performance of this Agreement by the Seller
will not violate any provision of any existing law or regulation or any order or
decree of any court applicable to the Seller or any provision of the articles of
incorporation or bylaws of the Seller, or constitute a material breach of any
mortgage, indenture, contract or other agreement to which the Seller is a party
or by which the Seller may be bound;

 

(v) no litigation or administrative proceeding of or before any court, tribunal
or governmental body is currently pending, or to the knowledge of the Seller
threatened, against the Seller or any of its properties or with respect to this
Agreement which in the opinion of the Seller has a reasonable likelihood of
resulting in a material adverse effect on the transactions contemplated by this
Agreement; and

 

(vi) the Seller has been organized in conformity with the requirements for
qualification as a REIT; the Seller will file with its federal income tax return
for its taxable year ended December 31, 2004, an election to be treated as a
REIT for federal income tax purposes; and the Seller currently qualifies as, and
it proposes to operate in a manner that will enable it to continue to qualify
as, a REIT.

 

(c) The Seller hereby makes for the benefit of the Issuer, the Indenture Trustee
for the benefit of Noteholders, the Securities Administrator, the Master
Servicer and the Depositor as of the Closing Date or such other date as is
specified, with respect to the Mortgage Loans, the representations and
warranties set forth in Exhibit A of the Mortgage Loan Purchase Agreement.

 

(d) To the extent that any fact, condition or event with respect to a Mortgage
Loan constitutes a breach of a representation or warranty of the Seller under
subsection (c) above or the Mortgage Loan Purchase Agreement, the only right or
remedy of the Indenture Trustee or any Noteholder hereunder shall be their
rights to enforce the obligations of the Seller under any applicable
representation or warranty made by it. The Indenture Trustee on behalf of the
Issuer acknowledges that the Depositor shall have no obligation or liability
with respect to any breach of any representation or warranty with respect to the
Mortgage Loans (except as set forth in Section 3.01(a)(ii)) under any
circumstances.

 

Section 3.02. Discovery of Breach. It is understood and agreed that the
representations and warranties (i) of the Depositor set forth in Section
3.01(a), (ii) of the Seller set forth in Section 3.01(b) and (c) and (iii) of
the Servicer pursuant to Section 4.05 of this Agreement, shall each survive
delivery of the Mortgage Files and the Assignment of Mortgage of each Mortgage
Loan to the Indenture Trustee and shall continue throughout the term of this
Agreement. With respect to the representations and warranties which are made to
the best of the Seller’s knowledge, if it is discovered by the Depositor, the
Seller, the Securities Administrator, the Indenture Trustee, the Master
Servicer, the Underwriters or the Servicer that the substance of such
representation and warranty is inaccurate and such inaccuracy materially and
adversely affects the value of the Mortgage Loans or the interests of the
Noteholders or the Indenture Trustee therein, notwithstanding such Seller’s lack
of knowledge with respect to the substance of such representation or warranty,
remedies for breach will apply to such inaccuracy. Any breach

 

45



--------------------------------------------------------------------------------

of the representation and warranty set forth in clauses (cc), (ee) and (ff) of
Exhibit A of the Mortgage Loan Purchase Agreement shall be deemed to materially
and adversely affect the interest of the Trust in that Mortgage Loan,
notwithstanding the Seller’s lack of knowledge with respect to the substance of
such representation and warranty. Upon discovery by any of the Depositor, the
Master Servicer, the Securities Administrator or the Indenture Trustee of a
breach of any of such representations and warranties made by the Seller that
adversely and materially affects the value of the related Mortgage Loan, the
party discovering such breach shall give prompt written notice to the other
parties. Within 90 days of the discovery by the Seller of a breach of any
representation or warranty given to the Indenture Trustee by the Seller or the
Seller’s receipt of written notice of such a breach, the Seller shall either (a)
cure such breach in all material respects, (b) repurchase such Mortgage Loan or
any property acquired in respect thereof from the Indenture Trustee at the
Purchase Price or (c) substitute a Qualifying Substitute Mortgage Loan for the
affected Mortgage Loan.

 

Section 3.03. Repurchase, Purchase or Substitution of Mortgage Loans.

 

(a) With respect to any Mortgage Loan repurchased by the Seller pursuant to
Section 3.02(b) of this Agreement, the principal portion of the funds in respect
of such repurchase of a Mortgage Loan will be considered a Principal Prepayment
and the Purchase Price shall be deposited in the Collection Account. Upon
receipt by the Securities Administrator of the full amount of the Purchase Price
for a Deleted Mortgage Loan and notification thereof has been made to the
Indenture Trustee, or upon receipt of notification from the Custodian that it
had received the Mortgage File for a Qualifying Substitute Mortgage Loan
substituted for a Deleted Mortgage Loan (and any applicable Substitution
Amount), the Indenture Trustee shall release or cause to be released and
reassign to the Depositor or the Seller, as applicable, the related Mortgage
File for the Deleted Mortgage Loan and shall execute and deliver such
instruments of transfer or assignment, in each case without recourse,
representation or warranty, as shall be necessary to vest in such party or its
designee or assignee title to any Deleted Mortgage Loan released pursuant
hereto, free and clear of all security interests, liens and other encumbrances
created by this Agreement and the Indenture, which instruments shall be prepared
by the Servicer and the Indenture Trustee shall have no further responsibility
with respect to the Mortgage File relating to such Deleted Mortgage Loan.

 

(b) With respect to each Qualifying Substitute Mortgage Loan to be delivered to
the Indenture Trustee (or the Custodian) in exchange for a Deleted Mortgage
Loan: (i) the Depositor or the Seller, as applicable, must deliver to the
Indenture Trustee (or a Custodian) the Mortgage File for the Qualifying
Substitute Mortgage Loan containing the documents set forth in Section 2.01(b)
along with a written certification certifying as to the delivery of such
Mortgage File and containing the granting language set forth in Section 2.01(a);
and (ii) the Seller and the Depositor will be deemed to have made, with respect
to such Qualifying Substitute Mortgage Loan, each of the representations and
warranties made by it with respect to the related Deleted Mortgage Loan. As soon
as practicable after the delivery of any Qualifying Substitute Mortgage Loan
hereunder, the Indenture Trustee, at the expense of the Depositor and at the
direction and with the cooperation of the Servicer shall (i) with respect to a
Qualifying Substitute Mortgage Loan that is

 

46



--------------------------------------------------------------------------------

a Non-MERS Mortgage Loan, cause the Assignment of Mortgage to be recorded by the
Servicer if required pursuant to Section 2.01(c), or (ii) with respect to a
Qualifying Substitute Mortgage Loan that is a MERS Mortgage Loan, cause to be
taken such actions as are necessary to cause the Indenture Trustee (on behalf of
the Issuer) to be clearly identified as the owner of each such Mortgage Loan on
the records of MERS if required pursuant to Section 2.01(c).

 

Section 3.04. Representations and Warranties of the Depositor with respect to
Security Interest. (a) With respect to the Mortgage Notes, the Depositor
represents and warrants that:

 

(i) This Agreement creates a valid and continuing security interest (as defined
in the applicable UCC in the Mortgage Notes in favor of the Issuer, which
security interest is prior to all other liens, and is enforceable as such
against creditors of and purchasers from the Issuer;

 

(ii) The Mortgage Notes constitute “instruments” within the meaning of the
applicable UCC;

 

(iii) The Depositor owns and has good title to the Mortgage Notes free and clear
of any lien, claim or encumbrance of any Person;

 

(iv) The Depositor has received all consents and approvals required by the terms
of the Mortgage Notes to the pledge of the Mortgage Notes hereunder to the
Issuer;

 

(v) All original executed copies of each Mortgage Note have been or will be
delivered to the Custodian, as set forth in this Transfer and Servicing
Agreement;

 

(vi) The Depositor has received a written acknowledgement from the Custodian
that it is holding the Mortgage Notes solely on behalf and for the benefit of
the Issuer;

 

(vii) Other than the security interest granted to the Issuer pursuant to this
Agreement, the Depositor has not pledged, assigned, sold, granted a security
interest in, or otherwise conveyed any of the Mortgage Notes. The Depositor has
not authorized the filing of and is not aware of any financing statements
against the Depositor that include a description of the collateral covering the
Mortgage Notes other than a financing statement relating to the security
interest granted to the Issuer hereunder or that has been terminated. The
Depositor is not aware of any judgment or tax lien filings against the
Depositor; and

 

(viii) None of the Mortgage Notes has any marks or notations indicating that
they have been pledged, assigned or otherwise conveyed to any Person other than
the Issuer.

 

(b) The representations and warranties set forth in this Section 3.04 shall
survive the Closing Date and shall not be waived.

 

47



--------------------------------------------------------------------------------

ARTICLE IV

 

ADMINISTRATION AND SERVICING OF THE

MORTGAGE LOANS BY THE SERVICER

 

Section 4.01. Servicer to Perform Servicing Responsibilities.

 

(a) Contract for Servicing; Possession of Servicing Files. The Issuer does
hereby contract with the Servicer for the servicing of the Mortgage Loans for
the benefit of the Issuer and the Indenture Trustee. The Servicer shall maintain
a Servicing File with respect to each Mortgage Loan in order to service such
Mortgage Loans pursuant to this Agreement and each Servicing File delivered to
the Servicer shall be held in trust by the Servicer for the benefit of the
Issuer and the Indenture Trustee. The Servicer’s possession of any portion of
the Mortgage Loan documents shall be at the will of the Indenture Trustee for
the sole purpose of facilitating servicing of the related Mortgage Loan pursuant
to this Agreement, and such retention and possession by the Servicer shall be in
a custodial capacity only. The ownership of each Mortgage Note, Mortgage, and
the contents of the Servicing File shall be vested in the Indenture Trustee and
the ownership of all records and documents with respect to the related Mortgage
Loan prepared by or which come into the possession of the Servicer shall
immediately vest in the Indenture Trustee and shall be retained and maintained,
in trust, by the Servicer at the will of the Indenture Trustee in such custodial
capacity only. The Servicing File retained by the Servicer pursuant to this
Agreement shall be identified in accordance with the Servicer’s file tracking
system to reflect the ownership of the related Mortgage Loan by the Indenture
Trustee. The Servicer shall release from its custody the contents of any
Servicing File retained by it only in accordance with this Agreement.

 

(b) Books and Records. All rights arising out of the Mortgage Loans shall be
vested in the Indenture Trustee, subject to the Servicer’s rights to service and
administer the Mortgage Loans hereunder in accordance with the terms of this
Agreement. All funds received on or in connection with a Mortgage Loan, other
than the Servicing Fee and other compensation and reimbursement to which the
Servicer and the Master Servicer are entitled as set forth herein, including but
not limited to Section 4.04(c), shall be received and held by them in trust for
the benefit of the Indenture Trustee pursuant to the terms of this Agreement.

 

The Servicer shall forward to the Custodian original documents evidencing an
assumption, modification, consolidation or extension of any Mortgage Loan
entered into in accordance with Section 4.02(a) within one week of their
execution; provided, however, that the Servicer shall provide the Custodian with
a Servicer certified true copy of any such document submitted for recordation
within one week of its execution, and shall provide the original of any document
submitted for recordation or a copy of such document certified by the
appropriate public recording office to be a true and complete copy of the
original within 180 days of its submission for recordation.

 

48



--------------------------------------------------------------------------------

Section 4.02. Servicing of the Mortgage Loans.

 

(a) Servicer to Service. The Servicer, acting directly or through one or more
subservicers as provided in Section 4.09, shall service and administer the
Mortgage Loans from and after the Closing Date and, except where prior consent
of the Master Servicer is required under this Agreement, in accordance with this
Agreement and with Accepted Servicing Practices, and shall have full power and
authority, acting alone, to do or cause to be done any and all things in
connection with such servicing and administration which the Servicer may deem
necessary or desirable and consistent with the terms of this Agreement and with
Accepted Servicing Practices and exercise the same care that it customarily
employs for its own account. Except as set forth in this Agreement, the Servicer
shall service the Mortgage Loans in strict compliance with the servicing
provisions of the Fannie Mae Guides (special servicing option), which include,
but are not limited to, provisions regarding the liquidation of Mortgage Loans,
the collection of Mortgage Loan payments, the payment of taxes, insurance and
other charges, the maintenance of hazard insurance with a Qualified Insurer, the
maintenance of mortgage impairment insurance, the maintenance of fidelity bond
and errors and omissions insurance, inspections, the restoration of Mortgaged
Property, the maintenance of Primary Mortgage Insurance Policies and Lender
Primary Mortgage Insurance Policies, insurance claims, the title, management and
disposition of REO Property, permitted withdrawals with respect to REO Property,
liquidation reports, and reports of foreclosures and abandonments of Mortgaged
Property, the transfer of Mortgaged Property, the release of Mortgage Files,
annual statements, and examination of records and facilities. In the event of
any conflict, inconsistency or discrepancy between any of the servicing
provisions of this Agreement and any of the servicing provisions of the Fannie
Mae Guides, the provisions of this Agreement shall control and be binding upon
the Servicer and the other parties hereto.

 

Consistent with the terms of this Agreement, the Servicer may waive, modify or
vary any term of any Mortgage Loan or consent to the postponement of any such
term or in any manner grant indulgence to any Mortgagor if in the Servicer’s
reasonable and prudent determination such waiver, modification, postponement or
indulgence is not materially adverse to the Issuer, Indenture Trustee and the
Noteholders, provided, however, that unless the Servicer has obtained the prior
written consent of the Master Servicer, the Servicer shall not permit any
modification with respect to any Mortgage Loan that would change the Mortgage
Rate, defer for more than ninety (90) days or forgive any payment of principal
or interest, reduce or increase the outstanding principal balance (except for
actual payments of principal) or change the final maturity date on such Mortgage
Loan. In the event of any such modification which has been agreed to in writing
by the Master Servicer and which permits the deferral of interest or principal
payments on any Mortgage Loan, the Servicer shall, on the Business Day
immediately preceding the Servicer Remittance Date in any month in which any
such principal or interest payment has been deferred, deposit in the Custodial
Account from its own funds, in accordance with Section 4.03(c), the difference
between (a) such month’s principal and one month’s interest at the Net Mortgage
Rate on the unpaid principal balance of such Mortgage Loan and (b) the amount
paid by the Mortgagor. The Servicer shall be entitled to reimbursement for such
advances to the same extent as for all other advances pursuant to Section 4.03.
Without limiting the generality of the foregoing, the Servicer shall continue,
and is hereby authorized and empowered, to prepare, execute and deliver on
behalf of itself, the Issuer and the Indenture Trustee, all instruments of

 

49



--------------------------------------------------------------------------------

satisfaction or cancellation, or of partial or full release, discharge and all
other comparable instruments, with respect to the Mortgage Loans and with
respect to the Mortgaged Properties. Notwithstanding anything herein to the
contrary, the Servicer may not enter into a forbearance agreement or similar
arrangement with respect to any Mortgage Loan which runs more than one hundred
eighty (180) days after the first delinquent Due Date. Any such agreement shall
be approved by the Master Servicer and, if required, by the Primary Mortgage
Insurance Policy insurer and Lender Primary Mortgage Insurance Policy insurer.

 

In servicing and administering the Mortgage Loans, the Servicer shall employ
Accepted Servicing Practices, giving due consideration to the reliance by the
Issuer, Indenture Trustee and Noteholders on the Servicer. Notwithstanding the
appointment of any subservicer pursuant to Section 4.09, the Servicer shall
remain liable for the performance of all of the servicing obligations and
responsibilities under this Agreement.

 

(b) Servicer Discretion. In managing the liquidation of defaulted Mortgage
Loans, the Servicer will have sole discretion, subject to the terms of this
Agreement, to sell defaulted Mortgage Loans; provided, however, that the
Servicer shall not take any action that is inconsistent with or prejudices the
interests of the Noteholders in any Mortgage Loan or the rights and interests of
the Depositor, the Indenture Trustee and the Noteholders under this Agreement.

 

(c) Collection and Liquidation of Mortgage Loans. Continuously from the date
hereof until the date each Mortgage Loan ceases to be subject to this Agreement,
the Servicer will proceed diligently to collect all payments due under each
Mortgage Loan when the same shall become due and payable and shall, to the
extent such procedures shall be consistent with this Agreement, Accepted
Servicing Practices, and the terms and provisions of any related Primary
Mortgage Insurance Policy and Lender Primary Mortgage Insurance Policy, follow
such collection procedures as it follows with respect to mortgage loans
comparable to the Mortgage Loans and held for its own account. Further, the
Servicer will take special care in ascertaining and estimating annual escrow
payments, and all other charges that, as provided in the Mortgage, will become
due and payable, so that the installments payable by the Mortgagors will be
sufficient to pay such charges as and when they become due and payable.

 

The Servicer shall use its best efforts, consistent with the procedures that the
Servicer would use in servicing loans for its own account, consistent with
Accepted Servicing Practices, any Primary Mortgage Insurance Policies and Lender
Primary Mortgage Insurance Policies and the best interest of the Issuer, the
Indenture Trustee and the Noteholders, to foreclose upon or otherwise comparably
convert the ownership of properties securing such of the Mortgage Loans as come
into and continue in default and as to which no satisfactory arrangements can be
made for collection of delinquent payments pursuant to Section 4.02(a).
Foreclosure or comparable proceedings shall be initiated within ninety (90) days
of default for Mortgaged Properties for which no satisfactory arrangements can
be made for collection of delinquent payments, subject to state and federal law
and regulation. The Servicer shall use its best efforts to realize upon
defaulted Mortgage Loans in such manner as will maximize the receipt of
principal and interest by the Trust, taking into account, among other things,
the timing of foreclosure proceedings. The

 

50



--------------------------------------------------------------------------------

Servicer, on behalf of the Issuer, the Indenture Trustee and the Noteholders,
may also, in its discretion, as an alternative to foreclosure, sell defaulted
Mortgage Loans at fair market value to third parties, if the Servicer reasonably
believes that such sale would maximize proceeds to the Trust (on a present value
basis) with respect to each such Mortgage Loan. The foregoing is subject to the
provisions that, in any case in which a Mortgaged Property shall have suffered
damage, the Servicer shall not be required to expend its own funds toward the
restoration of such property unless it shall determine in its discretion (i)
that such restoration will increase the proceeds of liquidation of the related
Mortgage Loan to the Trust after reimbursement to itself for such expenses, and
(ii) that such expenses will be recoverable by the Servicer through Insurance
Proceeds, Condemnation Proceeds or Liquidation Proceeds from the related
Mortgaged Property, as contemplated in Section 4.02(e). Servicer shall obtain
prior approval of Purchaser or the Master Servicer as to repair or restoration
expenses in excess of ten thousand dollars ($10,000). The Servicer shall notify
the Master Servicer in writing of the commencement of foreclosure proceedings
and not less than five (5) days prior to the acceptance or rejection of any
offer of reinstatement. The Servicer shall be responsible for all costs and
expenses incurred by it in any such proceedings or functions; provided, however,
that it shall be entitled to reimbursement thereof from the related property, as
contemplated in Section 4.02(e). Notwithstanding anything to the contrary
contained herein, in connection with a foreclosure or acceptance of a deed in
lieu of foreclosure, in the event the Servicer has reasonable cause to believe
that a Mortgaged Property is contaminated by hazardous or toxic substances or
wastes, or if the Master Servicer or the Indenture Trustee otherwise requests an
environmental inspection or review of such Mortgaged Property, such an
inspection or review is to be conducted by a qualified inspector at the Master
Servicer’s or Indenture Trustee’s expense, as applicable. Upon completion of the
inspection, the Servicer shall promptly provide the Master Servicer and the
Indenture Trustee with a written report of the environmental inspection. After
reviewing the environmental inspection report, the Master Servicer shall
determine how the Servicer shall proceed with respect to the Mortgaged Property.

 

Notwithstanding the generality of the preceding paragraph, the Servicer shall
take such actions generally in accordance with the Servicer’s established
default timeline and in accordance with Accepted Servicing Practices with
respect to each Mortgage Loan and Mortgagor for which there is a delinquency
until such time as the related Mortgagor is current with all payments due under
the Mortgage Loan.

 

(d) Establishment of and Deposits to Custodial Account.

 

(i) The Servicer shall segregate and hold all funds collected and received
pursuant to the Mortgage Loans separate and apart from any of its own funds and
general assets and shall initially establish and maintain one or more Custodial
Accounts, in the form of time deposit or demand accounts, each of which accounts
shall be titled “HomeBanc Corp. in trust for U.S. Bank National Association, as
Indenture Trustee, for the HomeBanc Mortgage Trust 2005-3 Mortgage Backed Notes”
and referred to herein as a “Custodial Account;” provided that so long as
HomeBanc Mortgage Corporation is the subservicer under the Subservicing
Agreement, each Custodial Account shall be titled

 

51



--------------------------------------------------------------------------------

“HomeBanc Mortgage Corporation in trust for U.S. Bank National Association, as
Indenture Trustee, for the HomeBanc Mortgage Trust 2005-3 Mortgage Backed
Notes.” Each Custodial Account shall be an Eligible Account. Any funds deposited
in the Custodial Account shall at all times be insured by the FDIC up to the
FDIC insurance limits, or must be invested in Eligible Investments subject to
the provisions of Section 4.02(i) hereof. Funds deposited in the Custodial
Account may be drawn on by the Servicer in accordance with Section 4.02(e)
hereof. The creation of any Custodial Account shall be evidenced by a letter
agreement in the form of Exhibit D hereto. A copy of such certification or
letter agreement shall be furnished to the Indenture Trustee, the Master
Servicer and, upon request, to any subsequent owner of the Mortgage Loans. The
Servicer shall deposit or cause to be deposited into the Custodial Account, no
later than 48 hours after receipt of funds, and retain therein the following
payments and collections received or made by it subsequent to the Cut-off Date,
or received by it prior to the Cut-off Date but allocable to a period subsequent
thereto, other than in respect of principal and interest on the Mortgage Loans
due on or before the Cut-off Date:

 

(1) all payments on account of principal, including Principal Prepayments and
related penalties, on the Mortgage Loans;

 

(2) all payments on account of interest on the Mortgage Loans adjusted to the
Net Mortgage Rate;

 

(3) all Net Liquidation Proceeds;

 

(4) any amounts required to be deposited by the Servicer in connection with any
REO Property pursuant to Section 4.02(o) and in connection therewith, the
Servicer shall provide the Master Servicer with written detail itemizing all of
such amounts;

 

(5) all Insurance Proceeds including amounts required to be deposited pursuant
to Section 4.02(j), other than proceeds to be held in the Escrow Account and
applied to the restoration or repair of the Mortgaged Property or released to
the Mortgagor in accordance with Accepted Servicing Practices, the Mortgage Loan
Documents or applicable law;

 

(6) all Condemnation Proceeds affecting any Mortgaged Property which are not
released to the Mortgagor in accordance with Accepted Servicing Practices, the
loan documents or applicable law;

 

(7) any Monthly Advances;

 

(8) with respect to each full or partial Principal Prepayment, any Prepayment
Interest Shortfalls, to the extent of the Servicer’s aggregate Servicing Fee
received with respect to the related Prepayment Period;

 

52



--------------------------------------------------------------------------------

(9) any amounts required to be deposited by the Servicer pursuant to Section
4.02(j) in connection with the deductible clause in any blanket hazard insurance
policy, such deposit shall be made from the Servicer’s own funds, without
reimbursement therefor; and

 

(10) any amounts required to be deposited in the Custodial Account pursuant this
Agreement.

 

The foregoing requirements for deposit in the Custodial Account shall be
exclusive, it being understood and agreed that, without limiting the generality
of the foregoing, payments in the nature of the Servicing Fee and Ancillary
Income, need not be deposited by the Servicer in the Custodial Account. Any
interest paid on funds deposited in the Custodial Account by the depository
institution and any income or appreciation on any investment of such funds shall
accrue to the benefit of the Servicer and the Servicer shall be entitled to
retain and withdraw such interest from the Custodial Account pursuant to Section
4.02(e). The amount of any losses incurred in respect of any such investments
shall be deposited in the Custodial Account by the Servicer out of its own
funds, without any right of reimbursement therefor, immediately as realized.

 

(ii) The Servicer agrees that it shall not create, incur or subject any Mortgage
Loans, or any funds that are deposited in any Custodial Account or Escrow
Account, or any funds that otherwise are or may become due or payable to or for
the benefit of the Indenture Trustee, to any claim, lien, security interest,
judgment, levy, writ of attachment or other encumbrance, nor assert by legal
action or otherwise any claim or right of setoff against any Mortgage Loan or
any funds collected on, or in connection with, a Mortgage Loan.

 

(e) Permitted Withdrawals from Custodial Account.

 

The Servicer may, from time to time, withdraw from the Custodial Account for the
following purposes:

 

(i) to make payments to the Master Servicer in the amounts and in the manner
provided for in Section 4.03(a);

 

(ii) to reimburse itself for Monthly Advances, the Servicer’s right to reimburse
itself pursuant to this subclause (ii) being limited to amounts received on the
related Mortgage Loan which represent late collections (net of the related
Servicing Fees) of principal and/or interest respecting which any such advance
was made, it being understood that, in the case of such reimbursement, the
Servicer’s right thereto shall be prior to the rights of the Noteholders, except
that, where the Servicer is required to repurchase a Mortgage Loan, pursuant to
Section 3.03, the Servicer’s right to such reimbursement shall be subsequent to
the payment to the Trust of the Purchase Price

 

53



--------------------------------------------------------------------------------

pursuant to such Section and all other amounts required to be paid to the Trust
with respect to such Mortgage Loan;

 

(iii) to reimburse itself for unreimbursed Monthly Advances and Servicing
Advances and any unpaid Servicing Fees (or REO administration fees described in
Section 4.02(o)), the Servicer’s right to reimburse itself pursuant to this
subclause (3) with respect to any Mortgage Loan being limited to related
proceeds from Liquidation Proceeds, Condemnation Proceeds and Insurance Proceeds
in accordance with the relevant provisions of the Fannie Mae Guides or as
otherwise set forth in this Agreement; any recovery shall be made upon
liquidation of the REO Property;

 

(iv) to pay to itself as part of its servicing compensation (a) any interest
income or appreciation earned on funds in the Custodial Account (all such
interest to be withdrawn monthly not later than each Servicer Remittance Date),
(b) the Servicing Fee from that portion of any payment or recovery as to
interest with respect to a particular Mortgage Loan;

 

(v) to pay to itself with respect to each Mortgage Loan that has been
repurchased pursuant to Section 3.03 all amounts received thereon and not
distributed as of the date on which the related Purchase Price is determined,

 

(vi) to transfer funds to another Eligible Account in accordance with Section
4.02(i) hereof;

 

(vii) to remove funds inadvertently placed in the Custodial Account by the
Servicer;

 

(viii) to clear and terminate the Custodial Account upon the termination of this
Agreement; and

 

(ix) to reimburse itself for any Nonrecoverable Advances and amounts
reimbursable pursuant to Section 4.05(b) and Section 4.06(b).

 

(f) Establishment of and Deposits to Escrow Account. The Servicer shall
segregate and hold all funds collected and received pursuant to a Mortgage Loan
constituting Escrow Payments separate and apart from any of its own funds and
general assets and shall establish and maintain one or more Escrow Accounts, in
the form of time deposit or demand accounts, titled “HomeBanc Corp. in trust for
U.S. Bank National Association, as Indenture Trustee, for the HomeBanc Mortgage
Trust 2005-3,” provided that so long as HomeBanc Mortgage Corporation is the
subservicer under the Subservicing Agreement, each Escrow Account shall be
titled “HomeBanc Mortgage Corporation in trust for U.S. Bank National
Association, as Indenture Trustee, for the HomeBanc Mortgage Trust 2005-3
Mortgage Backed Notes.” The Escrow Accounts shall be an Eligible Account.
Nothing herein shall require the Servicer to compel a Mortgagor to establish an
Escrow Account in violation of applicable law. Funds deposited in the Escrow
Account may be

 

54



--------------------------------------------------------------------------------

drawn on by the Servicer in accordance with Section 4.02(g). The creation of any
Escrow Account shall be evidenced by a letter agreement in the form of Exhibit E
hereto. A copy of such certification or letter agreement shall be furnished to
the Master Servicer.

 

The Servicer shall deposit in the Escrow Account or Accounts on a daily basis,
and in the Escrow Account or Accounts no later than 48 hours after receipt of
funds, and retain therein:

 

(i) all Escrow Payments collected on account of the Mortgage Loans, if required,
for the purpose of effecting timely payment of any such items as required under
the terms of this Agreement to be paid by the related Mortgagor to the Servicer;

 

(ii) all Insurance Proceeds which are to be applied to the restoration or repair
of any Mortgaged Property; and

 

(iii) all Servicing Advances for Mortgagors whose Escrow Payments are
insufficient to cover escrow disbursements.

 

The Servicer shall make withdrawals from the Escrow Account only to effect such
payments as are required under this Agreement, as set forth in Section 4.02(g).
The Servicer shall be entitled to retain any interest earnings paid on funds
deposited in the Escrow Account by the depository institution, other than
interest on escrowed funds required by law to be paid to the Mortgagor. To the
extent required by law, the Servicer shall pay interest on escrowed funds to the
Mortgagor notwithstanding that the Escrow Account may be non-interest bearing or
the interest earnings paid thereon are insufficient for such purposes.

 

(g) Permitted Withdrawals from Escrow Account. Withdrawals from the Escrow
Account or Accounts may be made by the Servicer only:

 

(i) to effect timely payments of ground rents, taxes, assessments, water rates,
Primary Mortgage Insurance Policy premiums, if applicable, condominium charges,
fire and hazard insurance premiums or other items constituting Escrow Payments
for the related Mortgage;

 

(ii) to reimburse the Servicer for any Servicing Advance of an Escrow Payment
made by the Servicer with respect to a related Mortgage Loan, but only from
amounts received on the related Mortgage Loan which represent late collections
of Escrow Payments thereunder;

 

(iii) to refund to any Mortgagor any funds found to be in excess of the amounts
required to be escrowed under the terms of the related Mortgage Loan;

 

(iv) to the extent permitted by applicable law, for transfer to the Custodial
Account and application to reduce the principal balance of the Mortgage Loan in
accordance with the terms of the related Mortgage and Mortgage Note;

 

55



--------------------------------------------------------------------------------

(v) for application to restoration or repair of the Mortgaged Property in
accordance with Section 4.02(n);

 

(vi) to pay to the Servicer, or any Mortgagor to the extent required by law, any
interest paid on the funds deposited in the Escrow Account;

 

(vii) to clear and terminate the Escrow Account on the termination of this
Agreement. As part of its servicing duties, the Servicer shall pay to the
Mortgagors interest on funds in Escrow Account, to the extent required by law,
and to the extent that interest earned on funds in the Escrow Account is
insufficient, shall pay such interest from its own funds, without any
reimbursement therefor; and

 

(viii) to pay to the Mortgagors or other parties Insurance Proceeds deposited in
accordance with Section 4.02(f).

 

(h) Payment of Taxes, Insurance and Other Charges; Maintenance of Primary
Mortgage Insurance Policies; Collections Thereunder.

 

(i) With respect to each Mortgage Loan, the Servicer shall maintain accurate
records reflecting the status of ground rents, taxes, assessments, water rates
and other charges which are or may become a lien upon the Mortgaged Property and
the status of primary mortgage insurance premiums and fire and hazard insurance
coverage and shall obtain, from time to time, all bills for the payment of such
charges, including renewal premiums and shall effect payment thereof prior to
the applicable penalty or termination date and at a time appropriate for
securing maximum discounts allowable, employing for such purpose deposits of the
Mortgagor in the Escrow Account which shall have been estimated and accumulated
by the Servicer in amounts sufficient for such purposes, as allowed under the
terms of the Mortgage or applicable law. To the extent that the Mortgage does
not provide for Escrow Payments, the Servicer shall determine that any such
payments are made by the Mortgagor at the time they first become due. The
Servicer assumes full responsibility for the timely payment of all such bills
and shall effect timely payments of all such bills irrespective of the
Mortgagor’s faithful performance in the payment of same or the making of the
Escrow Payments and shall make advances from its own funds to effect such
payments (which will constitute a Servicing Advance).

 

(ii) The Servicer will maintain in full force and effect Primary Mortgage
Insurance Policies or Lender Primary Mortgage Insurance Policies issued by a
Qualified Insurer with respect to each Mortgage Loan for which such coverage is
herein required. Such coverage will be terminated only with the approval of
Purchaser, or as required by applicable law or regulation. The Servicer will not
cancel or refuse to renew any Primary Mortgage Insurance Policy or Lender
Primary Mortgage Insurance Policy in effect on the Closing Date that is required
to be kept in force under this Agreement unless a replacement Primary Mortgage
Insurance Policy or Lender Primary Mortgage Insurance

 

56



--------------------------------------------------------------------------------

Policy for such canceled or nonrenewed policy is obtained from and maintained
with a Qualified Insurer. The Servicer shall not take any action which would
result in non-coverage under any applicable Primary Mortgage Insurance Policy or
Lender Primary Mortgage Insurance Policy of any loss which, but for the actions
of the Servicer would have been covered thereunder. In connection with any
assumption or substitution agreement entered into or to be entered into pursuant
to Section 4.04(a), the Servicer shall promptly notify the insurer under the
related Primary Mortgage Insurance Policy or Lender Primary Mortgage Insurance
Policy, if any, of such assumption or substitution of liability in accordance
with the terms of such policy and shall take all actions which may be required
by such insurer as a condition to the continuation of coverage under the Primary
Mortgage Insurance Policy or Lender Primary Mortgage Insurance Policy. If such
Primary Mortgage Insurance Policy or Lender Primary Mortgage Insurance Policy is
terminated as a result of such assumption or substitution of liability, the
Servicer shall obtain a replacement Primary Mortgage Insurance Policy or Lender
Primary Mortgage Insurance Policy as provided above.

 

In connection with its activities as servicer, the Servicer agrees to prepare
and present, on behalf of itself and the Issuer, claims to the insurer under any
Private Mortgage Insurance Policy in a timely fashion in accordance with the
terms of such Primary Mortgage Insurance Policy or Lender Primary Mortgage
Insurance Policy and, in this regard, to take such action as shall be necessary
to permit recovery under any Primary Mortgage Insurance Policy or Lender Primary
Mortgage Insurance Policy respecting a defaulted Mortgage Loan. Pursuant to
Section 4.02(d), any amounts collected by the Servicer under any Primary
Mortgage Insurance Policy or Lender Primary Mortgage Insurance Policy shall be
deposited in the Custodial Account, subject to withdrawal pursuant to Section
4.02(e).

 

(i) Protection of Accounts. The Servicer may transfer the Custodial Account or
the Escrow Account to a different Eligible Institution from time to time. Such
transfer shall be made only upon obtaining the consent of the Master Servicer,
which consent shall not be withheld unreasonably, and the Servicer shall give
notice to the Master Servicer and the Indenture Trustee of any change in the
location of the Custodial Account.

 

(j) Maintenance of Hazard Insurance. The Servicer shall cause to be maintained
for each Mortgage Loan fire and hazard insurance with extended coverage as is
acceptable to Fannie Mae or Freddie Mac and customary in the area where the
Mortgaged Property is located in an amount which is equal to the lesser of (i)
the maximum insurable value of the improvements securing such Mortgage Loan or
(ii) the greater of (a) the outstanding principal balance of the Mortgage Loan,
and (b) an amount such that the proceeds thereof shall be sufficient to prevent
the Mortgagor and/or the mortgagee from becoming a co-insurer. If required by
the Flood Disaster Protection Act of 1973, as amended, each Mortgage Loan shall
be covered by a flood insurance policy meeting the requirements of the current
guidelines of the Federal Insurance Administration in effect with an insurance
carrier acceptable to Fannie Mae or Freddie Mac, in an amount representing
coverage not less than the least of (i) the outstanding principal balance of the
Mortgage Loan, (ii) the maximum insurable value of the improvements securing
such Mortgage

 

57



--------------------------------------------------------------------------------

Loan or (iii) the maximum amount of insurance which is available under the Flood
Disaster Protection Act of 1973, as amended. If at any time during the term of
the Mortgage Loan, the Servicer determines in accordance with applicable law and
pursuant to the Fannie Mae Guides that a Mortgaged Property is located in a
special flood hazard area and is not covered by flood insurance or is covered in
an amount less than the amount required by the Flood Disaster Protection Act of
1973, as amended, the Servicer shall notify the related Mortgagor that the
Mortgagor must obtain such flood insurance coverage, and if said Mortgagor fails
to obtain the required flood insurance coverage within forty-five (45) days
after such notification, the Servicer shall immediately force place the required
flood insurance on the Mortgagor’s behalf. The Servicer shall also maintain on
each REO Property, fire and hazard insurance with extended coverage in an amount
which is at least equal to the maximum insurable value of the improvements which
are a part of such property, and, to the extent required and available under the
Flood Disaster Protection Act of 1973, as amended, flood insurance in an amount
as provided above. Any amounts collected by the Servicer under any such policies
other than amounts to be deposited in the Escrow Account and applied to the
restoration or repair of the Mortgaged Property or REO Property, or released to
the Mortgagor in accordance with Accepted Servicing Practices, shall be
deposited in the Custodial Account, subject to withdrawal pursuant to Section
4.02(e). It is understood and agreed that no other additional insurance need be
required by the Servicer of the Mortgagor or maintained on property acquired in
respect of the Mortgage Loan, other than pursuant to this Agreement, the Fannie
Mae Guides or such applicable state or federal laws and regulations as shall at
any time be in force and as shall require such additional insurance. All such
policies shall be endorsed with standard mortgagee clauses with loss payable to
the Servicer and its successors and/or assigns and shall provide for at least
thirty (30) days prior written notice of any cancellation, reduction in the
amount or material change in coverage to the Servicer. The Servicer shall not
interfere with the Mortgagor’s freedom of choice in selecting either his
insurance carrier or agent, provided, however, that the Servicer shall not
accept any such insurance policies from insurance companies unless such
companies are Qualified Insurers.

 

(k) Maintenance of Mortgage Impairment Insurance. In the event that the Servicer
shall obtain and maintain a blanket policy issued by an insurer acceptable to
Fannie Mae or Freddie Mac insuring against hazard losses on all of the Mortgage
Loans, then, to the extent such policy provides coverage in an amount equal to
the amount required pursuant to Section 4.02(j) and otherwise complies with all
other requirements of Section 4.02(j), it shall conclusively be deemed to have
satisfied its obligations as set forth in Section 4.02(j), it being understood
and agreed that such policy may contain a deductible clause, in which case the
Servicer shall, in the event that there shall not have been maintained on the
related Mortgaged Property or REO Property a policy complying with Section
4.02(j), and there shall have been a loss which would have been covered by such
policy, deposit in the Custodial Account the amount not otherwise payable under
the blanket policy because of such deductible clause. In connection with its
activities as servicer of the Mortgage Loans, the Servicer agrees to prepare and
present, on behalf of the Master Servicer and the Indenture Trustee, claims
under any such blanket policy in a timely fashion in accordance with the terms
of such policy. Upon request of the Master Servicer or Indenture Trustee, the
Servicer shall cause to be delivered to the Master Servicer or the Indenture
Trustee, as applicable, a certified true copy of such policy and shall use its
best efforts to obtain a statement from the

 

58



--------------------------------------------------------------------------------

insurer thereunder that such policy shall in no event be terminated or
materially modified without thirty (30) days’ prior written notice to the Master
Servicer and the Indenture Trustee.

 

(l) Maintenance of Fidelity Bond and Errors and Omissions Insurance. The
Servicer shall maintain, at its own expense, a blanket fidelity bond and an
errors and omissions insurance policy, with broad coverage with responsible
companies on all officers, employees or other persons acting in any capacity
with regard to the Mortgage Loan to handle funds, money, documents and papers
relating to the Mortgage Loan. The Servicer Fidelity Bond shall be in the form
of the Mortgage Banker’s Blanket Bond and shall protect and insure the Servicer
against losses, including forgery, theft, embezzlement and fraud of such
persons. The Servicer Errors and Omissions Insurance Policy shall protect and
insure the Servicer against losses arising out of errors and omissions and
negligent acts of such persons. Such Servicer Errors and Omissions Insurance
Policy shall also protect and insure the Servicer against losses in connection
with the failure to maintain any insurance policies required pursuant to this
Agreement and the release or satisfaction of a Mortgage Loan without having
obtained payment in full of the indebtedness secured thereby. No provision of
this Section 4.02(l) requiring the Servicer Fidelity Bond or the Servicer Errors
and Omissions Insurance Policy shall diminish or relieve the Servicer from its
duties and obligations as set forth in this Agreement. The minimum coverage
under any such bond and insurance policy shall be at least equal to the
corresponding amounts required by Fannie Mae in the Fannie Mae Guides. Upon
request of the Master Servicer or the Indenture Trustee, the Servicer shall
deliver to the Master Servicer and the Indenture Trustee a certificate from the
surety and the insurer as to the existence of the Servicer Fidelity Bond and the
Servicer Errors and Omissions Insurance Policy and shall obtain a statement from
the surety and the insurer that such Servicer Fidelity Bond or Servicer Errors
and Omissions Insurance Policy shall in no event be terminated or materially
modified without thirty (30) days prior written notice to the Master Servicer.
The Servicer shall notify the Master Servicer and the Indenture Trustee within
five (5) business days of receipt of notice that such Servicer Fidelity Bond or
Servicer Errors and Omissions Insurance Policy will be, or has been, materially
modified or terminated. The Issuer must be named as a loss payee on the Servicer
Fidelity Bond and as an additional insured on the Servicer Errors and Omissions
Insurance Policy. Upon request by the Master Servicer, the Servicer shall
provide the Master Servicer with an insurance certificate certifying coverage
under this Section 4.02(l), and will provide an update to such certificate upon
request, or upon renewal or material modification of coverage.

 

(m) Inspections. The Servicer shall inspect the Mortgaged Property as often as
deemed necessary by the Servicer to assure itself that the value of the
Mortgaged Property is being preserved. In addition, the Servicer shall inspect
the Mortgaged Property and/or take such other actions as may be necessary or
appropriate in accordance with Accepted Servicing Practices or as may be
required by the primary mortgage guaranty insurer. The Servicer shall keep a
written report of each such inspection.

 

(n) Restoration of Mortgaged Property. The Servicer need not obtain the approval
of the Master Servicer prior to releasing any Insurance Proceeds or Condemnation
Proceeds to the Mortgagor to be applied to the restoration or repair of the
Mortgaged Property if such release is in

 

59



--------------------------------------------------------------------------------

accordance with Accepted Servicing Practices. At a minimum, the Servicer shall
comply with the following conditions in connection with any such release of
Insurance Proceeds or Condemnation Proceeds:

 

(i) the Servicer shall receive satisfactory independent verification of
completion of repairs and issuance of any required approvals with respect
thereto;

 

(ii) the Servicer shall take all steps necessary to preserve the priority of the
lien of the Mortgage, including, but not limited to requiring waivers with
respect to mechanics’ and materialmen’s liens; and

 

(iii) pending repairs or restoration, the Servicer shall place the Insurance
Proceeds or Condemnation Proceeds in the Escrow Account.

 

(o) Title, Management and Disposition of REO Property. In the event that title
to the Mortgaged Property is acquired in foreclosure or by deed in lieu of
foreclosure, the deed or certificate of sale shall be taken in the name of the
Indenture Trustee or its designee, or in the event the Indenture Trustee or its
designee is not authorized or permitted to hold title to real property in the
state where the REO Property is located, or would be adversely affected under
the “doing business” or tax laws of such state by so holding title, the deed or
certificate of sale shall be taken in the name of such Person or Persons as
shall be consistent with an Opinion of Counsel obtained by the Servicer from an
attorney duly licensed to practice law in the state where the REO Property is
located. Any Person or Persons holding such title other than the Issuer shall
acknowledge in writing that such title is being held as nominee for the benefit
of the Issuer.

 

The Servicer shall notify the Master Servicer in accordance with the Fannie Mae
Guides of each acquisition of REO Property upon such acquisition (and, in any
event, shall provide notice of the consummation of any foreclosure sale within
three (3) Business Days from the date the Servicer receives notice of such
consummation), together with a copy of the drive by appraisal or brokers price
opinion of the Mortgaged Property obtained in connection with such acquisition,
and thereafter assume the responsibility for marketing such REO property in
accordance with Accepted Servicing Practices. Thereafter, the Servicer shall
continue to provide certain administrative services to the Master Servicer
relating to such REO Property as set forth in this Section 4.02(o). No Servicing
Fee shall be assessed or otherwise accrue on any REO Property from and after the
date on which it becomes an REO Property.

 

The Servicer shall, either itself or through an agent selected by the Servicer,
and in accordance with the Fannie Mae Guides manage, conserve, protect and
operate each REO Property in the same manner that it manages, conserves,
protects and operates other foreclosed property for its own account, and in the
same manner that similar property in the same locality as the REO Property is
managed. The Servicer shall cause each REO Property to be inspected promptly
upon the acquisition of title thereto and shall cause each REO Property to be
inspected at least monthly thereafter or more frequently as required by the
circumstances. The Servicer shall make or cause to be made a written report of
each such inspection. Such reports shall be

 

60



--------------------------------------------------------------------------------

retained in the Mortgage File and copies thereof shall be forwarded by the
Servicer to the Master Servicer.

 

The Servicer shall use its best efforts to dispose of the REO Property as soon
as possible and shall sell such REO Property in any event within one year after
title has been taken to such REO Property, unless the Servicer determines, and
gives an appropriate notice to the Master Servicer to such effect, that a longer
period is necessary for the orderly liquidation of such REO Property. If a
longer period than one (1) year is permitted under the foregoing sentence and is
necessary to sell any REO Property, the Servicer shall report monthly to the
Master Servicer as to the progress being made in selling such REO Property. No
REO Property shall be marketed for less than the Appraised Value, without the
prior consent of Master Servicer. No REO Property shall be sold for less than
ninety five percent (95%) of its Appraised Value, without the prior consent of
Indenture Trustee. All requests for reimbursement of Servicing Advances shall be
in accordance with the Fannie Mae Guides. The disposition of REO Property shall
be carried out by the Servicer at such price, and upon such terms and
conditions, as the Servicer deems to be in the best interests of the Trust
(subject to the above conditions) only with the prior written consent of the
Master Servicer. The Servicer shall provide monthly reports to the Master
Servicer in reference to the status of the marketing of the REO Properties.

 

(p) Compliance with Safeguarding Customer Information Requirements. The Servicer
has implemented and will maintain security measures designed to meet the
objectives of the Interagency Guidelines Establishing Standards for Safeguarding
Customer Information published in final form on February 1, 2001, 66 Fed. Reg.
8616, and the rules promulgated thereunder, as amended from time to time (the
“Guidelines”).

 

(q) Notification of Maturity Date. With respect to each Mortgage Loan, the
Servicer shall execute and deliver to the Mortgagor any and all necessary
notices required under applicable law and the terms of the related Mortgage Note
and Mortgage regarding the maturity date if required under applicable law.

 

(r) Purchase of Defaulted Mortgage Loans. The Servicer, in its sole discretion,
shall have the right to elect (by written notice sent to the Indenture Trustee,
the Master Servicer and the Securities Administrator) to purchase for its own
account from the Trust Estate any Mortgage Loan that is (as of the first day of
a calendar quarter) 90 days or more Delinquent or is an REO Property at a price
equal to the Purchase Price; provided, however, that (i) such Mortgage Loan is
still 90 days or more delinquent or is an REO Property as of the date of such
purchase and (ii) this purchase option, if not theretofore exercised, shall
terminate on the date prior to the last day of the related calendar quarter.
This purchase option, if not exercised, shall not be thereafter reinstated
unless the delinquency is cured and the Mortgage Loan thereafter again becomes
90 days or more delinquent or becomes an REO Property, in which case the option
shall again become exercisable as of the first day of the related calendar
quarter. The principal portion of the funds in respect of such purchase of a
Mortgage Loan will be considered a Principal Prepayment and the Purchase Price
shall be deposited in the Collection Account. Upon receipt by the Securities
Administrator of the full amount of the Purchase Price for such Mortgage Loan
and notification thereof has been

 

61



--------------------------------------------------------------------------------

made to the Indenture Trustee, the Indenture Trustee shall release or cause to
be released and reassign to the Servicer the related Mortgage File for such
Mortgage Loan and shall execute and deliver such instruments of transfer or
assignment, in each case without recourse, representation or warranty, as shall
be necessary to vest in such party or its designee or assignee title to any such
Mortgage Loan released pursuant hereto, free and clear of all security
interests, liens and other encumbrances created by this Agreement and the
Indenture, which instruments shall be prepared by the Servicer and the Indenture
Trustee shall have no further responsibility with respect to the Mortgage File
relating to such 90 days Delinquent Mortgage Loan purchased by the Servicer.

 

Section 4.03. Payments to the Master Servicer.

 

(a) Remittances. On each Servicer Remittance Date, the Servicer shall remit by
wire transfer of immediately available funds to the Master Servicer (i) all
amounts credited to the Custodial Account as of the close of business on the
preceding Determination Date, net of charges against or withdrawals from the
Custodial Account pursuant to Section 4.02(e), plus (ii) all Monthly Advances,
if any, which the Servicer is obligated to remit pursuant to Section 4.03(c),
plus, (iii) Compensating Interest Payments, minus (iv) any amounts attributable
to Monthly Payments collected but due on a Due Date or Dates subsequent to the
preceding Determination Date, which amounts shall be remitted on the Servicer
Remittance Date next succeeding the Collection Period for such amounts. It is
understood that, by operation of Section 4.02(d), the remittance on the first
Servicer Remittance Date with respect to the Mortgage Loans is to include
principal collected after the Cut- off Date through the preceding Determination
Date plus interest, adjusted to the Net Mortgage Rate collected through such
Determination Date exclusive of any portion thereof allocable to the period
prior to the Cut-off Date, with the adjustments specified in clauses (ii), (iii)
and (iv) above.

 

With respect to any remittance received by the Master Servicer after the
Servicer Remittance Date, the Servicer shall pay to the Master Servicer interest
on any such late payment at a per annum rate equal to the Prime Rate, adjusted
as of the date of each change plus two (2) percentage points, but in no event
greater than the maximum amount permitted by applicable law. Such interest shall
cover the period commencing with the day following the Business Day such payment
was due and ending with the Business Day on which such payment is made to the
Master Servicer, both inclusive. The payment by the Servicer of any such
interest shall not be deemed an extension of time for payment or a waiver of any
Event of Default by the Servicer. On each Servicer Remittance Date, the Servicer
shall provide a remittance report detailing all amounts being remitted pursuant
to this Section 4.03(a).

 

62



--------------------------------------------------------------------------------

All remittances required to be made to the Master Servicer shall be made to the
following wire account or to such other account as may be specified by the
Master Servicer from time to time:

 

Wells Fargo Bank, NA

San Francisco, CA

ABA#: 121-000-248

Account Name: Corporate Trust Clearing

Account Number: 3970771416

For further credit to: 17169000, HomeBanc 2005-3

 

(b) Statements to Master Servicer and Securities Administrator. The Servicer
shall furnish to Master Servicer an individual loan accounting report, as of the
last Business Day of each month, in the Servicer’s assigned loan number order to
document Mortgage Loan payment activity on an individual Mortgage Loan basis.
With respect to each month, the corresponding individual loan accounting report
shall be received by the Master Servicer no later than the fifth Business Day of
the following month on a disk or tape or other computer-readable format in such
format as may be mutually agreed upon by both Master Servicer and Servicer, and
no later than the fifth Business Day of the following month in hard copy, and
shall contain the following:

 

(i) With respect to each Monthly Payment, the amount of such remittance
allocable to principal (including a separate breakdown of any Principal
Prepayment, including the date of such prepayment, and any prepayment penalties
or premiums, along with a detailed report of interest on principal prepayment
amounts remitted in accordance with Section 4.02(d));

 

(ii) with respect to each Monthly Payment, the amount of such remittance
allocable to interest;

 

(iii) the amount of servicing compensation received by the Servicer during the
prior distribution period;

 

(iv) the aggregate Scheduled Principal Balance of the Mortgage Loans;

 

(v) the aggregate of any expenses reimbursed to the Servicer during the prior
distribution period pursuant to Section 4.02(e); and

 

(vi) The number and aggregate outstanding principal balances of Mortgage Loans
(a) Delinquent (1) 30 to 59 days, (2) 60 to 89 days, (3) 90 days or more and (4)
180 days or more and charged-off; (b) as to which foreclosure has commenced; and
(c) as to which REO Property has been acquired.

 

The Servicer shall provide a monthly remittance report to the Master Servicer in
a mutually agreeable format. The Servicer shall also provide a default report
containing the information specified in Exhibit F attached hereto with each such
report.

 

The Servicer shall prepare and file any and all information statements or other
filings required to be delivered to any governmental taxing authority or to the
Master Servicer and the Securities Administrator pursuant to any applicable law
with respect to the Mortgage Loans and

 

63



--------------------------------------------------------------------------------

the transactions contemplated hereby. In addition, the Servicer shall provide
the Master Servicer and the Securities Administrator with such information as
may be requested by it and required for the completion of any tax reporting
responsibility of the Securities Administrator within such reasonable time frame
as shall enable the Securities Administrator to timely file each Schedule Q (or
other applicable tax report or return) required to be filed by it.

 

(c) Monthly Advances by Servicer. Not later than the close of business on the
Business Day preceding each Servicer Remittance Date, the Servicer shall deposit
in the Custodial Account an amount equal to all payments not previously advanced
by the Servicer, whether or not deferred pursuant to Section 4.03(a), of
principal (due after the Cut-off Date) and interest not allocable to the period
prior to the Cut-off Date, adjusted to the Net Mortgage Rate, which were due on
a Mortgage Loan and delinquent at the close of business on the related
Determination Date; provided, however, that the Servicer may use the Amount Held
for Future Distribution (as defined below) then on deposit in the Custodial
Account to make such Monthly Advances. The Servicer shall deposit any portion of
the Amount Held for Future Distribution used to pay Monthly Advances into the
Custodial Account on any future Servicer Remittance Date to the extent that the
funds that are available in the Custodial Account for remittance to the Master
Servicer on such Servicer Remittance Date are less than the amount of payments
required to be made to the Master Servicer on such Servicer Remittance Date.

 

The “Amount Held for Future Distribution” as to any Servicer Remittance Date
shall be the total of the amounts held in the Custodial Account at the close of
business on the preceding Determination Date which were received after the
Cut-off Date on account of (i) Liquidation Proceeds, Insurance Proceeds,
Condemnation Proceeds and Principal Prepayments received or made in the month of
such Servicer Remittance Date, and (ii) payments which represent early receipt
of Monthly Payments of principal and interest due on a date or dates subsequent
to the related Due Date.

 

The Servicer’s obligation to make such Monthly Advances as to any Mortgage Loan
will continue through the last Monthly Payment due prior to the payment in full
of the Mortgage Loan, or through the Servicer Remittance Date prior to the date
on which the Mortgaged Property liquidates (including Insurance Proceeds,
proceeds from the sale of REO Property or Condemnation Proceeds) with respect to
the Mortgage Loan unless the Servicer deems such advance to be a Nonrecoverable
Advance. In such event, the Servicer shall deliver to the Master Servicer an
Officer’s Certificate of the Servicer to the effect that an officer of the
Servicer has reviewed the related Mortgage File and has made the reasonable
determination that any additional advances are nonrecoverable.

 

(d) Liquidation Reports. Upon the foreclosure sale of any Mortgaged Property,
the acquisition thereof by the Indenture Trustee pursuant to a deed in lieu of
foreclosure or the charge off of a Mortgage Loan that is 180 days Delinquent,
the Servicer shall submit to the Indenture Trustee and the Master Servicer a
monthly liquidation report with respect to such Mortgaged Property. The Servicer
shall also provide reports on the status of REO Property containing such
information as the Indenture Trustee may reasonably request.

 

64



--------------------------------------------------------------------------------

(e) Credit Reporting. For each Mortgage Loan, in accordance with its current
servicing practices, the Servicer will accurately and fully report its
underlying borrower credit files to each of the following credit repositories or
their successors: Equifax Credit Information Services, Inc., Trans Union, LLC
and Experian Information Solution, Inc., on a monthly basis in a timely manner.

 

Section 4.04. General Servicing Procedures.

 

(a) Transfers of Mortgaged Property. The Servicer will, to the extent it has
actual knowledge of any conveyance or prospective conveyance by any Mortgagor of
the Mortgaged Property (whether by absolute conveyance or by contract of sale,
and whether or not the Mortgagor remains or is to remain liable under the
Mortgage Note and/or the Mortgage), exercise its rights to accelerate the
maturity of such Mortgage Loan under any “due-on-sale” clause to the extent
permitted by law; provided, however, that the Servicer shall not exercise any
such rights if prohibited by law or the terms of the Mortgage Note from doing so
or if the exercise of such rights would impair or threaten to impair any
recovery under the related Primary Mortgage Insurance Policy or Lender Primary
Mortgage Insurance Policy, if any. If the Servicer reasonably believes it is
unable under applicable law to enforce such “due-on- sale” clause, the Servicer
will enter into an assumption agreement with the person to whom the Mortgaged
Property has been conveyed or is proposed to be conveyed, pursuant to which such
person becomes liable under the Mortgage Note and, to the extent permitted by
applicable state law, the Mortgagor remains liable thereon. Where an assumption
is allowed pursuant to this Section 4.04(a), the Servicer, with the prior
consent of the Master Servicer, the Indenture Trustee and the primary mortgage
insurer, if any, is authorized to enter into a substitution of liability
agreement with the person to whom the Mortgaged Property has been conveyed or is
proposed to be conveyed pursuant to which the original mortgagor is released
from liability and such Person is substituted as mortgagor and becomes liable
under the related Mortgage Note. Any such substitution of liability agreement
shall be in lieu of an assumption agreement.

 

In connection with any such assumption or substitution of liability, the
Servicer shall follow the underwriting practices and procedures of the Servicer.
With respect to an assumption or substitution of liability, the Mortgage Rate
borne by the related Mortgage Note, the amount of the Monthly Payment and the
maturity date may not be changed (except pursuant to the terms of the Mortgage
Note). If the credit of the proposed transferee does not meet such underwriting
criteria, the Servicer diligently shall, to the extent permitted by the Mortgage
or the Mortgage Note and by applicable law, accelerate the maturity of the
Mortgage Loan. The Servicer shall notify the Master Servicer and the Indenture
Trustee that any such substitution of liability or assumption agreement has been
completed and shall forward to the Custodian the original of any such
substitution of liability or assumption agreement, which document shall be added
to the related Mortgage File and shall, for all purposes, be considered a part
of such Mortgage File to the same extent as all other documents and instruments
constituting a part thereof. All fees collected by the Servicer for entering
into an assumption or substitution of liability agreement shall belong to the
Servicer.

 

65



--------------------------------------------------------------------------------

Notwithstanding the foregoing paragraphs of this Section or any other provision
of this Agreement, the Servicer shall not be deemed to be in default, breach or
any other violation of its obligations hereunder by reason of any assumption of
a Mortgage Loan by operation of law or any assumption which the Servicer may be
restricted by law from preventing, for any reason whatsoever. For purposes of
this Section 4.04(a), the term “assumption” is deemed to also include a sale of
the Mortgaged Property subject to the Mortgage that is not accompanied by an
assumption or substitution of liability agreement.

 

(b) Satisfaction of Mortgages and Release of Mortgage Files. Upon the payment in
full of any Mortgage Loan, or the receipt by the Servicer of a notification that
payment in full will be escrowed in a manner customary for such purposes, the
Servicer shall immediately notify the Master Servicer by a certification of a
Servicing Officer, which certification shall include a statement to the effect
that all amounts received or to be received in connection with such payment
which are required to be deposited in the Custodial Account pursuant to Section
4.02(d) have been or will be so deposited, and the Servicer shall request
delivery to it of the portion of the Mortgage File held by the Custodian in
accordance with the provisions of Section 5.12.

 

In the event the Servicer satisfies or releases a Mortgage without having
obtained payment in full of the indebtedness secured by the Mortgage or should
it otherwise prejudice any right the Trust may have under the mortgage
instruments, the Servicer, upon written demand, shall remit within two (2)
Business Days to the Trust the then outstanding principal balance of the related
Mortgage Loan by deposit thereof in the Custodial Account. The Servicer shall
maintain the Servicer Fidelity Bond and the Servicer Errors and Omissions
Insurance Policy insuring the Servicer against any loss it may sustain with
respect to any Mortgage Loan not satisfied in accordance with the procedures set
forth herein.

 

(c) Servicing Compensation. As compensation for its services hereunder, the
Servicer shall be entitled to withdraw from the Custodial Account (to the extent
of interest payments collected on the Mortgage Loans) or to retain from interest
payments collected on the Mortgage Loans, the Servicing Fee, subject to
Compensating Interest Payments. Additional servicing compensation in the form of
assumption fees, as provided in Section 4.04(a), and late payment charges or
otherwise shall be retained by the Servicer to the extent not required to be
deposited in the Custodial Account. No Servicing Fee shall be payable in
connection with partial Monthly Payments. The Servicer shall be required to pay
all expenses incurred by it in connection with its servicing activities
hereunder and shall not be entitled to reimbursement therefor except as
specifically provided for in this Agreement.

 

(d) Annual Audit Report. On or before February 28th of each year beginning
February 28, 2006, the Servicer at its expense shall cause a firm of independent
public accountants which is a member of the American Institute of Certified
Public Accountants to furnish a statement to the Seller, the Master Servicer,
the Indenture Trustee and the Depositor in a form acceptable for filing with the
Securities and Exchange Commission as an exhibit to a Form 10-K to the effect
that such firm has examined certain documents and records relating to the
Servicer’s servicing of mortgage loans of the same type as the Mortgage Loans
pursuant to servicing agreements substantially

 

66



--------------------------------------------------------------------------------

similar to this Agreement, which agreements may include this Agreement, and
that, on the basis of such an examination, conducted substantially in the
Uniform Single Audit Program for Mortgage Bankers, such firm is of the opinion
that the Servicer’s servicing has been conducted in compliance with the
agreements examined pursuant to this Section 4.04(d), except for (i) such
exceptions as such firm shall believe to be immaterial, and (ii) such other
exceptions as shall be set forth in such statement. In addition, on an annual
basis, Servicer shall provided the Seller, the Master Servicer, the Indenture
Trustee and the Depositor with copies of its audited financial statements.

 

(e) Annual Compliance Certifications.

 

(i) On or before February 28th of each year beginning February 28, 2006, the
Servicer shall deliver to the Seller, the Master Servicer, the Indenture Trustee
and the Depositor a servicer’s certificate stating, as to each signer thereof,
that (i) a review of the activities of the Servicer during such preceding fiscal
year and of performance under this Agreement has been made under such officers’
supervision, and (ii) to the best of such officers’ knowledge, based on such
review, the Servicer has fulfilled all its obligations under this Agreement for
such year, or, if there has been a default in the fulfillment of any such
obligation, specifying each such default known to such officers and the nature
and status thereof, including the steps being taken by the Servicer to remedy
such default.

 

(ii) For so long as a certificate under the Sarbanes-Oxley Act of 2002, as
amended is required to be delivered on behalf of the Trust, a Servicing Officer
shall execute and deliver on or prior to February 28th of each applicable year,
commencing in 2006, or at any other time upon thirty (30) days written request,
an Officer’s Certificate to the Depositor for the benefit of the Depositor and
its officers, directors and affiliates, certifying as to the following matters:

 

(1) Based on my knowledge, the information in the Annual Statement of
Compliance, the Annual Independent Public Accountant’s Servicing Report and all
servicing reports, officer’s certificates and other information relating to the
servicing of the Mortgage Loans submitted to the Master Servicer taken as a
whole, does not contain any untrue statement of a material fact or omit to state
a material fact necessary to make the statements made, in light of the
circumstances under which such statements were made, not misleading as of the
date of this certification;

 

(2) The servicing information required to be provided to the Master Servicer by
the Servicer under this Agreement has been provided to the Master Servicer;

 

(3) I am responsible for reviewing the activities performed by the Servicer
under the Agreement and based upon the review required by this Agreement, and
except as disclosed in the Annual Statement of Compliance or the

 

67



--------------------------------------------------------------------------------

Annual Independent Public Accountant’s Servicing Report submitted to the Master
Servicer, the Servicer has, as of the date of this certification fulfilled its
obligations under this Agreement; and

 

(4) I have disclosed to the Master Servicer all significant deficiencies
relating to the Servicer’s compliance with the minimum servicing standards in
accordance with a review conducted in compliance with the Uniform Single
Attestation Program for Mortgage Bankers or similar standard as set forth in the
Agreement.

 

(iii) The Servicer shall indemnify and hold harmless the Issuer, the Depositor
and the Master Servicer and their respective officers, directors, agents and
affiliates from and against any losses, damages, penalties, fines, forfeitures,
reasonable legal fees and related costs, judgments and other costs and expenses
arising out of or based upon a breach by the Servicer or any of its officers,
directors, agents or affiliates of its obligations under this Section 4.04(e)
for the negligence, bad faith or willful misconduct of the Servicer in
connection therewith. If the indemnification provided for herein is unavailable
or insufficient to hold harmless any of the foregoing parties, then the Servicer
agrees that it shall contribute to the amount paid or payable by the indemnified
party or parties as a result of the losses, claims, damages or liabilities of
the indemnified party or parties in such proportion as is appropriate to reflect
the relative fault of the indemnified party or parties on the one hand and the
Servicer on the other in connection with a breach of the Servicer’s obligations
under this Section 4.04(e) or the Servicer’s negligence, bad faith or willful
misconduct in connection therewith.

 

Section 4.05. Representations, Warranties and Agreements.

 

(a) Representations, Warranties and Agreements of the Servicer. The Servicer, as
a condition to the consummation of the transactions contemplated hereby, hereby
makes the following representations and warranties to the Master Servicer, the
Depositor, the Seller, the Indenture Trustee and the Securities Administrator,
as of the Closing Date:

 

(i) Due Organization and Authority. The Servicer is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Georgia and has all licenses necessary to carry out its business as now being
conducted; the Servicer has the full power and authority and legal right to
execute, deliver and perform, and to enter into and consummate all transactions
contemplated by this Agreement and to conduct its business as presently
conducted, has duly authorized the execution, delivery and performance of this
Agreement and any agreements contemplated hereby, has duly executed and
delivered this Agreement and any agreements contemplated hereby, and this
Agreement and any agreements contemplated hereby, constitutes a legal, valid and
binding obligation of the Servicer, enforceable against it in accordance with
its terms, and all requisite corporate action has been taken by the Servicer to
make this Agreement and

 

68



--------------------------------------------------------------------------------

all agreements contemplated hereby valid and binding upon the Servicer in
accordance with their terms;

 

(ii) Ordinary Course of Business. The consummation of the transactions
contemplated by this Agreement are in the ordinary course of business of the
Servicer;

 

(iii) No Conflicts. Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby, or the fulfillment of or
compliance with the terms and conditions of this Agreement will conflict with
any of the terms, conditions or provisions of the Servicer’s charter or by-laws
or materially conflict with or result in a material breach of any of the terms,
conditions or provisions of any legal restriction or any agreement or instrument
to which the Servicer is now a party or by which it is bound, or constitute a
default or result in an acceleration under any of the foregoing, or result in
the material violation of any law, rule, regulation, order, judgment or decree
to which the Servicer or their properties are subject;

 

(iv) Ability to Perform. The Servicer does not believe, nor does it have any
reason or cause to believe, that it cannot perform each and every covenant
contained in this Agreement;

 

(v) No Litigation Pending. There is no litigation, suit, proceeding or
investigation pending or, to the best of the Servicer’s knowledge, threatened,
or any order or decree outstanding, with respect to the Servicer which, either
in any one instance or in the aggregate, is reasonably likely to have a material
adverse effect on the sale of the Mortgage Loans, the execution, delivery,
performance or enforceability of this Agreement, or which is reasonably likely
to have a material adverse effect on the financial condition of the Servicer;

 

(vi) No Consent Required. No consent, approval, authorization or order of any
court or governmental agency or body is required for the execution, delivery and
performance by the Servicer of or compliance by the Servicer with this
Agreement, or if required, such approval has been obtained prior to the Closing
Date;

 

(vii) Servicing Practices. The servicing practices used by the Servicer have
been legal and in accordance with applicable laws and regulations and the
mortgage loan documents, and in all material respects proper and prudent in the
mortgage servicing business. Each Mortgage Loan has been serviced in all
material respects with Accepted Servicing Practices. With respect to escrow
deposits and payments that the Servicer, on behalf of the Trust, is entitled to
collect, all such payments are in the possession of, or under the control of,
the Servicer, and there exist no deficiencies in connection therewith for which
customary arrangements for repayment thereof have not been made. All escrow
payments have been collected in full compliance with state and federal law and
the provisions of the related Mortgage Note and Mortgage. As to any Mortgage
Loan that is the subject of an escrow, escrow of funds is not prohibited by
applicable law and

 

69



--------------------------------------------------------------------------------

has been established. No escrow deposits or other charges or payments due under
the Mortgage Note have been capitalized under any Mortgage or the related
Mortgage Note;

 

(viii) Ability to Service. The Servicer is equipped with such facilities,
procedures and personnel necessary for the sound servicing of such mortgage
loans. The Servicer is duly qualified, licensed, registered and otherwise
authorized under all applicable federal, state and local laws, and regulations,
if applicable, and is in good standing to sell mortgage loans to and service
mortgage loans for Fannie Mae and Freddie Mac and no event has occurred which
would make Servicer unable to comply with eligibility requirements or which
would require notification to either Fannie Mae or Freddie Mac;

 

(ix) Servicing Fee. The Servicer acknowledges and agrees that the Servicing Fee
represents reasonable compensation for performing such services and that the
entire Servicing Fee shall be treated by the Servicer, for accounting and tax
purposes, as compensation for the servicing and administration of the Mortgage
Loans pursuant to this Agreement; and

 

(x) No Commissions to Third Parties. The Servicer has not dealt with any broker
or agent or anyone else who might be entitled to a fee or commission in
connection with this transaction other than the Seller.

 

(b) Remedies for Breach of Representations and Warranties of the Servicer. It is
understood and agreed that the representations and warranties set forth in
Sections 4.05(a) shall survive the engagement of the Servicer to perform the
servicing responsibilities as of the Closing Date hereunder and the delivery of
the Servicing Files to the Servicer and shall inure to the benefit of the Master
Servicer and the Indenture Trustee. Upon discovery by either the Servicer, the
Master Servicer or the Indenture Trustee of a breach of any of the foregoing
representations and warranties which materially and adversely affects the
ability of the Servicer to perform its duties and obligations under this
Agreement or otherwise materially and adversely affects the value of the
Mortgage Loans, the Mortgaged Property or the priority of the security interest
on such Mortgaged Property or the interests of the Master Servicer or the
Indenture Trustee, the party discovering such breach shall give prompt written
notice to the other parties.

 

Within sixty (60) days of the earlier of either discovery by or notice to the
Servicer of any breach of a representation or warranty set forth in Section
4.05(a) which materially and adversely affects the ability of the Servicer to
perform its duties and obligations under this Agreement or otherwise materially
and adversely affects the value of the Mortgage Loans, the Mortgaged Property or
the priority of the security interest on such Mortgaged Property, the Servicer
shall use its best efforts promptly to cure such breach in all material respects
and, if such breach cannot be cured, the Servicer shall, at the Master
Servicer’s option, assign its rights and obligations under this Agreement (or
respecting the affected Mortgage Loans) to a successor servicer.

 

70



--------------------------------------------------------------------------------

In addition, the Servicer shall indemnify all other parties to this Agreement
and hold each of them harmless against any losses, damages, penalties, fines,
forfeitures, reasonable and necessary legal fees and related costs, judgments,
and other costs and expenses resulting from any claim, demand, defense or
assertion based on or grounded upon, or resulting from, a breach of the
Servicer’s representations and warranties contained in Section 4.05(a).

 

Any cause of action against the Servicer relating to or arising out of the
breach of any representations and warranties made in Section 4.05(a) shall
accrue upon (i) discovery of such breach by the Servicer or notice thereof by
the Master Servicer or the Indenture Trustee to the Servicer, (ii) failure by
the Servicer to cure such breach within the applicable cure period, and (iii)
demand upon the Servicer by the Master Servicer or the Indenture Trustee for
compliance with this Agreement.

 

(c) Additional Indemnification by the Servicer. The Servicer shall indemnify the
Master Servicer, the Issuer, the Indenture Trustee, and the Securities
Administrator and hold each of them harmless against any and all claims, losses,
damages, penalties, fines, forfeitures, reasonable and necessary legal fees and
related costs, judgments, and any other costs, fees and expenses (collectively,
the “Liabilities”) that the indemnified party may sustain in any way related to
the failure of the Servicer to perform its duties and service the Mortgage Loans
in accordance with the terms of this Agreement. The Servicer shall immediately
notify the Master Servicer, the Indenture Trustee and the Securities
Administrator if a claim is made by a third party with respect to this Agreement
or the Mortgage Loans that may result in such Liabilities, and the Servicer
shall assume (with the prior written consent of the indemnified party) the
defense of any such claim and pay all expenses in connection therewith,
including counsel fees, promptly pay, discharge and satisfy any judgment or
decree which may be entered against it or any indemnified party in respect of
such claim and follow any written instructions received from such indemnified
party in connection with such claim. The Servicer shall be reimbursed promptly
from the Custodial Account for all amounts advanced by it pursuant to the
preceding sentence except when the claim is in any way related to the Servicer’s
indemnification pursuant to this Section 4.05(c), the failure of the Servicer to
service and administer the Mortgage Loans in accordance with the terms of this
Agreement, the breach of a representation or warranty set forth in Section
4.05(a) or the gross negligence, bad faith or willful misconduct of the
Servicer.

 

Section 4.06. The Servicer.

 

(a) Merger or Consolidation of the Servicer. The Servicer shall keep in full
effect its existence, rights and franchises as a corporation under the laws of
the state of its incorporation except as permitted herein, and shall obtain and
preserve its qualification to do business as a foreign corporation in each
jurisdiction in which such qualification is or shall be necessary to protect the
validity and enforceability of this Agreement, or any of the Mortgage Loans and
to perform its duties under this Agreement.

 

Any Person into which the Servicer may be merged or consolidated, or any
corporation resulting from any merger, conversion or consolidation to which the
Servicer shall be a party, or

 

71



--------------------------------------------------------------------------------

any Person succeeding to the business of the Servicer whether or not related to
loan servicing, shall be the successor of the Servicer hereunder, without the
execution or filing of any paper or any further act on the part of any of the
parties hereto, anything herein to the contrary notwithstanding; provided,
however, that the successor or surviving Person, or the parent company of such
successor or surviving Person, shall be an institution (i) having a generally
accepted accounting principals (“GAAP”) net worth not less than $25,000,000,
(ii) which is a HUD-approved mortgagee whose primary business is in origination
and servicing of residential mortgage loans, and (iii) who is a Fannie Mae or
Freddie Mac approved seller/servicer in good standing; provided, however, that
if such successor or surviving Person does not have a GAAP net worth of at least
$25,000,000, the parent company of such successor or surviving Person shall act
as guarantor with respect to such successor’s obligations under this Agreement.

 

(b) Limitation on Liability of the Servicer and Others. Neither the Servicer nor
any of the directors, officers, employees or agents of the Servicer shall be
under any liability to the Master Servicer, the Depositor, the Issuer, the
Indenture Trustee or the Securities Administrator for any action taken or for
refraining from the taking of any action in good faith pursuant to this
Agreement, or for errors in judgment; provided, however, that this provision
shall not protect the Servicer or any such person against any breach of
warranties or representations made herein, or failure to perform its obligations
in strict compliance with any standard of care set forth in this Agreement, or
any liability which would otherwise be imposed by reason of any breach of the
terms and conditions of this Agreement (except to the extent otherwise covered
by Section 4.05(c)). The Servicer and any director, officer, employee or agent
of the Servicer may rely in good faith on any document of any kind prima facie
properly executed and submitted by any Person respecting any matters arising
hereunder. The Servicer shall not be under any obligation to appear in,
prosecute or defend any legal action which is not incidental to its duties to
service the Mortgage Loans in accordance with this Agreement and which in its
opinion may involve it in any expense or liability; provided, however, that the
Servicer may undertake any such action which it may deem necessary or desirable
in respect of this Agreement and the rights and duties of the parties hereto. In
such event, the Servicer shall be entitled to reimbursement from the Custodial
Account for the reasonable legal expenses and costs of such action.

 

The Servicer and any director, officer, employee or agent of the Servicer shall
be indemnified and held harmless by the Trust against any and all Liabilities
incurred in connection with any legal action relating to this Agreement or the
Notes, except to the extent such Liabilities resulted from or arose out of the
negligence, bad faith or willful misfeasance in the performance of the
Servicer’s (or any director, officer, employee or agent of the Servicer) duties
hereunder or by reason of its reckless disregard of its obligations and duties
hereunder.

 

(c) Limitation on Resignation and Assignment by the Servicer. The Servicer shall
not assign this Agreement or resign from the obligations and duties hereby
imposed on it except by mutual consent of the Servicer and the Master Servicer
or upon the determination that its duties hereunder are no longer permissible
under applicable law and such incapacity cannot be cured by the Servicer. Any
such determination permitting the resignation of the Servicer shall be evidenced
by an Opinion of Counsel to such effect delivered to the Seller, the Master
Servicer and the

 

72



--------------------------------------------------------------------------------

Indenture Trustee, which Opinion of Counsel shall be in form and substance
acceptable to each of them. No such resignation shall become effective until a
successor shall have assumed the Servicer’s responsibilities and obligations
hereunder in the manner provided in Section 4.08.

 

With respect to the retention of the Servicer to service the Mortgage Loans
hereunder, the Servicer acknowledges that the Seller, Master Servicer and
Indenture Trustee have acted in reliance upon the Servicer’s independent status,
the adequacy of its servicing facilities, plan, personnel, records and
procedures, its integrity, reputation and financial standing and the continuance
thereof. Without in any way limiting the generality of this Section, the
Servicer shall not either assign this Agreement or the servicing hereunder or
delegate its rights or duties hereunder or any portion thereof, or sell or
otherwise dispose of all or substantially all of its property or assets, other
than in the normal course of business, without the prior written approval of the
Seller, the Master Servicer and the Indenture Trustee, which consent shall not
be unreasonably withheld; provided that the Servicer may assign the Agreement
and the servicing hereunder without the consent of the Seller, the Master
Servicer and the Indenture Trustee to an affiliate of the Servicer to which all
servicing of the Servicer is assigned so long as (i) such affiliate is a Fannie
Mae and Freddie Mac approved servicer and (ii) if it is intended that such
affiliate be spun off to the shareholders of the Servicer, such affiliate has a
GAAP net worth of at least $25,000,000 and (iii) such affiliate shall deliver to
the Seller, the Master Servicer and the Indenture Trustee a certification
pursuant to which such affiliate shall agree to be bound by the terms and
conditions of this Agreement and shall certify that such affiliate is a Fannie
Mae and Freddie Mac approved servicer in good standing.

 

Without in any way limiting the generality of this Section 4.06(c), in the event
that the Servicer shall assign this Agreement or the servicing responsibilities
hereunder or delegate its duties hereunder or any portion thereof without (i)
satisfying the requirements set forth herein or (ii) the prior written consent
of the then such parties shall have the right to terminate this Agreement,
without any payment of any penalty or damages and without any liability
whatsoever to the Servicer (other than with respect to accrued but unpaid
Servicing Fees and Servicing Advances remaining unpaid) or any third party.
Nothing in this Section shall restrict the right of the Servicer to cause the
Mortgage Loans to be subserviced as provided in this Agreement.

 

(d) Successor Servicers. The provisions of Sections 4.06(a), (b) and (c) shall
apply to any successor to the Servicer hereunder.

 

Section 4.07. Termination for Cause.

 

Any of the following occurrences shall constitute an event of default (each, a
“Servicer Event of Default”) on the part of the Servicer:

 

(i) any failure by the Servicer to remit to the Master Servicer any payment
required to be made under the terms of this Agreement which continues unremedied
for a period of one (1) Business Day; or

 

73



--------------------------------------------------------------------------------

(ii) failure by the Servicer duly to observe or perform in any material respect
any other of the covenants or agreements on the part of the Servicer set forth
in this Agreement (other than Sections 4.04(d) and 4.04(e)) which continues
unremedied for a period of thirty (30) days after the date on which written
notice of such failure, requiring the same to be remedied, shall have been given
to the Servicer by the Master Servicer and the remedial period provided for
herein has expired; or

 

(iii) the Servicer ceases to be qualified to transact business in any
jurisdiction where it is currently so qualified, but only to the extent such
non-qualification materially and adversely affects the Servicer’s ability to
perform its obligations hereunder; or

 

(iv) a decree or order of a court or agency or supervisory authority having
jurisdiction for the appointment of a conservator or receiver or liquidator in
any insolvency, readjustment of debt, including bankruptcy, marshalling of
assets and liabilities or similar proceedings, or for the winding-up or
liquidation of its affairs, shall have been entered against the Servicer and
such decree or order shall have remained in force undischarged or unstayed for a
period of sixty (60) days; or

 

(v) the Servicer shall consent to the appointment of a conservator or receiver
or liquidator in any insolvency, readjustment of debt, marshalling of assets and
liabilities or similar proceedings of or relating to the Servicer or of or
relating to all or substantially all of its property; or

 

(vi) the Servicer shall admit in writing its inability to pay its debts as they
become due, file a petition to take advantage of any applicable insolvency or
reorganization statute, make an assignment for the benefit of its creditors,
voluntarily suspend payment of its obligations; or

 

(vii) the Servicer ceases to be approved by either Fannie Mae or Freddie Mac as
a mortgage loan seller or servicer for more than thirty (30) days; or

 

(viii) the Servicer attempts to assign its right to servicing compensation
hereunder or the Servicer attempts, without the consent of the Master Servicer,
to sell or otherwise dispose of all or substantially all of its property or
assets or to assign this Agreement or the servicing responsibilities hereunder
or to delegate its duties hereunder or any portion thereof; or

 

(ix) the Servicer fails to meet the eligibility criteria set forth in the last
sentence of Section 4.06(a); or

 

(x) failure by the Servicer to duly perform, within the required time period,
its obligations under Sections 4.04(d) or 4.04(e) which failure continues
unremedied for a period of fifteen (15) days after the date on which written
notice of such failure, requiring the same to be remedied, shall have been given
to the Servicer by the Master Servicer.

 

74



--------------------------------------------------------------------------------

Then, and in each and every such case, so long as an Event of Default shall not
have been remedied, the Master Servicer, by notice in writing to the Servicer,
in addition to whatever rights the Master Servicer may have under Sections 3.03
and 4.05(c) and at law or equity or to damages, including injunctive relief and
specific performance, may, and shall, if so directed by the Majority
Noteholders, terminate all the rights and obligations of the Servicer under this
Agreement and in and to the Mortgage Loans and the proceeds thereof without
compensating the Servicer for the same. On or after the receipt by the Servicer
of such written notice, all authority and power of the Servicer under this
Agreement, whether with respect to the Mortgage Loans or otherwise, shall pass
to and be vested in the successor appointed pursuant to Section 4.08. Upon
written request from the Master Servicer, the Servicer shall prepare, execute
and deliver, any and all documents and other instruments, place in such
successor’s possession all Mortgage Files, and do or accomplish all other acts
or things necessary or appropriate to effect the purposes of such notice of
termination, whether to complete the transfer and endorsement or assignment of
the Mortgage Loans and related documents, or otherwise, at the Servicer’s sole
expense. The Servicer agrees to cooperate with the Master Servicer and such
successor in effecting the termination of the Servicer’s responsibilities and
rights hereunder, including, without limitation, the transfer to such successor
for administration by it of all cash amounts which shall at the time be credited
by the Servicer to the Custodial Account or Escrow Account or thereafter
received with respect to the Mortgage Loans or any REO Property.

 

By a written notice, the Master Servicer may waive any default by the Servicer
in the performance of its obligations hereunder and its consequences. Upon any
waiver of a past default, such default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been remedied for every
purpose of this Agreement. No such waiver shall extend to any subsequent or
other default or impair any right consequent thereon except to the extent
expressly so waived.

 

Section 4.08. Successor to Servicer. Prior to termination of the Servicer’s
responsibilities and duties under this Agreement pursuant to Sections 4.06(c),
4.07 and 5.10, the Master Servicer shall (i) succeed to and assume all of the
Servicer’s responsibilities, rights, duties and obligations under this
Agreement, or (ii) appoint a successor having the characteristics set forth in
Section 4.06(a) hereof acceptable to the Rating Agencies, as evidenced by a
letter from each Rating Agency to the effect that such an appointment will not
result in a qualification, withdrawal or downgrade of the then current rating of
any of the Notes, and which shall succeed to all rights and assume all of the
responsibilities, duties and liabilities of the Servicer under this Agreement
prior to the termination of the Servicer’s responsibilities, duties and
liabilities under this Agreement. In connection with such appointment and
assumption, the Master Servicer may make such arrangements for the compensation
of such successor out of payments on Mortgage Loans as the Master Servicer and
such successor shall agree. In the event that the Servicer’s duties,
responsibilities and liabilities under this Agreement should be terminated
pursuant to the aforementioned Sections, the Servicer shall discharge such
duties and responsibilities during the period from the date it acquires
knowledge of such termination until the effective date thereof with the same
degree of diligence and prudence which it is obligated to exercise under this
Agreement, and shall take no action whatsoever that might impair or prejudice
the rights or

 

75



--------------------------------------------------------------------------------

financial condition of its successor. The resignation or removal of the Servicer
pursuant to the aforementioned Sections shall not become effective until a
successor shall be appointed pursuant to this Section and shall in no event
relieve the Servicer of the representations and warranties made pursuant to
Section 4.05(a) and the remedies available to the Master Servicer and the
Indenture Trustee under Sections 4.05(b) and 4.05(c), it being understood and
agreed that the provisions of such Sections 4.05(a), 4.05(b) and 4.05(c) shall
be applicable to the Servicer notwithstanding any such resignation or
termination of the Servicer, or the termination of this Agreement.

 

Any successor appointed as provided herein shall execute, acknowledge and
deliver to the Servicer and to the Master Servicer an instrument accepting such
appointment, whereupon such successor shall become fully vested with all the
rights, powers, duties, responsibilities, obligations and liabilities of the
Servicer, with like effect as if originally named as a party to this Agreement.
Any termination or resignation of the Servicer or this Agreement pursuant to
Section 4.06(c), 4.07 or 5.10 shall not affect any claims that the Master
Servicer may have against the Servicer arising prior to any such termination or
resignation.

 

The Servicer shall promptly deliver to the successor the funds in the Custodial
Account and the Escrow Account and the Mortgage Files and related documents and
statements held by it hereunder and the Servicer shall account for all funds.
The Servicer shall execute and deliver such instruments and do such other things
all as may reasonably be required to more fully and definitely vest and confirm
in the successor all such rights, powers, duties, responsibilities, obligations
and liabilities of the Servicer. Within ten (10) Business Days of the execution
and delivery of such instruments, the successor shall reimburse the Servicer for
unrecovered Servicing Advances which the successor retains hereunder and which
would otherwise have been recovered by the Servicer pursuant to this Agreement
but for the appointment of the successor servicer.

 

Upon a successor’s acceptance of appointment as such, the Servicer shall notify
by mail the Indenture Trustee, the Master Servicer, the Securities
Administrator, the Seller and the Depositor of such appointment.

 

Section 4.09. Subservicers and Subservicing Agreements.

 

(a) The Mortgage Loans may be subserviced by a subservicer on behalf of the
Servicer provided that the subservicer is an entity that engages in the business
of servicing loans, and in either case shall be authorized to transact business,
and licensed to service mortgage loans, in the state or states where the related
Mortgaged Properties it is to service are situated, if and to the extent
required by applicable law to enable the subservicer to perform its obligations
hereunder and under the related subservicing Agreement, and in either case shall
be a Freddie Mac or Fannie Mae approved mortgage servicer in good standing, and
no event has occurred, including but not limited to a change in insurance
coverage, which would make it unable to comply with the eligibility requirements
for lenders imposed by Fannie Mae or for seller/servicers imposed by Fannie Mae
or Freddie Mac, or which would require notification to Fannie Mae or Freddie
Mac.

 

76



--------------------------------------------------------------------------------

In addition, each Subservicer will obtain and preserve its qualifications to do
business as a foreign corporation and its licenses to service mortgage loans, in
each jurisdiction in which such qualifications and/or licenses are or shall be
necessary to protect the validity and enforceability of this Agreement, or any
of the Mortgage Loans and to perform or cause to be performed its duties under
the related subservicing Agreement. The Servicer may perform any of its
servicing responsibilities hereunder or may cause the subservicer to perform any
such servicing responsibilities on its behalf, but the use by the Servicer of
the subservicer shall not release the Servicer from any of its obligations
hereunder and the Servicer shall remain responsible hereunder for all acts and
omissions of the subservicer as fully as if such acts and omissions were those
of the Servicer. The Servicer shall pay all fees and expenses of the subservicer
from its own funds, and the subservicer’s fee shall not exceed the Servicing
Fee. Servicer shall notify the master Servicer promptly in writing upon the
appointment of any subservicer.

 

(b) At the cost and expense of the Servicer, without any right of reimbursement
from the Custodial Account, the Servicer shall be entitled to terminate the
rights and responsibilities of the subservicer and arrange for any servicing
responsibilities to be performed by a successor subservicer meeting the
requirements in the preceding paragraph, provided, however, that nothing
contained herein shall be deemed to prevent or prohibit the Servicer, at the
Servicer’s option, from electing to service the Mortgage Loans itself. In the
event that the Servicer’s responsibilities and duties under this Agreement are
terminated and if requested to do so by the Master Servicer, the Servicer shall
at its own cost and expense terminate the rights and responsibilities of the
subservicer effective as of the date of termination of the Servicer. The
Servicer shall pay all fees, expenses or penalties necessary in order to
terminate the rights and responsibilities of the subservicer from the Servicer’s
own funds without reimbursement from the Trust Estate.

 

(c) Any subservicing agreement and any other transactions or services relating
to the Mortgage Loans involving a subservicer shall be deemed to be between the
subservicer and the Servicer alone and the Master Servicer and the Indenture
Trustee shall not be deemed parties thereto and shall have no claims, rights,
obligations, duties or liabilities with respect to any subservicer, except that
the Indenture Trustee shall have such claims or rights that arise as a result of
any funds held by a subservicer in trust for or on behalf of the Issuer.
Notwithstanding the execution of any subservicing agreement, the Servicer shall
not be relieved of any liability hereunder and shall remain obligated and liable
for the servicing and administration of the Mortgage Loans.

 

(d) Any subservicing agreement and any other transactions or services relating
to the Mortgage Loans involving the subservicer shall be deemed to be between
the subservicer and Servicer alone, and none of the Master Servicer, the
Indenture Trustee, the Depositor or the Issuer shall have no obligations, duties
or liabilities with respect to the subservicer including no obligation, duty or
liability of such parties to pay the subservicer’s fees and expenses. For
purposes of distributions and advances by the Servicer pursuant to this
Agreement, the Servicer shall be deemed to have received a payment on a Mortgage
Loan when the subservicer has received such payment.

 

77



--------------------------------------------------------------------------------

Section 4.10. Superior Liens.

 

(a) The Servicer shall file (or cause to be filed) a request for notice of any
action by a superior lienholder under a Superior Lien for the protection of the
Indenture Trustee’s interest, where permitted by local law and whenever
applicable state law does not require that a junior lienholder be named as a
party defendant in foreclosure proceedings in order to foreclosure such junior
lienholder’s equity of redemption.

 

(b) If the Servicer is notified that any superior lienholder has accelerated or
intends to accelerate the obligations secured by the Superior Lien, or has
declared or intends to declare a default under the mortgage or the promissory
note secured thereby, or has filed or intends to file an election to have the
Mortgaged Property sold or foreclosed, the Servicer shall take, on behalf of the
Trust, whatever actions are necessary to protect the interests of the Trust in
accordance with Accepted Servicing Practices. The Servicer shall not make such a
Servicing Advance except to the extent that it determines in its reasonable good
faith judgment that such advance would be recoverable from Liquidation Proceeds
on the related Mortgage Loan. The Servicer shall thereafter take such action as
is necessary to recover the amount so advanced.

 

(c) The Servicer may, in accordance with Accepted Servicing Practices, consent
to the refinancing of any Superior Lien on a Mortgaged Property.

 

ARTICLE V

 

ADMINISTRATION AND MASTER SERVICING OF MORTGAGE LOANS

BY THE MASTER SERVICER AND THE SECURITIES ADMINISTRATOR

 

Section 5.01. Duties of the Master Servicer; Representations and Warranties.

 

(a) For and on behalf of the Issuer, the Indenture Trustee and the Noteholders,
the Master Servicer shall master service the Mortgage Loans from and after the
Closing Date in accordance with the provisions of this Article V. The Master
Servicer hereby represents and warrants to the Depositor, the Issuer, the
Indenture Trustee, the Securities Administrator and the Servicer, as of the
Closing Date, that:

 

(i) it is validly existing and in good standing as a federally chartered
national banking association and as Master Servicer has full power and authority
to transact any and all business contemplated by this Agreement and to execute,
deliver and comply with its obligations under the terms of this Agreement, the
execution, delivery and performance of which have been duly authorized by all
necessary corporate action on the part of the Master Servicer. The Master
Servicer is duly qualified to do business as a foreign corporation and is in
good standing in each jurisdiction in which the character of the business
transacted by it or properties owned or leased by it requires such qualification
and in which the failure to so qualify would have a material adverse effect

 

78



--------------------------------------------------------------------------------

on the business, properties, assets, or condition (financial or other) of the
Master Servicer or the validity or enforceability of this Agreement;

 

(ii) the execution and delivery of this Agreement by the Master Servicer and its
performance and compliance with the terms of this Agreement will not (A) violate
the Master Servicer’s charter or bylaws, (B) violate any law or regulation or
any administrative decree or order to which it is subject or (C) constitute a
default (or an event which, with notice or lapse of time, or both, would
constitute a default) under, or result in the breach of, any material contract,
agreement or other instrument to which the Master Servicer is a party or by
which it is bound or to which any of its assets are subject, which violation,
default or breach would materially and adversely affect the Master Servicer’s
ability to perform its obligations under this Agreement;

 

(iii) this Agreement constitutes, assuming due authorization, execution and
delivery hereof by the other respective parties hereto, a legal, valid and
binding obligation of the Master Servicer, enforceable against it in accordance
with the terms hereof, except as such enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium and other laws affecting the enforcement
of creditors’ rights in general, and by general equity principles (regardless of
whether such enforcement is considered in a proceeding in equity or at law);

 

(iv) the Master Servicer is not in default with respect to any order or decree
of any court or any order or regulation of any federal, state, municipal or
governmental agency to the extent that any such default would materially and
adversely affect its performance hereunder;

 

(v) the Master Servicer is not a party to or bound by any agreement or
instrument or subject to any charter provision, bylaw or any other corporate
restriction or any judgment, order, writ, injunction, decree, law or regulation
that may materially and adversely affect its ability as Master Servicer to
perform its obligations under this Agreement or that requires the consent of any
third person to the execution of this Agreement or the performance by the Master
Servicer of its obligations under this Agreement;

 

(vi) no litigation is pending or, to the best of the Master Servicer’s
knowledge, threatened against the Master Servicer which would prohibit its
entering into this Agreement or performing its obligations under this Agreement;

 

(vii) the Master Servicer, or an affiliate thereof the primary business of which
is the servicing of residential mortgage loans, is a Fannie Mae- or Freddie
Mac-approved seller/servicer of residential mortgage loans for Fannie Mae,
Freddie Mac and HUD;

 

(viii) no consent, approval, authorization or order of any court or governmental
agency or body is required for the execution, delivery and performance by the
Master

 

79



--------------------------------------------------------------------------------

Servicer of or compliance by the Master Servicer with this Agreement or the
consummation of the transactions contemplated by this Agreement, except for such
consents, approvals, authorizations and orders (if any) as have been obtained;

 

(ix) the consummation of the transactions contemplated by this Agreement are in
the ordinary course of business of the Master Servicer;

 

(x) the Master Servicer has obtained a Master Servicer Errors and Omissions
Insurance Policy and a Master Servicer Fidelity Bond in accordance with Section
5.02 each of which is in full force and effect, and each of which provides at
least such coverage as is required hereunder; and

 

(xi) the information about the Master Servicer under the heading “The Master
Servicer” in the Offering Documents relating to the Master Servicer does not
include an untrue statement of a material fact and does not omit to state a
material fact, with respect to the statements made, necessary in order to make
the statements in light of the circumstances under which they were made not
misleading.

 

(b) It is understood and agreed that the representations and warranties set
forth in this Section 5.01 shall survive the execution and delivery of this
Agreement. The Master Servicer shall indemnify the Seller, the Depositor, the
Issuer, the Indenture Trustee, the Owner Trustee, the Securities Administrator
and the Servicer and hold them harmless against any loss, damages, penalties,
fines, forfeitures, legal fees and related costs, judgments, and other costs and
expenses resulting from any claim, demand, defense or assertion based on or
grounded upon, or resulting from, a breach of the Master Servicer’s
representations and warranties contained in this Section 5.01. It is understood
and agreed that the enforcement of the obligation of the Master Servicer set
forth in this Section to indemnify the foregoing parties as provided in this
Section constitutes the sole remedy (other than as set forth in Section 8.01) of
such parties respecting a breach of the foregoing representations and
warranties. Such indemnification shall survive any termination of the Master
Servicer as Master Servicer hereunder, and any termination of this Agreement.

 

Any cause of action against the Master Servicer relating to or arising out of
the breach of any representations and warranties made in this Section shall
accrue upon discovery of such breach by the Seller, the Depositor, the Issuer,
the Indenture Trustee, the Securities Administrator or the Servicer or notice
thereof by any one of such parties to the other parties. Notwithstanding
anything in this Agreement to the contrary, the Master Servicer shall not be
liable for special, indirect or consequential losses or damages of any kind
whatsoever (including, but not limited to, lost profits).

 

Section 5.02. Master Servicer Fidelity Bond and Master Servicer Errors and
Omissions Insurance Policy.

 

(a) The Master Servicer, at its expense, shall maintain in effect a Master
Servicer Fidelity Bond and a Master Servicer Errors and Omissions Insurance
Policy, affording coverage with

 

80



--------------------------------------------------------------------------------

respect to all directors, officers, employees and other Persons acting on such
Master Servicer’s behalf, and covering errors and omissions in the performance
of the Master Servicer’s obligations hereunder. The Master Servicer Errors and
Omissions Insurance Policy and the Master Servicer Fidelity Bond shall be in
such form and amount that would be consistent with coverage customarily
maintained by master servicers of mortgage loans similar to the Mortgage Loans
and shall by its terms not be cancelable without thirty days’ prior written
notice to the Indenture Trustee. The Master Servicer shall provide the Depositor
and the Indenture Trustee, upon request, with a copy of such policy and fidelity
bond. The Master Servicer shall (i) require the Servicer to maintain a Servicer
Errors and Omissions Insurance Policy and a Servicer Fidelity Bond in accordance
with the provisions of Section 4.02(l) of this Agreement, (ii) cause the
Servicer to provide to the Master Servicer certificates evidencing that such
policy and bond is in effect and to furnish to the Master Servicer any notice of
cancellation, non-renewal or modification of the policy or bond received by it,
as and to the extent provided in Section 4.02(l) of the Agreement, and (iii)
furnish copies of such policies and of the certificates and notices referred to
in clause (ii) to the Indenture Trustee upon request.

 

(b) The Master Servicer shall promptly report to the Indenture Trustee and the
Securities Administrator any material changes that may occur in the Master
Servicer Fidelity Bond or the Master Servicer Errors and Omissions Insurance
Policy and shall furnish either such party, on request, certificates evidencing
that such bond and insurance policy are in full force and effect. The Master
Servicer shall promptly report to the Indenture Trustee and the Securities
Administrator all cases of embezzlement or fraud, if such events involve funds
relating to the Mortgage Loans. The total losses, regardless of whether claims
are filed with the applicable insurer or surety, shall be disclosed in such
reports together with the amount of such losses covered by insurance. If a bond
or insurance claim report is filed with any of such bonding companies or
insurers, the Master Servicer shall promptly furnish a copy of such report to
the Indenture Trustee and the Securities Administrator. Any amounts relating to
the Mortgage Loans collected by the Master Servicer under any such bond or
policy shall be promptly remitted by the Master Servicer to the Securities
Administrator for deposit into the Collection Account. Any amounts relating to
the Mortgage Loans collected by the Servicer under any such bond or policy shall
be remitted to the Master Servicer.

 

Section 5.03. Master Servicer’s Financial Statements and Related Information.
For each year this Agreement is in effect, the Master Servicer shall deliver to
the Securities Administrator, the Indenture Trustee, each Rating Agency and the
Depositor a copy of its annual unaudited financial statements on or prior to May
31 of each year, beginning May 31, 2005. Such financial statements shall include
a balance sheet, income statement, statement of retained earnings, statement of
additional paid-in capital, statement of changes in financial position and all
related notes and schedules and shall be in comparative form, certified by a
nationally recognized firm of Independent Accountants to the effect that such
statements were examined and prepared in accordance with generally accepted
accounting principles applied on a basis consistent with that of the preceding
year.

 

81



--------------------------------------------------------------------------------

Section 5.04. Power to Act; Procedures.

 

(a) The Master Servicer shall master service the Mortgage Loans, provided that
the Master Servicer shall not take, or knowingly permit the Servicer to take,
any action that is inconsistent with or prejudices the interests of the Issuer,
the Indenture Trustee or the Noteholders in any Mortgage Loan or the rights and
interests of the Depositor, the Issuer, the Indenture Trustee and the
Noteholders under this Agreement and the Indenture. The Master Servicer shall
represent and protect the interests of the Issuer, the Indenture Trustee and the
Noteholders in the same manner as it protects its own interests in mortgage
loans in its own portfolio in any claim, proceeding or litigation regarding a
Mortgage Loan. Without limiting the generality of the foregoing, the Master
Servicer in its own name, and the Servicer, to the extent such authority is
delegated to such Servicer under this Agreement, is hereby authorized and
empowered by the Indenture Trustee when the Master Servicer or such Servicer, as
the case may be, believes it appropriate in its best judgment and in accordance
with Accepted Servicing Practices, to execute and deliver, on behalf of itself
and the Noteholders, the Securities Administrator, the Indenture Trustee or any
of them, any and all instruments of satisfaction or cancellation, or of partial
or full release or discharge and all other comparable instruments, with respect
to the Mortgage Loans and with respect to the Mortgaged Properties. The
Indenture Trustee shall furnish the Master Servicer, upon request, with any
powers of attorney (on the standard form used by the Indenture Trustee)
empowering the Master Servicer or the Servicer to execute and deliver
instruments of satisfaction or cancellation, or of partial or full release or
discharge, and to foreclose upon or otherwise liquidate Mortgaged Property, and
to appeal, prosecute or defend in any court action relating to the Mortgage
Loans or the Mortgaged Property, in accordance with this Agreement, and the
Indenture Trustee shall execute and deliver such other documents as the Master
Servicer may request, necessary or appropriate to enable the Master Servicer to
master service the Mortgage Loans and carry out its duties hereunder, and to
allow the Servicer to service the Mortgage Loans in each case in accordance with
Accepted Servicing Practices (and the Indenture Trustee or the Securities
Administrator shall have no liability for misuse of any such powers of attorney
by the Master Servicer or the Servicer). If the Master Servicer or the Indenture
Trustee has been advised that it is likely that the laws of the state in which
action is to be taken prohibit such action if taken in the name of the Indenture
Trustee or that the Indenture Trustee would be adversely affected under the
“doing business” or tax laws of such state if such action is taken in its name,
then upon request of the Indenture Trustee, the Master Servicer shall join with
the Indenture Trustee in the appointment of a co-trustee pursuant to Section
6.10 of the Indenture. In no event shall the Master Servicer, without the
Indenture Trustee’s written consent: (i) initiate any action, suit or proceeding
solely under the Indenture Trustee’s name without indicating the Master
Servicer’s representative capacity or (ii) take any action with the intent to
cause, and which actually does cause, the Indenture Trustee to be registered to
do business in any state. The Master Servicer shall indemnify the Indenture
Trustee for any and all costs, liabilities and expenses incurred by the
Indenture Trustee in connection with the negligent or willful misuse of such
powers of attorney by the Master Servicer. In the performance of its duties
hereunder, the Master Servicer shall be an independent contractor and shall not,
except in those instances where it is taking action in the name of the Indenture
Trustee, be deemed to be the agent of the Indenture Trustee.

 

(b) In master servicing and administering the Mortgage Loans, the Master
Servicer shall employ procedures and exercise the same care that it customarily
employs and exercises in master

 

82



--------------------------------------------------------------------------------

servicing and administering loans for its own account, giving due consideration
to Accepted Servicing Practices where such practices do not conflict with this
Agreement.

 

Section 5.05. Enforcement of Servicer’s and Master Servicer’s Obligations.

 

(a) The Master Servicer shall not be required to (i) take any action with
respect to the servicing of any Mortgage Loan that the Servicer is not required
to take under this Agreement and (ii) cause the Servicer to take any action or
refrain from taking any action if this Agreement does not require the Servicer
to take such action or refrain from taking such action.

 

(b) The Master Servicer, for the benefit of the Issuer, the Indenture Trustee
and the Noteholders, shall enforce the obligations of the Servicer hereunder,
and shall, in the event that the Servicer fails to perform its obligations in
accordance herewith, terminate the rights and obligations of the Servicer
hereunder and either act as servicer of the related Mortgage Loans or cause
other parties hereto to either assume the obligations of the Servicer under this
Agreement (or agree to execute and deliver a successor servicing or subservicing
agreement with a successor servicer). Such enforcement, including, without
limitation, the legal prosecution of claims, termination of servicing or
subservicing rights and the pursuit of other appropriate remedies, shall be in
such form and carried out to such an extent and at such time as the Master
Servicer, in its good faith business judgment, would require were it the owner
of the related Mortgage Loans. The Master Servicer shall pay the costs of such
enforcement at its own expense, and shall be reimbursed therefor initially (i)
from a general recovery resulting from such enforcement only to the extent, if
any, that such recovery exceeds all amounts due in respect of the related
Mortgage Loans, (ii) from a specific recovery of costs, expenses or attorneys’
fees against the party against whom such enforcement is directed, and then,
(iii) to the extent that such amounts are insufficient to reimburse the Master
Servicer for the costs of such enforcement, from the Collection Account.

 

Section 5.06. Collection Account.

 

(a) On the Closing Date, the Master Servicer shall open and shall thereafter
maintain a segregated account held in trust in the name of the Indenture Trustee
(the “Collection Account”), entitled “Collection Account, U.S. Bank National
Association, as Indenture Trustee, in trust for Holders of the HomeBanc Mortgage
Trust 2005-3, Mortgage Backed Notes.” The Collection Account shall relate solely
to the Notes issued by the Issuer, and funds deposited in the Collection Account
shall not be commingled with any other monies.

 

(b) The Collection Account shall be an Eligible Account. If an existing
Collection Account ceases to be an Eligible Account, the Securities
Administrator shall establish a new Collection Account that is an Eligible
Account within ten (10) days and transfer all funds and investment property on
deposit in such existing Collection Account into such new Collection Account.

 

(c) The Master Servicer shall give to the Securities Administrator and the
Indenture Trustee prior written notice of the name and address of the depository
institution at which the

 

83



--------------------------------------------------------------------------------

Collection Account is maintained and the account number of such Collection
Account. The Master Servicer shall take such actions as are necessary to cause
the depository institution holding the Collection Account to hold such account
in the name of the Indenture Trustee. On each Payment Date, the entire amount on
deposit in the Collection Account relating to the Mortgage Loans (subject to
permitted withdrawals set forth in Section 5.07), other than amounts not
included in Interest Funds or Principal Funds to be paid to Noteholders for such
Payment Date, shall be applied to make the requested payment of principal and/or
interest on each Class of Notes.

 

(d) The Master Servicer shall deposit or cause to be deposited in the Collection
Account on the earlier of the applicable Payment Date and one Business Day
following receipt thereof, the following amounts received or payments made by
the Master Servicer (other than in respect of principal of and interest on the
Mortgage Loans due on or before the Cut-off Date):

 

(i) all remittances from the Custodial Account to the Master Servicer pursuant
to Section 4.03;

 

(ii) all Monthly Advances made by the Servicer or the Master Servicer pursuant
to Section 6.04 hereof and any payment in respect of Prepayment Interest
Shortfalls paid by the Master Servicer pursuant to Section 5.16 hereof; and

 

(iii) the Purchase Price of any Mortgage Loan repurchased by the Depositor or
the Seller during the related Prepayment Period or any other Person and any
Substitution Amount related to any Qualifying Substitute Mortgage Loan.

 

(e) Funds in the Collection Account may be invested by the Master Servicer in
Eligible Investments selected by and at the written direction of the Master
Servicer, which shall mature not later than one Business Day prior to the next
Payment Date (or on the Payment Date with respect to any Eligible Investment of
the Master Servicer or any other fund managed or advised by it or any Affiliate)
and any such Eligible Investment shall not be sold or disposed of prior to its
maturity. All such Eligible Investments shall be made in the name of the Master
Servicer in trust for the benefit of the Indenture Trustee and the Noteholders.
All income and gain net of the Indenture Trustee Fee, the Owner Trustee Fee, the
Custodian Fee and any losses realized from any such investment of funds on
deposit in the Collection Account shall be for the benefit of the Master
Servicer and shall be subject to its withdrawal or order from time to time,
subject to Section 5.07 and shall not be part of the Trust Estate. The amount of
any losses incurred in respect of any such investments shall be deposited in
such Collection Account by the Master Servicer out of its own funds, without any
right of reimbursement therefor, immediately as realized. The foregoing
requirements for deposit in the Collection Account are exclusive, it being
understood and agreed that, without limiting the generality of the foregoing,
payments of interest on funds in the Collection Account and payments in the
nature of late payment charges, assumption fees and other incidental fees and
charges relating to the Mortgage Loans need not be deposited by the Master
Servicer in the Collection Account and may be retained by the Master Servicer or
the Servicer, as applicable, as additional servicing compensation. If the Master

 

84



--------------------------------------------------------------------------------

Servicer deposits in the Collection Account any amount not required to be
deposited therein, it may at any time withdraw such amount from such Collection
Account.

 

Section 5.07. Application of Funds in the Collection Account. The Master
Servicer shall withdraw funds from the Collection Account for payments to the
Note Payment Account pursuant to Section 6.01. In addition, the Master Servicer
may prior to making the payment pursuant to Section 6.01 from time to time make
withdrawals from the Collection Account for the following purposes:

 

(i) to pay to the Indenture Trustee and the Owner Trustee, the Indenture Trustee
Fee and the Owner Trustee Fee, respectively, and to pay to the Custodian its
fees, in each case on the Payment Date each year in the month in which such
Indenture Trustee Fee and Owner Trustee Fee, and the fees of the Custodian, as
applicable, are due and payable pursuant to the terms of the respective fee
letter agreements with the Indenture Trustee, the Owner Trustee and the
Custodian;

 

(ii) to reimburse the Master Servicer or the Servicer, as applicable, for any
previously unreimbursed Monthly Advances or Servicing Advances made by any such
party, such right to reimbursement pursuant to this subclause (ii) being limited
to amounts received on or in respect of a particular Mortgage Loan (including,
for this purpose, Liquidation Proceeds, Condemnation Proceeds and amounts
representing Insurance Proceeds with respect to the property subject to the
related Mortgage) which represent late recoveries (net of the applicable
Servicing Fee) of payments of principal or interest respecting which any such
Monthly Advance was made, it being understood, in the case of any such
reimbursement, that the Master Servicer’s or Servicer’s right thereto shall be
prior to the rights of the Noteholders;

 

(iii) to reimburse the Master Servicer or the Servicer following a final
liquidation of a Mortgage Loan for any previously unreimbursed Monthly Advances
made by any such party (A) that such party determines in good faith will not be
recoverable from amounts representing late recoveries of payments of principal
or interest respecting the particular Mortgage Loan as to which such Monthly
Advance was made or from Liquidation Proceeds, Condemnation Proceeds or
Insurance Proceeds with respect to such Mortgage Loan and/or (B) to the extent
that such unreimbursed Monthly Advances exceed the related Liquidation Proceeds,
Condemnation Proceeds or Insurance Proceeds, it being understood, in the case of
each such reimbursement, that the Master Servicer’s or Servicer’s right thereto
shall be prior to the rights of the Noteholders;

 

(iv) to reimburse the Master Servicer or the Servicer from Liquidation Proceeds,
Condemnation Proceeds or Insurance Proceeds for Liquidation Expenses and for
amounts expended by it pursuant to Section 4.02(n) in good faith in connection
with the restoration of damaged property and, to the extent that Liquidation
Proceeds, Condemnation Proceeds or Insurance Proceeds after such reimbursement
exceed the unpaid principal balance of the related Mortgage Loan, together with
accrued and unpaid

 

85



--------------------------------------------------------------------------------

interest thereon at the applicable Mortgage Rate less the Servicing Fee Rate for
such Mortgage Loan to the Due Date next succeeding the date of its receipt of
such Liquidation Proceeds, Condemnation Proceeds or Insurance Proceeds, to pay
to the Master Servicer or the Servicer out of such excess the amount of any
unpaid assumption fees, late payment charges or other Mortgagor charges on the
related Mortgage Loan and to retain any excess remaining thereafter as
additional servicing compensation, it being understood, in the case of any such
reimbursement or payment, that such Master Servicer’s or Servicer’s right
thereto shall be prior to the rights of the Noteholders;

 

(v) to pay to the Depositor or the Seller or any other Person, as applicable,
with respect to each Mortgage Loan or REO Property acquired in respect thereof
that has been purchased pursuant to this Agreement, all amounts received thereon
and not paid on the date on which the related repurchase was effected, and to
pay to the applicable party any Monthly Advances and Servicing Advances to the
extent specified in the definition of Purchase Price;

 

(vi) to the extent not paid by the Servicer, to pay any insurance premium with
respect to a Mortgage Loan;

 

(vii) to pay to the Master Servicer income earned on the investment of funds on
deposit in the Collection Account;

 

(viii) to make payment to itself, the Master Servicer, the Securities
Administrator, the Servicer, the Indenture Trustee, the Custodian, the Owner
Trustee and others pursuant to any provision of any Operative Agreement;

 

(ix) to withdraw funds deposited in error in the Collection Account;

 

(x) to clear and terminate the Collection Account pursuant to Article IX; and

 

(xi) to reimburse a successor master servicer (solely in its capacity as
successor master servicer), for any fee or advance occasioned by a termination
of the Master Servicer and the assumption of such duties by the Indenture
Trustee as successor master servicer or a successor master servicer appointed by
the Indenture Trustee pursuant to Section 8.01, in each case to the extent not
reimbursed by the terminated Master Servicer, it being understood, in the case
of any such reimbursement or payment, that the right of the Master Servicer or
the Indenture Trustee thereto shall be prior to the rights of the Noteholders.

 

In connection with withdrawals pursuant to subclauses (ii) through (iv) above,
the Master Servicer’s or the Servicer’s or such other Person’s entitlement
thereto is limited to collections or other recoveries on the related Mortgage
Loan. The Master Servicer shall therefore keep and maintain a separate
accounting for each Mortgage Loan for the purpose of justifying any withdrawal
from the Collection Account it maintains pursuant to such subclauses.

 

86



--------------------------------------------------------------------------------

Section 5.08. Reports to Indenture Trustee and Noteholders.

 

(a) On each Payment Date, the Securities Administrator shall make available to
the Indenture Trustee and each Noteholder a report setting forth the following
information (on the basis of Mortgage Loan level information obtained from the
Servicer):

 

(i) the aggregate amount of the payment to be made on such Payment Date to the
Holders of each Class of Notes, to the extent applicable, allocable to principal
on the Mortgage Loans, including Liquidation Proceeds, Condemnation Proceeds and
Insurance Proceeds, stating separately the amount attributable to scheduled
principal payments and unscheduled payments in the nature of principal;

 

(ii) the aggregate amount of the payment to be made on such Payment Date to the
Holders of each Class of Notes allocable to interest and the calculation
thereof;

 

(iii) the amount, if any, of any payment to the Holder of the Ownership
Certificate;

 

(iv) (A) the aggregate amount of any Monthly Advances required to be made by or
on behalf of the Servicer (or the Master Servicer) with respect to such Payment
Date, (B) the aggregate amount of such Monthly Advances actually made, and (C)
the amount, if any, by which (A) above exceeds (B) above;

 

(v) the aggregate amount of Servicing Advances required to be made by or on
behalf of the Servicer (or the Master Servicer) with respect to such Payment
Date;

 

(vi) the aggregate amount of unreimbursed Monthly Advances outstanding and
Servicing Advances outstanding with respect to such Payment Date;

 

(vii) the aggregate amount of Nonrecoverable Advances with respect to such
Payment Date;

 

(viii) the total number of Mortgage Loans, the aggregate Scheduled Principal
Balance of all the Mortgage Loans as of the close of business on the last day of
the related Collection Period, after giving effect to payments allocated to
principal reported under clause (i) above;

 

(ix) the Class Principal Amount of each Class of Notes, to the extent
applicable, as of such Payment Date after giving effect to payments allocated to
principal reported under clause (i) above;

 

(x) the amount of any Realized Losses incurred with respect to the Mortgage
Loans (x) in the applicable Prepayment Period and (y) in the aggregate since the
Cut-off Date;

 

87



--------------------------------------------------------------------------------

(xi) the amount of the Servicing Fee paid during the Collection Period to which
such payment relates;

 

(xii) the number and aggregate Scheduled Principal Balance of Mortgage Loans, as
reported to the Securities Administrator by the Servicer, (a) remaining
outstanding, (b) Delinquent 30 to 59 days on a contractual basis, (c) Delinquent
60 to 89 days on a contractual basis, (d) Delinquent 90 or more days on a
contractual basis, (e) 180 days or more Delinquent and charged off; (f) as to
which foreclosure proceedings have been commenced as of the close of business on
the last Business Day of the calendar month immediately preceding the month in
which such Payment Date occurs, (g) in bankruptcy and (h) that are REO
Properties;

 

(xiii) the aggregate Scheduled Principal Balance of any Mortgage Loans with
respect to which the related Mortgaged Property became an REO Property as of the
close of business on the last Business Day of the calendar month immediately
preceding the month in which such Payment Date occurs;

 

(xiv) with respect to substitution of Mortgage Loans in the preceding calendar
month, the Scheduled Principal Balance of each Deleted Mortgage Loan and of each
Qualifying Substitute Mortgage Loan;

 

(xv) the aggregate outstanding Prepayment Interest Shortfalls, Basis Risk
Shortfalls and Basis Risk Shortfall Carryforward Amounts, if any, for each Class
of Notes, after giving effect to the payments made on such Payment Date;

 

(xvi) the Note Interest Rate applicable to such Payment Date with respect to
each Class of Notes;

 

(xvii) the Interest Funds, the Principal Funds and the Extra Principal Payment
Amount applicable to such Payment Date;

 

(xviii) if applicable, the amount of any shortfall (i.e., the difference between
the aggregate amounts of principal and interest which Noteholders would have
received if there were sufficient available amounts in the Collection Account
and the amounts actually paid);

 

(xix) the amount of any Principal Deficiency Amount and Deferred Interest with
respect to each Class of Notes, after giving effect to payments on such Payment
Date;

 

(xx) any Overcollateralization Deficiency after giving effect to the payments
made on such Payment Date; and

 

(xxi) LIBOR with respect to such Payment Date.

 

88



--------------------------------------------------------------------------------

In the case of information furnished pursuant to subclauses (i), (ii) and (ix)
above, the amounts shall (except in the case of the report delivered to the
holder of the Ownership Certificate) be expressed as a dollar amount per $1,000
of original principal amount of Notes.

 

The Securities Administrator will make such report and additional loan level
information (and, at its option, any additional files containing the same
information in an alternative format) available each month to the Rating
Agencies and Noteholders via the Securities Administrator’s website. The
Securities Administrator’s website can be accessed at www.ctslink.com.
Assistance in using the website can be obtained by calling the Securities
Administrator’s customer service desk at (301) 815-6600. Such parties that are
unable to use the website are entitled to have a paper copy mailed to them via
first class mail by notifying the Securities Administrator at Wells Fargo Bank,
N.A., P.O. Box 98, Columbia, Maryland 21046 (or for overnight deliveries at 9062
Old Annapolis Road, Columbia, Maryland 21045), and indicating such. The
Securities Administrator shall have the right to change the way such statements
are distributed in order to make such distribution more convenient and/or more
accessible to the above parties and the Securities Administrator shall provide
timely and adequate notification to all above parties regarding any such
changes.

 

The foregoing information and reports shall be prepared and determined by the
Securities Administrator based solely on Mortgage Loan data provided to the
Securities Administrator by the Master Servicer (in a format agreed to by the
Securities Administrator and the Master Servicer) no later than 12:00 p.m.
(noon) Eastern Standard Time four Business Days prior to the Payment Date. In
preparing or furnishing the foregoing information, the Securities Administrator
and the Master Servicer shall be entitled to rely conclusively on the accuracy
of the information or data regarding the Mortgage Loans and the related REO
Property that has been provided to the Master Servicer by the Servicer, and
neither the Securities Administrator nor the Master Servicer shall be obligated
to verify, recompute, reconcile or recalculate any such information or data. The
Securities Administrator, the Indenture Trustee, the Custodian and the Master
Servicer shall be entitled to conclusively rely on the Mortgage Loan data
provided to the Master Servicer and shall have no liability for any errors in
such Mortgage Loan data.

 

(b) Upon the reasonable advance written request of any Noteholder that is a
savings and loan, bank or insurance company, which request, if received by the
Indenture Trustee shall be forwarded promptly to the Securities Administrator,
the Securities Administrator shall provide, or cause to be provided (or, to the
extent that such information or documentation is not required to be provided by
the Servicer, shall use reasonable efforts to obtain such information and
documentation from the Servicer, and provide), to such Noteholder such reports
and access to information and documentation regarding the Mortgage Loans as such
Noteholder may reasonably deem necessary to comply with applicable regulations
of the Office of Thrift Supervision or its successor or other regulatory
authorities with respect to an investment in the Notes; provided, however, that
the Securities Administrator shall be entitled to be reimbursed by such
Noteholder for actual expenses incurred in providing such reports and access.

 

89



--------------------------------------------------------------------------------

(c) Within ninety (90) days, or such shorter period as may be required by
statute or regulation, after the end of each calendar year, the Securities
Administrator shall have prepared and shall make available to each Person who at
any time during the calendar year was a Noteholder of record, and make available
to Security Owners (identified as such by the Clearing Agency) in accordance
with applicable regulations, a report summarizing the items provided to the
Noteholders pursuant to Section 5.08(a) on an annual basis as may be required to
enable such Holders to prepare their federal income tax returns. Such
information shall include the amount of original issue discount accrued on each
Class of Notes and information regarding the expenses of the Issuer. The
Securities Administrator shall be deemed to have satisfied such requirement if
it forwards such information in any other format permitted by the Code. The
Master Servicer shall provide the Securities Administrator with such information
as is necessary for the Securities Administrator to prepare such reports.

 

(d) The Securities Administrator shall furnish any other information that is
required by the Code and regulations thereunder to be made available to
Noteholders. The Master Servicer shall provide the Securities Administrator with
such information as is necessary for the Securities Administrator to prepare
such reports (and the Securities Administrator may rely solely upon such
information).

 

Section 5.09. Termination of Servicer; Successor Servicers.

 

(a) The Master Servicer shall be entitled to terminate the rights and
obligations of the Servicer upon the occurrence of a Servicer Event of Default
as set forth in Section 4.07; provided, however, that in the event of
termination of the Servicer, the Master Servicer shall provide for the servicing
of the Mortgage Loans by a successor servicer as provided in Section 4.08.

 

The parties acknowledge that notwithstanding the preceding sentence, there may
be a transition period, not to exceed 90 days, in order to effect the transfer
of servicing to a successor servicer. The Master Servicer shall be entitled to
be reimbursed by the Servicer (or by the Trust Estate, if the Servicer is unable
to fulfill its obligations hereunder) for all costs associated with the transfer
of servicing, including without limitation, any costs or expenses associated
with the complete transfer of all servicing data and the completion, correction
or manipulation of such servicing data, as may be required by the Master
Servicer to correct any errors or insufficiencies in the servicing data or
otherwise to enable the Master Servicer to service the Mortgage Loans properly
and effectively.

 

(b) If the Master Servicer acts as a successor Servicer, it shall not assume
liability for the representations and warranties of the Servicer that it
replaces. The Master Servicer shall use reasonable efforts to have the successor
Servicer assume liability for the representations and warranties made by the
terminated Servicer and in the event of any such assumption by the successor
servicer, the Master Servicer may, in the exercise of its business judgment,
release the terminated Servicer from liability for such representations and
warranties.

 

90



--------------------------------------------------------------------------------

(c) If the Master Servicer acts as a successor Servicer, it will have no
obligation to make a Monthly Advance if it determines in its reasonable judgment
that such Monthly Advance would constitute a Nonrecoverable Advance.

 

Section 5.10. Master Servicer Liable for Enforcement. The Master Servicer shall
use commercially reasonable efforts to ensure that the Mortgage Loans are
serviced in accordance with the provisions of this Agreement and shall use
commercially reasonable efforts to enforce the provisions of Article IV for the
benefit of the Noteholders. The Master Servicer shall be entitled to enter into
any agreement with any Servicer for indemnification of the Master Servicer and
nothing contained in this Agreement shall be deemed to limit or modify such
indemnification. Except as expressly set forth herein, the Master Servicer shall
have no liability for the acts or omissions of the Servicer in the performance
by such Servicer of its obligations under Article IV.

 

Section 5.11. Assumption of Master Servicing by Indenture Trustee.

 

(a) In the event the Master Servicer shall for any reason no longer be the
Master Servicer (including by reason of any Master Servicer Event of Default
under Section 8.01 of this Agreement), the Indenture Trustee shall thereupon
assume all of the rights and obligations of such Master Servicer hereunder. The
Indenture Trustee, its designee or any successor master servicer appointed by
the Indenture Trustee shall be deemed to have assumed all of the Master
Servicer’s interest herein, except that the Master Servicer shall not thereby be
relieved of any liability or obligations of the Master Servicer accruing prior
to its replacement as Master Servicer, and shall be liable to the Indenture
Trustee, and hereby agrees to indemnify and hold harmless the Indenture Trustee
from and against all costs, damages, expenses and liabilities (including
reasonable attorneys’ fees) incurred by the Indenture Trustee as a result of
such liability or obligations of the Master Servicer and in connection with the
Indenture Trustee’s assumption (but not its performance, except to the extent
that costs or liability of the Indenture Trustee are created or increased as a
result of negligent or wrongful acts or omissions of the Master Servicer prior
to its replacement as Master Servicer) of the Master Servicer’s obligations,
duties or responsibilities thereunder.

 

(b) The Master Servicer that has been terminated shall, upon request of the
Indenture Trustee but at the expense of such Master Servicer, deliver to the
assuming party all documents and records relating to the Mortgage Loans and an
accounting of amounts collected and held by it and otherwise use its best
efforts to effect the orderly and efficient transfer of master servicing to the
assuming party.

 

Section 5.12. Release of Mortgage Files.

 

(a) Upon (i) becoming aware of the payment in full of any Mortgage Loan or (ii)
the receipt by the Servicer of a notification that payment in full has been or
will be escrowed in a manner customary for such purposes, the Servicer, promptly
notify the Indenture Trustee (or the Custodian) by a certification (which
certification shall include a statement to the effect that all

 

91



--------------------------------------------------------------------------------

amounts received in connection with such payment that are required to be
deposited in the Collection Account maintained by the Master Servicer pursuant
to Section 5.06 have been or will be so deposited) of a Servicing Officer and
shall deliver a Request for Release in the form of Exhibit A-5 hereto to the
Indenture Trustee or the Custodian with respect to such Mortgage Loan. Upon
receipt of such certification and Request for Release, the Indenture Trustee or
the Custodian (with the consent, and at the direction of the Indenture Trustee),
shall promptly release the related Mortgage File to the Servicer and the
Indenture Trustee shall have no further responsibility with regard to such
Mortgage File. Upon any such payment in full, the Servicer is authorized, to
give, as agent for the Indenture Trustee, as the mortgagee under the Mortgage
that secured the Mortgage Loan, an instrument of satisfaction (or assignment of
mortgage without recourse) regarding the Mortgaged Property subject to the
Mortgage, which instrument of satisfaction or assignment, as the case may be,
shall be delivered to the Person or Persons entitled thereto against receipt
therefor of such payment, it being understood and agreed that no expenses
incurred in connection with such instrument of satisfaction or assignment, as
the case may be, shall be chargeable to the Collection Account.

 

(b) From time to time and as appropriate for the servicing or foreclosure of any
Mortgage Loan, including, for this purpose, collection under any Primary
Insurance Policy, the Indenture Trustee shall execute such documents as shall be
prepared and furnished to the Indenture Trustee by the Servicer (in form
reasonably acceptable to the Indenture Trustee) and as are necessary to the
prosecution of any such proceedings. The Indenture Trustee or the Custodian,
shall, upon request of the Master Servicer or of the Servicer, as applicable,
and delivery to the Indenture Trustee or the Custodian, of a Request for Release
signed by a Servicing Officer, release the related Mortgage File held in its
possession or control to the Master Servicer (or the Servicer, as applicable).
Such trust receipt shall obligate the Master Servicer or the Servicer, as
applicable, to return the Mortgage File to the Indenture Trustee or the
Custodian, as applicable, when the need therefor by the Master Servicer or the
Servicer, as applicable, no longer exists unless (i) the Mortgage Loan has been
liquidated and the Liquidation Proceeds relating to the Mortgage Loan have been
deposited in the Collection Account or (ii) the Mortgage File or such document
has been delivered to an attorney, or to a public trustee or other public
official as required by law, for purposes of initiating or pursuing legal action
or other proceedings for the foreclosure of the Mortgaged Property either
judicially or non-judicially, and the Servicer has delivered to the Custodian a
certificate of a Servicing Officer certifying as to the name and address of the
Person to which such Mortgage File or such document was delivered and the
purpose or purposes of such delivery.

 

(c) At any time that the Servicer is required to deliver to the Custodian a
Request for Release, the Servicer shall deliver two copies of the Request for
Release if delivered in hard copy or the Servicer may furnish such Request for
Release electronically to the Custodian, in which event the Servicing Officer
transmitting the same shall be deemed to have signed the Request for Release. In
connection with any Request for Release of a Mortgage File because of a
repurchase of a Mortgage Loan, such Request for Release shall, if required, be
followed by an assignment of mortgage, without recourse, representation or
warranty from the Indenture Trustee to the Seller and the related Mortgage Note
shall be endorsed either in blank or without recourse by the

 

92



--------------------------------------------------------------------------------

Indenture Trustee and be returned to the Seller. In connection with any Request
for Release of a Mortgage File because of the payment in full of a Mortgage
Loan, such Request for Release shall, if required, be accompanied by a
certificate of satisfaction or other similar instrument to be executed by or on
behalf of the Indenture Trustee and returned to the Servicer.

 

Section 5.13. Documents, Records and Funds in Possession of Master Servicer to
be Held for Indenture Trustee.

 

(a) The Master Servicer shall transmit, or cause the Servicer to transmit, to
the Indenture Trustee such documents and instruments coming into the possession
of the Master Servicer or the Servicer from time to time as are required by the
terms hereof to be delivered to the Indenture Trustee or the Custodian. Any
funds received by the Master Servicer or by the Servicer in respect of any
Mortgage Loan or which otherwise are collected by the Master Servicer or the
Servicer as Liquidation Proceeds, Condemnation Proceeds or Insurance Proceeds in
respect of any Mortgage Loan shall be held for the benefit of the Indenture
Trustee and the Noteholders subject to the Master Servicer’s right to retain or
withdraw amounts provided in this Agreement and to the right of the Servicer to
retain its Servicing Fee and other amounts as provided herein. The Master
Servicer shall, and shall cause the Servicer to, provide access to information
and documentation regarding the Mortgage Loans to the Indenture Trustee, their
respective agents and accountants at any time upon reasonable request and during
normal business hours, and to Noteholders that are savings and loan
associations, banks or insurance companies, the Office of Thrift Supervision,
the FDIC and the supervisory agents and examiners of such Office and Corporation
or examiners of any other federal or state banking or insurance regulatory
authority if so required by applicable regulations of the Office of Thrift
Supervision or other regulatory authority, such access to be afforded without
charge but only upon reasonable request in writing and during normal business
hours at the offices of the Master Servicer designated by it. In fulfilling such
a request the Master Servicer shall not be responsible for determining the
sufficiency of such information.

 

(b) All Mortgage Files and funds collected or held by, or under the control of,
the Master Servicer or the Servicer, in respect of any Mortgage Loans, whether
from the collection of principal and interest payments or from Liquidation
Proceeds, Condemnation Proceeds or Insurance Proceeds, shall be held by the
Master Servicer or by the Servicer for and on behalf of the Indenture Trustee as
the Indenture Trustee’s agent and bailee for purposes of perfecting the
Indenture Trustee’s security interest therein as provided by relevant Uniform
Commercial Code or laws; provided, however, that the Master Servicer and the
Servicer shall be entitled to setoff against, and deduct from, any such funds
any amounts that are properly due and payable to the Master Servicer or the
Servicer under this Agreement and shall be authorized to remit such funds to the
Securities Administrator in accordance with this Agreement.

 

(c) The Servicer and the Master Servicer each hereby acknowledges that
concurrently with the execution of this Agreement, the Indenture Trustee shall
own or, to the extent that a court of competent jurisdiction shall deem the
conveyance of the Mortgage Loans from the Seller to the Depositor not to
constitute a sale, the Indenture Trustee shall have a security interest in the
Mortgage Loans and in all Mortgage Files representing such Mortgage Loans and in
all funds and

 

93



--------------------------------------------------------------------------------

investment property now or hereafter held by, or under the control of, the
Servicer or the Master Servicer that are collected by the Servicer or the Master
Servicer in connection with the Mortgage Loans, whether as scheduled
installments of principal and interest or as full or partial prepayments of
principal or interest or as Liquidation Proceeds, Condemnation Proceeds,
Insurance Proceeds or otherwise, and in all proceeds of the foregoing and
proceeds of proceeds (but excluding any fee or other amounts to which the
Servicer or the Master Servicer is entitled to hereunder); and the Servicer and
the Master Servicer each agrees that so long as the Mortgage Loans are assigned
to and held by the Indenture Trustee or the Custodian, all documents or
instruments constituting part of the Mortgage Files, and such funds relating to
the Mortgage Loans which come into the possession or custody of, or which are
subject to the control of, the Master Servicer or the Servicer shall be held by
the Master Servicer or the Servicer for and on behalf of the Indenture Trustee
as the Indenture Trustee’s agent and bailee for purposes of perfecting the
Indenture Trustee’s security interest therein as provided by the applicable
Uniform Commercial Code or other applicable laws.

 

(d) The Master Servicer agrees that it shall not, and shall not authorize the
Servicer to, create, incur or subject any Mortgage Loans, or any funds that are
deposited in any Custodial Account, Escrow Account or the Collection Account, or
any funds that otherwise are or may become due or payable to or for the benefit
of the Indenture Trustee, to any claim, lien, security interest, judgment, levy,
writ of attachment or other encumbrance, nor assert by legal action or otherwise
any claim or right of setoff against any Mortgage Loan or any funds collected
on, or in connection with, a Mortgage Loan.

 

Section 5.14. Opinion. On or before the Closing Date, the Master Servicer shall
cause to be delivered to the Depositor, the Seller, the Indenture Trustee, the
Issuer, the Securities Administrator and the Servicer one or more Opinions of
Counsel, dated the Closing Date, in form and substance reasonably satisfactory
to the Depositor, as to the due authorization, execution and delivery of this
Agreement by the Master Servicer and the enforceability thereof.

 

Section 5.15. Indenture Trustee To Retain Possession of Certain Insurance
Policies and Documents. The Indenture Trustee (or the Custodian on behalf of the
Indenture Trustee) shall retain possession and custody of the originals of the
primary mortgage insurance policies or certificate of insurance if applicable
and any certificates of renewal as to the foregoing as may be issued from time
to time as contemplated by this Agreement. Until all amounts payable in respect
of the Notes have been paid in full and the Master Servicer otherwise has
fulfilled its obligations under this Agreement, the Indenture Trustee (or the
Custodian) shall also retain possession and custody of each Mortgage File in
accordance with and subject to the terms and conditions of this Agreement. The
Master Servicer shall promptly deliver or cause the Servicer to deliver to the
Indenture Trustee (or the Custodian), upon the execution or receipt thereof the
originals of the primary mortgage insurance policies and any certificates of
renewal thereof, and such other documents or instruments that constitute
portions of the Mortgage File that come into the possession of the Master
Servicer or the Servicer from time to time.

 

94



--------------------------------------------------------------------------------

Section 5.16. Compensation to the Master Servicer. Pursuant to Sections 5.06(e)
and 6.01(d)(ii), all income and gain realized from any investment of funds in
the Collection Account and the Note Payment Account shall be for the benefit of
the Master Servicer as compensation net of the sum of the Indenture Trustee Fee,
Owner Trustee Fee and the Custodian Fee payable by the Master Servicer to the
Indenture Trustee, the Owner Trustee and the Custodian, respectively, on behalf
of the Trust, as provided in Section 5.07. Notwithstanding the foregoing, the
Master Servicer shall deposit in the Collection Account, on or before the
related Payment Date, an amount equal to the lesser of (i) its master servicing
compensation with respect to such Payment Date and (ii) the amount of any
Compensating Interest Payment required to be paid by the Servicer with respect
to such Payment Date pursuant to this Agreement, but which is not paid by the
Servicer on its behalf. The Master Servicer shall be required to pay all
expenses incurred by it in connection with its activities hereunder and shall
not be entitled to reimbursement therefor except as provided in this Agreement.

 

Section 5.17. Annual Officer’s Certificate as to Compliance.

 

(a) The Master Servicer shall deliver to the Indenture Trustee on or before
March 1st of each calendar year, commencing on March 1, 2006, an Officer’s
Certificate, certifying that with respect to the period ending on the
immediately preceding December 31: (i) such Servicing Officer has reviewed the
activities of such Master Servicer during the preceding calendar year or portion
thereof and its performance under this Agreement, (ii) to the best of such
Servicing Officer’s knowledge, based on such review, such Master Servicer has
performed and fulfilled its duties, responsibilities and obligations under this
Agreement in all material respects throughout such year, or, if there has been a
default in the fulfillment of any such duties, responsibilities or obligations,
specifying each such default known to such Servicing Officer and the nature and
status thereof, (iii) nothing has come to the attention of such Servicing
Officer to lead such Servicing Officer to believe that the Servicer has failed
to perform any of its duties, responsibilities and obligations set forth in
Article IV hereunder in all material respects throughout such year, or, if there
has been a material default in the performance or fulfillment of any such
duties, responsibilities or obligations, specifying each such default known to
such Servicing Officer and the nature and status thereof, and (iv) the Master
Servicer has received from the Servicer an annual certificate of compliance and
a copy of such Servicer’s annual audit report, or, if any such certificate or
report has not been received by the Master Servicer, the Master Servicer is
using its best reasonable efforts to obtain such certificate or report.

 

(b) Copies of such statements shall be provided to any Noteholder upon request,
by the Master Servicer or by the Indenture Trustee at the Master Servicer’s
expense if the Master Servicer failed to provide such copies (unless (i) the
Master Servicer shall have failed to provide the Indenture Trustee with such
statement or (ii) the Indenture Trustee has no actual knowledge of the Master
Servicer’s failure to provide such statement).

 

Section 5.18. Annual Independent Accountants’ Servicing Report. If the Master
Servicer (or any of its Affiliates) has, during the course of any fiscal year,
directly serviced, as a successor Servicer, any of the Mortgage Loans, then the
Master Servicer at its expense shall

 

95



--------------------------------------------------------------------------------

cause a nationally recognized firm of independent certified public accountants
to furnish a statement to the Issuer, the Indenture Trustee, the Rating Agencies
and the Depositor on or before March 1 of each calendar year to the effect that,
with respect to the most recently ended calendar year, such firm has examined
certain records and documents relating to the Master Servicer’s performance of
its servicing obligations under this Agreement and pooling and servicing and
trust agreements in material respects similar to this Agreement and to each
other and that, on the basis of such examination conducted substantially in
compliance with the audit program for mortgages serviced for Freddie Mac or the
Uniform Single Attestation Program for Mortgage Bankers, such firm is of the
opinion that the Master Servicer’s activities have been conducted in compliance
with this Agreement, or that such examination has disclosed no material items of
noncompliance except for (i) such exceptions as such firm believes to be
immaterial, (ii) such other exceptions as are set forth in such statement and
(iii) such exceptions that the Uniform Single Attestation Program for Mortgage
Bankers or the Audit Program for Mortgages Serviced by Freddie Mac requires it
to report. Copies of such statements shall be provided to any Noteholder upon
request by the Master Servicer, or by the Indenture Trustee at the expense of
the Master Servicer if the Master Servicer shall fail to provide such copies. If
such report discloses exceptions that are material, the Master Servicer shall
advise the Indenture Trustee whether such exceptions have been or are
susceptible of cure, and will take prompt action to do so.

 

Section 5.19. Merger or Consolidation. Any Person into which the Master Servicer
may be merged or consolidated, or any Person resulting from any merger,
conversion, other change in form or consolidation to which the Master Servicer
shall be a party, or any Person succeeding to the business of the Master
Servicer, shall be the successor to the Master Servicer hereunder, without the
execution or filing of any paper or any further act on the part of any of the
parties hereto, anything herein to the contrary notwithstanding; provided,
however, that the successor or resulting Person to the Master Servicer shall be
a Person that shall be qualified and approved (or that have an Affiliate that is
qualified and approved) seller/servicer of residential mortgage loans for Fannie
Mae, Freddie Mac and HUD and shall have a net worth of not less than
$25,000,000.

 

Section 5.20. Resignation of Master Servicer. Except as otherwise provided in
Sections 5.19 and this Section 5.20 hereof, the Master Servicer shall not resign
from the obligations and duties hereby imposed on it unless it determines that
the Master Servicer’s duties hereunder are no longer permissible under
applicable law or are in material conflict by reason of applicable law with any
other activities carried on by it and cannot be cured. Any such determination
permitting the resignation of the Master Servicer shall be evidenced by an
Opinion of Counsel that shall be Independent to such effect delivered to the
Indenture Trustee and the Issuer. No such resignation shall become effective
until the Indenture Trustee shall have assumed, or a successor master servicer
shall have been appointed by the Indenture Trustee and until such successor
shall have assumed, the Master Servicer’s responsibilities and obligations under
this Agreement. Notice of such resignation shall be given promptly by the Master
Servicer and the Depositor to the Indenture Trustee.

 

96



--------------------------------------------------------------------------------

Section 5.21. Assignment or Delegation of Duties by the Master Servicer. Except
as expressly provided herein, the Master Servicer shall not assign or transfer
any of its rights, benefits or privileges hereunder to any other Person, or
delegate to or subcontract with, or authorize or appoint any other Person to
perform any of the duties, covenants or obligations to be performed by the
Master Servicer hereunder, unless the Indenture Trustee and the Depositor shall
have consented to such action; provided, however, that the Master Servicer shall
have the right without the prior written consent of the Indenture Trustee or the
Depositor to delegate or assign to or subcontract with or authorize or appoint
an Affiliate of the Master Servicer to perform and carry out any duties,
covenants or obligations to be performed and carried out by the Master Servicer
hereunder. In no case, however, shall any such delegation, subcontracting or
assignment to an Affiliate of the Master Servicer relieve the Master Servicer of
any liability hereunder. Notice of such permitted assignment shall be given
promptly by the Master Servicer to the Depositor and the Indenture Trustee. If,
pursuant to any provision hereof, the duties of the Master Servicer are
transferred to a successor master servicer, the entire amount of compensation
payable to the Master Servicer pursuant hereto, including amounts payable to or
permitted to be retained or withdrawn by the Master Servicer pursuant to Section
5.16 hereof, shall thereafter be payable to such successor master servicer.

 

Section 5.22. Limitation on Liability of the Master Servicer and Others.

 

(a) The Master Servicer undertakes to perform such duties and only such duties
as are specifically set forth in this Agreement.

 

(b) No provision of this Agreement shall be construed to relieve the Master
Servicer from liability for its own negligent action, its own negligent failure
to act or its own willful misconduct; provided, however, that the duties and
obligations of the Master Servicer shall be determined solely by the express
provisions of this Agreement, the Master Servicer shall not be liable except for
the performance of such duties and obligations as are specifically set forth in
this Agreement; no implied covenants or obligations shall be read into this
Agreement against the Master Servicer and, in absence of bad faith on the part
of the Master Servicer, the Master Servicer may conclusively rely, as to the
truth of the statements and the correctness of the opinions expressed therein,
upon any certificates or opinions furnished to the Master Servicer and
conforming to the requirements of this Agreement.

 

(c) Neither the Master Servicer nor any of the directors, officers, employees or
agents of the Master Servicer shall be under any liability to the Indenture
Trustee or the Noteholders for any action taken or for refraining from the
taking of any action in good faith pursuant to this Agreement, or for errors in
judgment; provided, however, that this provision shall not protect the Master
Servicer or any such person against any liability that would otherwise be
imposed by reason of willful misfeasance, bad faith or negligence in its
performance of its duties or by reason of reckless disregard for its obligations
and duties under this Agreement. The Master Servicer and any director, officer,
employee or agent of the Master Servicer shall be entitled to indemnification by
the Trust Estate and will be held harmless against any loss, liability or
expense incurred in connection with any legal action relating to this Agreement,
the Notes or any other Operative

 

97



--------------------------------------------------------------------------------

Agreement other than any loss, liability or expense incurred by reason of
willful misfeasance, bad faith or negligence in the performance of his or its
duties hereunder or by reason of reckless disregard of his or its obligations
and duties hereunder. The Master Servicer and any director, officer, employee or
agent of the Master Servicer may rely in good faith on any document of any kind
prima facie properly executed and submitted by any Person respecting any matters
arising hereunder. The Master Servicer shall be under no obligation to appear
in, prosecute or defend any legal action that is not incidental to its duties to
master service the Mortgage Loans in accordance with this Agreement and that in
its opinion may involve it in any expenses or liability; provided, however, that
the Master Servicer may in its sole discretion undertake any such action that it
may deem necessary or desirable in respect to this Agreement and the rights and
duties of the parties hereto and the interests of the Noteholders hereunder. In
such event, the legal expenses and costs of such action and any liability
resulting therefrom shall be expenses, costs and liabilities of the Issuer and
the Master Servicer shall be entitled to be reimbursed therefor out of the
Collection Account it maintains as provided by Section 5.07.

 

Section 5.23. Indemnification; Third Party Claims. The Master Servicer agrees to
indemnify the Depositor, the Issuer, the Indenture Trustee, the Owner Trustee
and the Servicer and hold them harmless against any and all claims, losses,
penalties, fines, forfeitures, legal fees and related costs, judgments, and any
other costs, liability, fees and expenses that the Depositor, the Issuer, the
Indenture Trustee, the Owner Trustee or the Servicer may sustain as a result of
the failure of the Master Servicer to perform its duties and master service the
Mortgage Loans in compliance with the terms of this Agreement. The Depositor,
the Issuer, the Indenture Trustee, the Owner Trustee and the Servicer shall
immediately notify the Master Servicer if a claim is made by a third party with
respect to this Agreement, the Mortgage Loans entitling the Depositor, the
Issuer, the Indenture Trustee, the Owner Trustee or the Servicer to
indemnification under this Section 5.23, whereupon the Master Servicer shall
assume the defense of any such claim and pay all expenses in connection
therewith, including counsel fees, and promptly pay, discharge and satisfy any
judgment or decree which may be entered against it or them in respect of such
claim. The failure to provide such immediate notice shall not affect the Master
Servicer’s obligation pursuant to this Section 5.23 to indemnify the Depositor,
the Issuer, the Indenture Trustee, the Owner Trustee and the Servicer, except to
the extent that the Master Servicer is materially prejudiced by such failure to
notify.

 

Section 5.24. Alternative Index. In the event that the Index for any Mortgage
Loan, as specified in the related Mortgage Note, becomes unavailable for any
reason, the Servicer shall select an alternative index in accordance with the
terms of such Mortgage Note or, if such Mortgage Note does not make provision
for the selection of an alternative index in such event, the Servicer shall,
subject to applicable law, select an alternative index based on information
comparable to that used in connection with the original Index and, in either
case, such alternative index shall thereafter be the Index for such Mortgage
Loan.

 

Section 5.25. Transfer of Servicing. The Servicer agrees that it shall provide
written notice to the Master Servicer and the Indenture Trustee thirty days
prior to any proposed transfer or assignment by the Seller of the servicing of
the Mortgage Loans. In addition, the ability of the

 

98



--------------------------------------------------------------------------------

Servicer to transfer or assign the servicing hereunder to a successor servicer
shall be subject to the following conditions:

 

(i) Receipt of written consent of the Master Servicer to such transfer, which
consent shall not be unreasonably withheld;

 

(ii) Such successor servicer must satisfy the servicer eligibility standards set
forth in Section 4.06(a);

 

(iii) Such successor servicer must execute and deliver to the Master Servicer
and the Indenture Trustee an agreement, in form and substance reasonably
satisfactory to the Master Servicer and the Indenture Trustee, that contains an
assumption by such successor servicer of the due and punctual performance and
observance of each covenant and condition to be performed and observed by the
Servicer;

 

(iv) At the time of the transfer, there must be delivered to the Indenture
Trustee a letter from each Rating Agency to the effect that such transfer of
servicing will not result in a qualification, withdrawal or downgrade of the
then-current rating of any of the Notes; and

 

(v) The Seller shall, at its cost and expense, take such steps, or cause the
terminated Servicer to take such steps, as may be necessary or appropriate to
effectuate and evidence the transfer of the servicing of the Mortgage Loans to
such successor servicer, including, but not limited to, the following: (A) to
the extent required by the terms of the Mortgage Loans and by applicable federal
and state laws and regulations, the Seller shall cause the prior Servicer to
timely mail to each obligor under a Mortgage Loan any required notices or
disclosures describing the transfer of servicing of the Mortgage Loans to the
successor servicer; (B) prior to the effective date of such transfer of
servicing, the Seller shall cause the prior Servicer to transmit to any related
insurer notification of such transfer of servicing; (C) on or prior to the
effective date of such transfer of servicing, the Seller shall cause the prior
Servicer to deliver to the successor servicer all Mortgage Loan Documents and
any related records or materials; (D) on or prior to the effective date of such
transfer of servicing, the Seller shall cause the prior Servicer to transfer to
the successor servicer, or, if such transfer occurs after a Servicer Remittance
Date but before the next succeeding Payment Date, to the Securities
Administrator, all funds held by the prior Servicer in respect of the Mortgage
Loans; (E) on or prior to the effective date of such transfer of servicing, the
Seller shall cause the prior Servicer to, after the effective date of the
transfer of servicing to the successor servicer, continue to forward to such
successor servicer, within one Business Day of receipt, the amount of any
payments or other recoveries received by the prior Servicer, and to notify the
successor servicer of the source and proper application of each such payment or
recovery; and (F) the Seller shall cause the prior Servicer to, after the
effective date of transfer of servicing to the successor servicer, continue to
cooperate with

 

99



--------------------------------------------------------------------------------

the successor servicer to facilitate such transfer in such manner and to such
extent as the successor servicer may reasonably request.

 

Section 5.26. Compliance with Safeguarding Customer Information Requirements.
The Master Servicer has implemented and will maintain security measures designed
to meet the objectives of the Guidelines.

 

ARTICLE VI

 

DEPOSITS AND PAYMENTS TO HOLDERS

 

Section 6.01. The Note Payment Account.

 

(a) The Paying Agent shall establish and maintain on behalf of the Noteholders,
the Note Payment Account entitled “Note Payment Account, U.S. Bank National
Association, as Indenture Trustee, in trust for Holders of the HomeBanc Mortgage
Trust 2005-3, Mortgage Backed Notes.”

 

(b) The Note Payment Account shall be an Eligible Account. If the Note Payment
Account ceases to be an Eligible Account, the Paying Agent shall establish a new
Note Payment Account that is an Eligible Account within 10 days and transfer all
funds and investment property on deposit in such existing Note Payment Account
into such new Note Payment Account.

 

(c) On each Master Servicer Remittance Date, the Master Servicer shall remit to
the Paying Agent the entire amount on deposit in the Collection Account (subject
to permitted withdrawals set forth in Section 5.07).

 

(d) Upon receipt, the Paying Agent shall deposit the amount received from the
Master Servicer pursuant to subsection (c) of this Section 6.01 into the Note
Payment Account.

 

(e) Funds in the Note Payment Account may be invested by the Paying Agent in
Eligible Investments selected by and at the written direction of the Master
Servicer, which shall mature not later than the related Payment Date and any
such Eligible Investment shall not be sold or disposed of prior to its maturity.
All such Eligible Investments shall be made in the name of the Indenture Trustee
in trust for the benefit of the Noteholders. All income and gain net of the
Indenture Trustee Fee, the Owner Trustee Fee, the Custodian Fee and any losses
realized from any such investment of funds on deposit in the Note Payment
Account shall be for the benefit of the Master Servicer and shall be subject to
withdrawal by the Paying Agent for payment to the Master Servicer from time to
time in accordance with subsection (f) below and shall not be part of the Trust
Estate. The amount of any losses incurred in respect of any such investments
shall be deposited in the Note Payment Account by the Master Servicer out of its
own funds, without any right of reimbursement therefor, immediately as realized.

 

(f) The Paying Agent shall withdraw funds from the Note Payment Account for
payments to Noteholders and the Certificate Distribution Account in the manner
specified in this Agreement. In addition, the Paying Agent may prior to making
the payment pursuant to Section 6.02

 

100



--------------------------------------------------------------------------------

from time to time make withdrawals from the Note Payment Account for the
following purposes:

 

(i) to the extent not reimbursed by the Master Servicer, to make payment to
itself pursuant to any provision of the Operative Agreements;

 

(ii) to pay to the Master Servicer income earned on the investment of funds on
deposit in the Note Payment Account;

 

(iii) to pay to the Indenture Trustee, the Owner Trustee and the Custodian,
amounts required to be reimbursed to them in accordance with the provisions of
the Operative Agreements;

 

(iv) to withdraw funds deposited in error in the Note Payment Account; and

 

(v) to clear and terminate the Note Payment Account pursuant to Article IX.

 

Section 6.02. Payments from the Note Payment Account.

 

(a) On each Payment Date, the Paying Agent shall pay the Interest Funds for such
date, from funds in the Note Payment Account, in the following order of priority
in accordance with the report of the Securities Administrator:

 

(i) concurrently, in proportion to the amount of Accrued Note Interest for each
such Class, to the Senior Notes, Accrued Note Interest for each such Class for
such Payment Date;

 

(ii) to the Class M-1 Notes, Accrued Note Interest for such Class for such
Payment Date;

 

(iii) to the Class M-2 Notes, Accrued Note Interest for such Class for such
Payment Date;

 

(iv) to the Class M-3 Notes, Accrued Note Interest for such Class for such
Payment Date;

 

(v) to the Class M-4 Notes, Accrued Note Interest for such Class for such
Payment Date;

 

(vi) to the Class M-5 Notes, Accrued Note Interest for such Class for such
Payment Date;

 

(vii) to the Class B Notes, Accrued Note Interest for such Class for such
Payment Date; and

 

101



--------------------------------------------------------------------------------

(viii) for application as part of Monthly Excess Interest for such Payment Date,
as provided in subsection (d) of this Section, any Interest Funds remaining
after application pursuant to clauses (i) through (vii) above.

 

(b) On each Payment Date, the Paying Agent shall pay the Principal Payment
Amount for such Payment Date from funds in the Note Payment Account as follows:

 

(i) On each Payment Date (a) prior to the Stepdown Date or (b) with respect to
which a Trigger Event is in effect, in the following order of priority:

 

(1) concurrently, in proportion to the Class Principal Amounts thereof, to the
Senior Notes, in reduction of their Class Principal Amounts until the Class
Principal Amount of each such Class has been reduced to zero;

 

(2) to the Class M-1 Notes, in reduction of their Class Principal Amount, until
the Class Principal Amount of such Class has been reduced to zero;

 

(3) to the Class M-2 Notes, in reduction of their Class Principal Amount, until
the Class Principal Amount of such Class has been reduced to zero;

 

(4) to the Class M-3 Notes, in reduction of their Class Principal Amount, until
the Class Principal Amount of such Class has been reduced to zero;

 

(5) to the Class M-4 Notes, in reduction of their Class Principal Amount, until
the Class Principal Amount of such Class has been reduced to zero;

 

(6) to the Class M-5 Notes, in reduction of their Class Principal Amount, until
the Class Principal Amount of such Class has been reduced to zero;

 

(7) to the Class B Notes, in reduction of their Class Principal Amount, until
the Class Principal Amount of such Class has been reduced to zero; and

 

(8) for application as part of Monthly Excess Cashflow for such Payment Date, as
provided in subsection (c) of this Section, any Principal Payment Amount
remaining after application pursuant to clauses (1) through (7) above.

 

(ii) On each Payment Date (a) on or after the Stepdown Date and (b) with respect
to which a Trigger Event is not in effect, in the following order of priority:

 

(1) concurrently, in proportion to the Class Principal Amounts thereof, to the
Senior Notes, an amount equal to the Class A Principal Payment Amount, in
reduction of their Class Principal Amounts until the Class Principal Amount of
each such Class has been reduced to zero;

 

102



--------------------------------------------------------------------------------

(2) to the Class M-1 Notes, an amount equal to the Class M-1 Principal Payment
Amount, in reduction of their Class Principal Amount, until the Class Principal
Amount of such Class has been reduced to zero;

 

(3) to the Class M-2 Notes, an amount equal to the Class M-2 Principal Payment
Amount, in reduction of their Class Principal Amount, until the Class Principal
Amount of such Class has been reduced to zero;

 

(4) to the Class M-3 Notes, an amount equal to the Class M-3 Principal Payment
Amount, in reduction of their Class Principal Amount, until the Class Principal
Amount of such Class has been reduced to zero;

 

(5) to the Class M-4 Notes, an amount equal to the Class M-4 Principal Payment
Amount, in reduction of their Class Principal Amount, until the Class Principal
Amount of such Class has been reduced to zero;

 

(6) to the Class M-5 Notes, an amount equal to the Class M-5 Principal Payment
Amount, in reduction of their Class Principal Amount, until the Class Principal
Amount of such Class has been reduced to zero;

 

(7) to the Class B Notes, an amount equal to the Class B Principal Payment
Amount, in reduction of their Class Principal Amount, until the Class Principal
Amount of such Class has been reduced to zero; and

 

(8) for application as part of Monthly Excess Cashflow for such Payment Date, as
provided in subsection (c) of this Section, any Principal Payment Amount
remaining after application pursuant to clauses (1) through (7) above.

 

(c) On each Payment Date, the Paying Agent shall pay the Monthly Excess Cashflow
for such date from funds in the Note Payment Account in accordance with the
report of the Securities Administrator, in the following order of priority:

 

(i) to fund the Extra Principal Payment Amount, to the extent of Monthly Excess
Interest available on such Payment Date;

 

(ii) concurrently, in proportion to the amount of Deferred Interest for each
such class, to the Senior Notes, any Deferred Interest for each such Class and
such Payment Date;

 

(iii) to the Class M-1 Notes, any Deferred Interest for such Class and such
Payment Date;

 

(iv) to the Class M-2 Notes, any Deferred Interest for such Class and such
Payment Date;

 

103



--------------------------------------------------------------------------------

(v) to the Class M-3 Notes, any Deferred Interest for such Class and such
Payment Date;

 

(vi) to the Class M-4 Notes, any Deferred Interest for such Class and such
Payment Date;

 

(vii) to the Class M-5 Notes, any Deferred Interest for such Class and such
Payment Date;

 

(viii) to the Class B Notes, any Deferred Interest for such Class and such
Payment Date;

 

(ix) concurrently, in proportion to the amount of Basis Risk Shortfall
Carryforward Amount for each such Class, to the Senior Notes, any Basis Risk
Shortfall Carryforward Amount for each such Class and such Payment Date to the
extent not covered by the Cap Agreements;

 

(x) to the Class M-1 Notes, any applicable Basis Risk Shortfall Carryforward
Amount for such Class and such Payment Date to the extent not covered by the Cap
Agreements;

 

(xi) to the Class M-2 Notes, any applicable Basis Risk Shortfall Carryforward
Amount for such Class and such Payment Date to the extent not covered by the Cap
Agreements;

 

(xii) to the Class M-3 Notes, any applicable Basis Risk Shortfall Carryforward
Amount for such Class and such Payment Date to the extent not covered by the Cap
Agreements;

 

(xiii) to the Class M-4 Notes, any applicable Basis Risk Shortfall Carryforward
Amount for such Class and such Payment Date to the extent not covered by the Cap
Agreements;

 

(xiv) to the Class M-5 Notes, any applicable Basis Risk Shortfall Carryforward
Amount for such Class and such Payment Date to the extent not covered by the Cap
Agreements;

 

(xv) to the Class B Notes, any applicable Basis Risk Shortfall Carryforward
Amount for such Class and such Payment Date to the extent not covered by the Cap
Agreements; and

 

(xvi) to the Certificate Distribution Account, for payment to the Residual
Holder (or as otherwise provided in the Trust Agreement), any amount remaining
on such Payment Date after application pursuant to clauses (i) through (xv)
above.

 

104



--------------------------------------------------------------------------------

Section 6.03. Control of the Trust Account.

 

(a) The Depositor and the Issuer hereby appoint the Securities Administrator as
Securities Intermediary with respect to the Trust Accounts, and the Issuer has,
pursuant to the Indenture, granted to the Indenture Trustee, for the benefit of
the Noteholders, a security interest to secure all amounts due Noteholders
hereunder in and to the Trust Accounts and the Security Entitlements to all
Financial Assets credited to the Trust Accounts, including without limitation
all amounts, securities, investments, Financial Assets, investment property and
other property from time to time deposited in or credited to the Trust Accounts
and all proceeds thereof. Amounts held from time to time in the Trust Accounts
will continue to be held by the Securities Intermediary for the benefit of the
Indenture Trustee, as collateral agent, for the benefit of the Noteholders. Upon
the termination of the Issuer or the discharge of the Indenture, the Indenture
Trustee shall inform the Securities Intermediary of such termination. By
acceptance of their Notes or interests therein, the Noteholders shall be deemed
to have appointed the Securities Administrator as Securities Intermediary. The
Securities Administrator hereby accepts such appointment as Securities
Intermediary.

 

(b) With respect to the Trust Account Property credited to the Trust Accounts,
the Securities Intermediary agrees that:

 

(i) with respect to any Trust Account Property that is held in deposit accounts,
each such deposit account shall be subject to the exclusive custody and control
of the Securities Intermediary, and the Securities Intermediary shall have sole
signature authority with respect thereto;

 

(ii) the sole assets permitted in each Trust Account shall be those as the
Securities Intermediary agrees to treat as Financial Assets; and

 

(iii) any such Trust Account Property that is, or is treated as, a Financial
Asset shall be physically delivered (accompanied by any required endorsements)
to, or credited to an account in the name of, the Securities Intermediary or
other eligible institution maintaining each Trust Account in accordance with the
Securities Intermediary’s customary procedures such that the Securities
Intermediary or such other institution establishes a Security Entitlement in
favor of the Indenture Trustee with respect thereto over which the Securities
Intermediary or such other institution has Control;

 

(c) The Securities Intermediary hereby confirms that (A) each Trust Account is
an account to which Financial Assets are or may be credited, and the Securities
Intermediary shall, subject to the terms of this Agreement, treat the Indenture
Trustee, as collateral agent, as entitled to exercise the rights that comprise
any Financial Asset credited to each Trust Account, (B) all Trust Account
Property in respect of each Trust Account will be promptly credited by the
Securities Intermediary to such account, and (C) all securities or other
property underlying any Financial Assets credited to each Trust Account shall be
registered in the name of the Securities Intermediary, endorsed to the
Securities Intermediary or in blank or credited to another securities account
maintained in the

 

105



--------------------------------------------------------------------------------

name of the Securities Intermediary and in no case will any Financial Asset
credited to any Trust Account be registered in the name of the Depositor or the
Issuer, payable to the order of the Depositor or the Issuer or specially
endorsed to the Depositor or the Issuer, except to the extent the foregoing have
been specially endorsed to the Securities Intermediary or in blank;

 

(d) The Securities Intermediary hereby agrees that each item of property
(whether investment property, Financial Asset, security, instrument or cash)
credited to each Trust Account shall be treated as a Financial Asset;

 

(e) If at any time the Securities Intermediary shall receive an Entitlement
Order from the Indenture Trustee (or the Securities Administrator on its behalf)
directing transfer or redemption of any Financial Asset relating to any Trust
Account, the Securities Intermediary shall comply with such Entitlement Order
without further consent by the Depositor, the Issuer or any other Person. If at
any time the Indenture Trustee or the Securities Administrator notifies the
Securities Intermediary in writing that the Issuer has been terminated or the
Indenture discharged in accordance herewith and with the Trust Agreement or the
Indenture, as applicable, and the security interest granted pursuant to the
Indenture has been released, then thereafter if the Securities Intermediary
shall receive any order from the Depositor or the Issuer directing transfer or
redemption of any Financial Asset relating to any Trust Account, the Securities
Intermediary shall comply with such Entitlement Order without further consent by
the Indenture Trustee or any other Person;

 

(f) In the event that the Securities Intermediary has or subsequently obtains by
agreement, operation of law or otherwise a security interest in a Trust Account
or any Financial Asset credited thereto, the Securities Intermediary hereby
agrees that such security interest shall be subordinate to the security interest
of the Indenture Trustee. The Financial Assets credited to each Trust Account
will not be subject to deduction, set-off, banker’s lien, or any other right in
favor of any Person other than the Indenture Trustee (except that the Securities
Intermediary may set-off (i) all amounts due to it in respect of its customary
fees and expenses for the routine maintenance and operation of a Trust Account
and (ii) the face amount of any checks which have been credited to a Trust
Account but are subsequently returned unpaid because of uncollected or
insufficient funds);

 

(g) There are no other agreements entered into between the Securities
Intermediary in such capacity and the Depositor or the Issuer with respect to
the Trust Accounts. In the event of any conflict between this Agreement (or any
provision of this Agreement) and any other agreement now existing or hereafter
entered into, the terms of this Agreement shall prevail;

 

(h) The rights and powers granted under the Indenture and herein to the
Indenture Trustee have been granted in order to perfect its security interest in
each Trust Account and the Security Entitlements to the Financial Assets
credited thereto, and are powers coupled with an interest and will neither be
affected by the bankruptcy of the Depositor or the Issuer nor by the lapse of
time. The obligations of the Securities Intermediary hereunder shall continue in
effect until the security interest of the Indenture Trustee in the Trust
Accounts, and in such Security Entitlements, has

 

106



--------------------------------------------------------------------------------

been terminated pursuant to the terms of this Agreement and the Indenture
Trustee or the Issuer, as applicable, has notified the Securities Intermediary
of such termination in writing; and

 

(i) Notwithstanding anything else contained herein, the Depositor and the Issuer
agree that each Trust Account will be established only with the Securities
Intermediary or another institution meeting the requirements of this Section,
which by acceptance of its appointment as Securities Intermediary agrees
substantially as follows: (1) it will comply with Entitlement Orders related to
each Trust Account issued by the Indenture Trustee, as collateral agent, without
further consent by the Depositor or the Issuer, without further consent by the
Depositor; (2) until termination of the Issuer or discharge of the Indenture, it
will not enter into any other agreement related to such accounts pursuant to
which it agrees to comply with Entitlement Orders of any Person other than the
Indenture Trustee, as collateral agent, or the Securities Administrator on its
behalf; and (3) all assets delivered or credited to it in connection with such
account and all investments thereof will be promptly credited to the applicable
account.

 

(j) Notwithstanding the foregoing, the Issuer shall have the power, revocable by
the Indenture Trustee or by the Owner Trustee with the consent of the Indenture
Trustee, to instruct the Indenture Trustee, the Securities Administrator and the
Master Servicer to make withdrawals and payments from each Trust Account for the
purpose of permitting the Master Servicer, the Securities Administrator or the
Owner Trustee to carry out its respective duties hereunder or permitting the
Indenture Trustee to carry out its duties under the Indenture.

 

(k) Each of the Depositor and the Issuer agrees to take or cause to be taken
such further actions, to execute, deliver and file or cause to be executed,
delivered and filed such further documents and instruments (including, without
limitation, any financing statements under the Relevant UCC or this Agreement)
as may be necessary to perfect the interests created by this Section in favor of
the Issuer and the Indenture Trustee and otherwise fully to effectuate the
purposes, terms and conditions of this Section. The Depositor shall:

 

(i) promptly execute, deliver and file any financing statements, amendments,
continuation statements, assignments, certificates and other documents with
respect to such interests and perform all such other acts as may be necessary in
order to perfect or to maintain the perfection of the Issuer’s and the Indenture
Trustee’s security interest in the Trust Account Property; and

 

(ii) make the necessary filings of financing statements or amendments thereto
within five days after the occurrence of any of the following: (1) any change in
its corporate name or any trade name or its jurisdiction of organization; (2)
any change in the location of its chief executive office or principal place of
business; and (3) any merger or consolidation or other change in its identity or
corporate structure and promptly notify the Issuer and the Indenture Trustee of
any such filings.

 

(iii) Neither the Depositor nor the Issuer shall organize under the law of any
jurisdiction other than the State under which each is organized as of the
Closing Date

 

107



--------------------------------------------------------------------------------

(whether changing its jurisdiction of organization or organizing under an
additional jurisdiction) without giving thirty (30) days prior written notice of
such action to its immediate and mediate transferee, including the Indenture
Trustee. Before effecting such change, each of the Depositor or the Issuer
proposing to change its jurisdiction of organization shall prepare and file in
the appropriate filing office any financing statements or other statements
necessary to continue the perfection of the interests of its immediate and
mediate transferees, including the Indenture Trustee, in the Trust Account
Property. In connection with the transactions contemplated by the Operative
Agreements relating to the Trust Account Property, each of the Depositor and the
Issuer authorizes its immediate or mediate transferee to file in any filing
office any initial financing statements, any amendments to financing statements,
any continuation statements, or any other statements or filings described in
this Section 6.03.

 

None of the Securities Intermediary or any director, officer, employee or agent
of the Securities Intermediary shall be under any liability to the Indenture
Trustee or the Noteholders for any action taken, or not taken, in good faith
pursuant to this Agreement, or for errors in judgment; provided, however, that
this provision shall not protect the Securities Intermediary against any
liability to the Indenture Trustee or the Noteholders which would otherwise be
imposed by reason of the Securities Intermediary’s willful misconduct, bad faith
or negligence in the performance of its obligations or duties hereunder. The
Securities Intermediary and any director, officer, employee or agent of the
Securities Intermediary may rely in good faith on any document of any kind
which, prima facie, is properly executed and submitted by any Person respecting
any matters arising hereunder. The Securities Intermediary shall be under no
duty to inquire into or investigate the validity, accuracy or content of such
document. The Issuer shall indemnify the Securities Intermediary for and hold it
harmless against any loss, liability or expense arising out of or in connection
with this Agreement and carrying out its duties hereunder, including the costs
and expenses of defending itself against any claim of liability, except in those
cases where the Securities Intermediary has been guilty of bad faith, negligence
or willful misconduct. The foregoing indemnification shall survive any
termination of this Agreement or the resignation or removal of the Securities
Intermediary.

 

Section 6.04. Monthly Advances by Master Servicer and Servicer.

 

(a) Subject to Section 4.03(c), Monthly Advances shall be made in respect of
each Servicer Remittance Date as provided herein. If, on any Determination Date,
the Servicer determines that any Monthly Payments due during the related
Collection Period have not been received, such Servicer shall advance such
amount to the extent provided in Section 4.03(c) hereof. If any Servicer fails
to remit Monthly Advances required to be made under Section 4.03(c) hereof, the
Master Servicer shall itself make, or shall cause the successor Servicer to
make, such Monthly Advance on the Servicer Remittance Date immediately following
such Determination Date. If the Master Servicer determines that a Monthly
Advance is required, it shall on the Business Day immediately prior to the
related Payment Date deposit in the Collection Account (from its own funds or
funds advanced by the Servicer) immediately available funds in an amount equal
to such Monthly Advance. The Master Servicer and the Servicer shall be entitled

 

108



--------------------------------------------------------------------------------

to be reimbursed from the Collection Account, and the Servicer shall be entitled
to be reimbursed from the Custodial Account, for all Monthly Advances made by it
as provided in Section 4.02(e). Notwithstanding anything to the contrary herein,
in the event the Master Servicer determines in its reasonable judgment that a
Monthly Advance is a Nonrecoverable Advance, the Master Servicer shall be under
no obligation to make such Monthly Advance.

 

(b) In the event that the Master Servicer or Servicer fails for any reason to
make a Monthly Advance required to be made pursuant to this Section 6.04, the
Indenture Trustee, as successor Master Servicer, shall, on or before the related
Payment Date, deposit in the Collection Account an amount equal to the excess of
(a) Monthly Advances required to be made by the Master Servicer or the Servicer
that would have been deposited in such Collection Account over (b) the amount of
any Monthly Advance made by the Master Servicer or the Servicer with respect to
such Payment Date; provided, however, that the Indenture Trustee as successor
Master Servicer shall be required to make such Monthly Advance only if it is not
prohibited by law from doing so and it has determined that such Monthly Advance
would be recoverable from amounts to be received with respect to such Mortgage
Loan, including late payments, Liquidation Proceeds, Condemnation Proceeds,
Insurance Proceeds, or otherwise. The Indenture Trustee shall be entitled to be
reimbursed from the Collection Account for Monthly Advances made by it pursuant
to this Section 6.04 as if it were the Master Servicer and shall be entitled to
receive all compensation and fees of the Master Servicer in accordance with
Section 8.01(b).

 

Section 6.05. Cap Agreements.

 

(a) The Securities Administrator shall establish and maintain an Eligible
Account in its name, in trust for the benefit of the Noteholders, the Cap
Account.

 

(b) The Securities Administrator shall deposit any Cap Receipts received on any
Cap Agreement Payment Date into the Cap Account. Amounts on deposit in the Cap
Account shall remain uninvested.

 

(c) On each Payment Date, the Securities Administrator shall distribute the
amounts received by the Trust under each Cap Agreement to holders of the Notes
in the following order of priority:

 

(i) concurrently, pro rata, in proportion to the amount of Basis Risk Shortfall
applicable to each such Class, to the Senior Notes, any applicable Basis Risk
Shortfall for each such Class and such Payment Date

 

(ii) to the Class M-1 Notes, any applicable Basis Risk Shortfall for such Class
and such Payment Date;

 

(iii) to the Class M-2 Notes, any applicable Basis Risk Shortfall for such Class
and such Payment Date;

 

109



--------------------------------------------------------------------------------

(iv) to the Class M-3 Notes, any applicable Basis Risk Shortfall for such Class
and such Payment Date;

 

(v) to the Class M-4 Notes, any applicable Basis Risk Shortfall for such Class
and such Payment Date;

 

(vi) to the Class M-5 Notes, any applicable Basis Risk Shortfall for such Class
and such Payment Date;

 

(vii) to the Class B Notes, any applicable Basis Risk Shortfall for such Class
and such Payment Date; and

 

(viii) to the Certificate Distribution Account, for payment to the Residual
Holder (or as otherwise provided in the Trust Agreement), any amount remaining
on such Payment Date after application pursuant to clauses (i) through (vii)
above.

 

If such amounts are insufficient to cover the total amount of any Basis Risk
Shortfall, the only other source of coverage will be the Monthly Excess
Cashflow, if any, that would otherwise be payable to the Ownership Certificate.

 

(d) On the date on which the Cap Agreements have terminated and any amounts
therefrom have been paid in accordance with Section 6.05(c) above, any amounts
remaining in the Cap Account shall be paid by the Securities Administrator to
the Ownership Certificate, and the Cap Account shall be terminated by the
Securities Administrator.

 

ARTICLE VII

 

THE SECURITIES ADMINISTRATOR

 

Section 7.01. Duties of the Securities Administrator. (a) The Securities
Administrator undertakes to perform such duties and only such duties as are
specifically set forth in this Agreement and shall not be liable except for the
performance of such duties and obligations as are specifically set forth in this
Agreement and no implied covenants or obligations shall be read into this
Agreement against the Securities Administrator.

 

(b) In the absence of bad faith on its part, the Securities Administrator may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or opinions furnished to the
Securities Administrator and on their face conforming to the requirements of
this Agreement; however, the Securities Administrator shall examine the
certificates and opinions to determine whether or not they conform on their face
to the requirements of this Agreement.

 

(c) The Securities Administrator may not be relieved from liability for its own
negligent action, its own negligent failure to act, its own willful misconduct
or its own bad faith, except that:

 

(i) this paragraph does not limit the effect of paragraph (b) of this Section;

 

110



--------------------------------------------------------------------------------

(ii) the Securities Administrator shall not be liable for any error of judgment
made in good faith by a Responsible Officer unless it is proved that the
Securities Administrator was negligent in ascertaining the pertinent facts; and

 

(iii) the Securities Administrator shall not be liable with respect to any
action it takes or omits to take in good faith in accordance with this
Agreement.

 

Section 7.02. Records. The Securities Administrator shall maintain appropriate
books of account and records relating to services performed hereunder, which
books of account and records shall be accessible for inspection by the Issuer
and the Depositor at any time during normal business hours with prior written
notification.

 

Section 7.03. Compensation and Indemnity. The Securities Administrator will
perform the duties and provide the services under this Agreement for such
compensation as shall be agreed upon between the Securities Administrator and
the Master Servicer. The Issuer shall indemnify the Securities Administrator and
its employees, directors and agents from funds in the Accounts, against any and
all claim, loss, liability or expense (including attorneys’ fees) incurred by it
in connection with the performance of its duties hereunder or under any
Operative Agreement. The Securities Administrator shall notify the Issuer
promptly of any claim for which it may seek indemnity. Failure by the Securities
Administrator to so notify the Issuer shall not relieve the Issuer of its
obligations hereunder. The Issuer shall defend any such claim, and the
Securities Administrator may have separate counsel fees and expenses of such
counsel shall be payable on behalf of the Issuer from funds in the Accounts. The
Issuer shall not be required to reimburse any expense or indemnify against any
loss, liability or expense incurred by the Securities Administrator through the
Securities Administrator’s own willful misconduct, negligence or bad faith.

 

The Issuer’s obligations to the Securities Administrator pursuant to this
Section shall survive the resignation or removal of the Securities
Administrator.

 

Section 7.04. Additional Information to be Furnished to the Issuer. The
Depositor shall furnish to the Issuer from time to time such additional
information regarding the Collateral as the Issuer shall reasonably request.

 

Section 7.05. Independence of the Securities Administrator. For all purposes of
this Agreement, the Securities Administrator shall be an independent contractor
and shall not be subject to the supervision of the Issuer or the Owner Trustee
with respect to the manner in which it accomplishes the performance of its
obligations hereunder. Unless expressly authorized by the Issuer, the Securities
Administrator shall have no authority to act for or represent the Issuer or the
Owner Trustee in any way and shall not otherwise be deemed an agent of the
Issuer or the Owner Trustee.

 

111



--------------------------------------------------------------------------------

Section 7.06. No Joint Venture. Nothing contained in this Agreement (i) shall
constitute the Securities Administrator or the Depositor, respectively, and
either of the Issuer or the Owner Trustee, as members of any partnership, joint
venture, association, syndicate, unincorporated business or other separate
entity, (ii) shall be construed to impose any liability as such on any of them
or (iii) shall be deemed to confer on any of them any express, implied or
apparent authority to incur any obligation or liability on behalf of the others.

 

Section 7.07. Other Activities of Securities Administrator. Nothing herein shall
prevent the Securities Administrator or its Affiliates from engaging in other
businesses or, in its sole discretion, from acting in a similar capacity as an
Securities Administrator for any other person or entity even though such person
or entity may engage in business activities similar to those of the Issuer or
the Owner Trustee.

 

Section 7.08. Resignation and Removal of Securities Administrator.

 

(a) Subject to Section 7.08(d) hereof, the Securities Administrator may resign
its duties hereunder by providing the Issuer with at least 60 days’ prior
written notice.

 

(b) Subject to Section 7.08(d) hereof, the Issuer may remove the Securities
Administrator without cause by providing the Securities Administrator with at
least 60 days’ prior written notice.

 

(c) Subject to Section 7.08(d) hereof, the Issuer may remove the Securities
Administrator immediately upon written notice of termination from the Issuer to
the Securities Administrator if any of the following events shall occur:

 

(i) the Securities Administrator shall default in the performance of any of its
duties under this Agreement and, after notice of such default, shall not cure
such default within ten days (or, if such default cannot be cured in such time,
shall not give within ten days such assurance of cure as shall be reasonably
satisfactory to the Issuer); or

 

(ii) a court having jurisdiction in the premises shall (x) enter a decree or
order for relief, which decree or order shall not have been vacated within 60
days, in respect of the Securities Administrator in any involuntary case under
any applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or (y) appoint a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official for the Securities Administrator or any
substantial part of its property, or (z) order the winding-up or liquidation of
the Securities Administrator’s affairs; or

 

(iii) the Securities Administrator shall commence a voluntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, shall consent to the entry of an order for relief in an involuntary case
under any such law, or shall consent to the appointment of a receiver,
liquidator, assignee, trustee, custodian, sequestrator or similar official for
the Securities Administrator or any substantial part of

 

112



--------------------------------------------------------------------------------

its property, shall consent to the taking of possession by any such official of
any substantial part of its property, shall make any general assignment for the
benefit of creditors or shall fail generally to pay its debts as they become
due.

 

The Securities Administrator agrees that if any of the events specified in
clauses (ii) or (iii) of this Section 7.08(c) shall occur, it shall give written
notice thereof to the Issuer and the Indenture Trustee within seven days after
the occurrence of such event.

 

(d) No resignation or removal of the Securities Administrator pursuant to this
Section shall be effective until (i) a successor Securities Administrator shall
have been appointed by the Issuer in accordance with this Agreement and (ii)
such successor Securities Administrator shall have agreed in writing to be bound
by the terms of this Agreement in the same manner as the Securities
Administrator is bound hereunder. If a successor Securities Administrator does
not take office within 60 days after the retiring Securities Administrator
resigns or is removed, the resigning or removed Securities Administrator or the
Issuer may petition any court of competent jurisdiction for the appointment of a
successor Securities Administrator.

 

(e) In the event of the resignation or removal of the Securities Administrator
under the terms of this Agreement, the Issuer shall appoint a successor
securities administrator having a combined capital of $50,000,000 as set forth
in its most recent published annual report of condition and it or its parent
shall have a long term debt rating of Baa3 or better by Moody’s and BBB or
better by S&P. The appointment of any successor Securities Administrator shall
be effective only after receipt of a letter from each Rating Agency to the
effect that such proposed appointment will not cause a reduction or withdrawal
of the then current ratings of the Notes.

 

(f) Subject to Sections 7.08(d) and 7.08(d) above, the Securities Administrator
acknowledges that upon the appointment of a successor Master Servicer pursuant
to Section 8.01, the Securities Administrator shall immediately resign and such
successor Master Servicer shall automatically become the Securities
Administrator under this Agreement. Any such successor Master Servicer shall be
required to agree to assume the duties of the Securities Administrator under the
terms and conditions of this Agreement and the other Operative Agreements in its
acceptance of appointment as successor Master Servicer. Additionally, the Master
Servicer acknowledges that upon the appointment of a successor Securities
Administrator pursuant to this Section 7.08, the Master Servicer shall
immediately resign and such successor Securities Administrator shall
automatically become the Master Servicer under this Agreement. Any such
successor Securities Administrator shall be required to agree to assume the
duties of the Master Servicer under the terms and conditions of this Agreement
and the other Operative Agreements in its acceptance of appointment as successor
Securities Administrator.

 

(g) The Securities Administrator (i) may not be an Originator, Master Servicer,
Servicer, the Depositor or an affiliate of the Depositor unless the Securities
Administrator is in an institutional trust department of the Securities
Administrator, (ii) must be authorized to exercise corporate trust powers under
the laws of its jurisdiction of organization, and (iii) must be rated at least
“A/F1” by Fitch, if Fitch is a Rating Agency, or the equivalent rating by S&P or
Moody’s.

 

113



--------------------------------------------------------------------------------

If no successor Securities Administrator shall have been appointed and shall
have accepted appointment within 90 days after the Securities Administrator
ceases to be the Securities Administrator pursuant to this Section 7.08, then
the Indenture Trustee shall perform the duties of the Securities Administrator
pursuant to this Agreement. The Indenture Trustee shall be entitled to receive
the same amount of compensation as the Securities Administrator in the event
that it is required to perform the duties of Securities Administrator. The
Indenture Trustee shall notify the Rating Agencies of any change of Securities
Administrator.

 

Section 7.09. Action upon Termination, Resignation or Removal of the Securities
Administrator. Promptly upon the effective date of termination of this Agreement
or the resignation or removal of the Securities Administrator pursuant to
Section 7.08 hereof, the Securities Administrator shall be entitled to be paid
all reimbursable expenses, including any reasonable out-of-pocket attorneys’
fees, accruing to it to the date of such termination, resignation or removal.
The Securities Administrator shall forthwith upon such termination pursuant to
Section 7.08 deliver to the successor Securities Administrator all property and
documents of or relating to the Collateral then in the custody of the Securities
Administrator, or if this Agreement has been terminated, to the Depositor. In
the event of the resignation or removal of the Securities Administrator pursuant
to Section 7.08, the Securities Administrator shall cooperate with the Issuer
and take all reasonable steps requested to assist the Issuer in making an
orderly transfer of the duties of the Securities Administrator.

 

ARTICLE VIII

 

MASTER SERVICER EVENTS OF DEFAULT

 

Section 8.01. Master Servicer Events of Default; Indenture Trustee To Act;
Appointment of Successor.

 

(a) The occurrence of any one or more of the following events shall constitute a
“Master Servicer Event of Default”:

 

(i) Any failure by the Master Servicer to cause to be deposited in the
Collection Account any amount so required to be deposited pursuant to this
Agreement (other than a Monthly Advance), and such failure continues unremedied
for a period of three Business Days after the date upon which written notice of
such failure, requiring the same to be remedied, shall have been given to the
Master Servicer; or

 

(ii) Any failure on the part of the Master Servicer duly to observe or perform
in any material respect any other of the covenants or agreements on the part of
the Master Servicer contained in this Agreement which continues unremedied for a
period of 60 days after the date on which written notice of such failure,
requiring the same to be remedied, shall have been given to the Master Servicer
by the Indenture Trustee or the Securities Administrator or to the Master
Servicer and the Indenture Trustee by the Majority Noteholders; or

 

114



--------------------------------------------------------------------------------

(iii) A decree or order of a court or agency or supervisory authority having
jurisdiction for the appointment of a conservator or receiver or liquidator in
any insolvency, readjustment of debt, marshalling of assets and liabilities or
similar proceedings, or for the winding-up or liquidation of its affairs, shall
have been entered against the Master Servicer, and such decree or order shall
have remained in force undischarged or unstayed for a period of 60 days or any
Rating Agency reduces or withdraws or threatens to reduce or withdraw the rating
of the Notes because of the financial condition or loan servicing capability of
such Master Servicer; or

 

(iv) The Master Servicer shall consent to the appointment of a conservator or
receiver or liquidator in any insolvency, readjustment of debt, marshalling of
assets and liabilities, voluntary liquidation or similar proceedings of or
relating to the Master Servicer or of or relating to all or substantially all of
its property; or

 

(v) The Master Servicer shall admit in writing its inability to pay its debts
generally as they become due, file a petition to take advantage of any
applicable insolvency or reorganization statute, make an assignment for the
benefit of its creditors or voluntarily suspend payment of its obligations; or

 

(vi) The Master Servicer shall be dissolved, or shall dispose of all or
substantially all of its assets, or consolidate with or merge into another
entity or shall permit another entity to consolidate or merge into it, such that
the resulting entity does not meet the criteria for a successor servicer as
specified in Section 5.19 hereof; or

 

(vii) If a representation or warranty set forth in Section 5.01 hereof shall
prove to be incorrect as of the time made in any respect that materially and
adversely affects the interests of the Noteholders, and the circumstance or
condition in respect of which such representation or warranty was incorrect
shall not have been eliminated or cured within 30 days after the date on which
written notice of such incorrect representation or warranty shall have been
given to the Master Servicer by the Indenture Trustee or the Securities
Administrator, or to the Master Servicer and the Indenture Trustee by the
Majority Noteholders; or

 

(viii) A sale or pledge of any of the rights of the Master Servicer hereunder or
an assignment of this Agreement by the Master Servicer or a delegation of the
rights or duties of the Master Servicer hereunder shall have occurred in any
manner not otherwise permitted hereunder and without the prior written consent
of the Indenture Trustee and the Majority Noteholders; or

 

(ix) The Master Servicer has notice or actual knowledge that the Servicer at any
time is not either a Fannie Mae- or Freddie Mac-approved Seller/Servicer, and
the Master Servicer has not terminated the rights and obligations of such
Servicer under this Agreement and replaced the Servicer with an Fannie Mae- or
Freddie Mac-approved

 

115



--------------------------------------------------------------------------------

servicer within 60 days of the date the Master Servicer receives such notice or
acquires such actual knowledge; or

 

(x) Any failure of the Master Servicer to remit to the Securities Administrator
any Monthly Advance required to be made to the Securities Administrator for the
benefit of Noteholders under the terms of this Agreement, which failure
continues unremedied as of the close of business on the Business Day prior to a
Payment Date.

 

If a Master Servicer Event of Default described in clauses (i) through (ix) of
this Section 8.01 shall occur, then, in each and every case, subject to
applicable law, so long as any such Master Servicer Event of Default shall not
have been remedied within any period of time prescribed by this Section 8.01,
the Indenture Trustee, upon obtaining actual knowledge thereof, by notice in
writing to the Master Servicer may, and shall, if so directed by the Majority
Noteholders, terminate all of the rights and obligations of the Master Servicer
hereunder and in and to the Mortgage Loans and the proceeds thereof. If a Master
Servicer Event of Default described in clause (x) of this Section 8.01 shall
occur, then, in each and every case, subject to applicable law, so long as such
Master Servicer Event of Default shall not have been remedied within the time
period prescribed by clause (x) of this Section 8.01, the Indenture Trustee, by
notice in writing to the Master Servicer, shall promptly terminate all of the
rights and obligations of the Master Servicer hereunder and in and to the
Mortgage Loans and the proceeds thereof. On or after the receipt by the Master
Servicer of such written notice, all authority and power of the Master Servicer,
and only in its capacity as Master Servicer under this Agreement, whether with
respect to the Mortgage Loans or otherwise, shall pass to and be vested in the
Indenture Trustee pursuant to and under the terms of this Agreement; and the
Indenture Trustee is hereby authorized and empowered to execute and deliver, on
behalf of the defaulting Master Servicer as attorney-in-fact or otherwise, any
and all documents and other instruments, and to do or accomplish all other acts
or things necessary or appropriate to effect the purposes of such notice of
termination, whether to complete the transfer and endorsement or assignment of
the Mortgage Loans and related documents or otherwise. The defaulting Master
Servicer agrees to cooperate with the Indenture Trustee in effecting the
termination of the defaulting Master Servicer’s responsibilities and rights
hereunder as Master Servicer including, without limitation, notifying the
Servicer of the assignment of the master servicing function and providing the
Indenture Trustee or its designee all documents and records in electronic or
other form reasonably requested by it to enable the Indenture Trustee or its
designee to assume the defaulting Master Servicer’s functions hereunder and the
transfer to the Indenture Trustee for administration by it of all amounts which
shall at the time be or should have been deposited by the defaulting Master
Servicer in the Collection Account maintained by such defaulting Master Servicer
and any other account or fund maintained with respect to the Notes or thereafter
received with respect to the Mortgage Loans. The Master Servicer being
terminated shall bear all reasonable out-of-pocket costs of a master servicing
transfer, including but not limited to those of the Indenture Trustee, legal
fees and expenses, accounting and financial consulting fees and expenses, and
costs of amending the Agreement, if necessary.

 

116



--------------------------------------------------------------------------------

The Indenture Trustee shall be entitled to be reimbursed from the Master
Servicer (or by the Trust Estate, if the Master Servicer is unable to fulfill
its obligations hereunder) for all costs associated with the transfer of
servicing from the predecessor Master Servicer, including, without limitation,
any costs or expenses associated with the complete transfer of all servicing
data and the completion, correction or manipulation of such servicing data as
may be required by the Indenture Trustee to correct any errors or
insufficiencies in the servicing data or otherwise to enable the Indenture
Trustee to master service the Mortgage Loans properly and effectively. If the
terminated Master Servicer does not pay such reimbursement within thirty (30)
days of its receipt of an invoice therefore, such reimbursement shall be an
expense of the Trust Estate and the Indenture Trustee shall be entitled to
withdraw such reimbursement from amounts on deposit in the Collection Account
pursuant to Section 5.07(viii); provided that the terminated Master Servicer
shall reimburse the Trust Estate for any such expense incurred by the Trust
Estate; and provided, further, that the Indenture Trustee shall take such
action, if any, as provided in the Indenture and as directed by the Noteholders
pursuant thereto with respect to pursuing any remedy against any party obligated
to make such reimbursement.

 

Notwithstanding the termination of its activities as Master Servicer, each
terminated Master Servicer shall continue to be entitled to reimbursement to the
extent provided in Section 5.07 to the extent such reimbursement relates to the
period prior to such Master Servicer’s termination.

 

If any Master Servicer Event of Default shall occur, of which a Responsible
Officer of the Indenture Trustee has actual knowledge, the Indenture Trustee
shall promptly notify each Rating Agency of the nature and extent of such Master
Servicer Event of Default. The Securities Administrator or the Master Servicer
shall immediately give written notice by facsimile to the Indenture Trustee upon
the Master Servicer’s failure to remit Monthly Advances on the date specified
herein.

 

(b) On and after the time the Master Servicer receives a notice of termination
from the Indenture Trustee pursuant to Section 8.01(a) or the Indenture Trustee
receives the resignation of the Master Servicer evidenced by an Opinion of
Counsel pursuant to Section 5.20, the Indenture Trustee, unless another master
servicer shall have been appointed, shall be the successor in all respects to
the Master Servicer in its capacity as such under this Agreement and the
transactions set forth or provided for herein and shall have all the rights and
powers and be subject to all the responsibilities, duties and liabilities
relating thereto and arising thereafter placed on the Master Servicer hereunder,
including the obligation to make Monthly Advances; provided, however, that any
failure to perform such duties or responsibilities caused by the Master
Servicer’s failure to provide information required by this Agreement shall not
be considered a default by the Indenture Trustee hereunder. In addition, the
Indenture Trustee shall have no responsibility for any act or omission of the
Master Servicer prior to the issuance of any notice of termination and shall
have no liability relating to the representations and warranties of the Master
Servicer set forth in Section 5.01. In the Indenture Trustee’s capacity as such
successor, the Indenture Trustee shall have the same limitations on liability
herein granted to the Master Servicer. As compensation

 

117



--------------------------------------------------------------------------------

therefor, the Indenture Trustee shall be entitled to receive all compensation
payable to the Master Servicer under this Agreement.

 

(c) Notwithstanding the above, the Indenture Trustee may, if it shall be
unwilling to continue to so act, or shall, if it is unable to so act, appoint,
or petition a court of competent jurisdiction to appoint, any established
housing and home finance institution servicer, master servicer, servicing or
mortgage servicing institution having a net worth of not less than $15,000,000
and meeting such other standards for a successor master servicer as are set
forth in this Agreement, as the successor to such Master Servicer in the
assumption of all of the responsibilities, duties or liabilities of a master
servicer, like the Master Servicer. Such successor Master Servicer may be an
Affiliate of the Indenture Trustee; provided, however, that, unless such
Affiliate meets the net worth requirements and other standards set forth herein
for a successor master servicer, the Indenture Trustee, in its individual
capacity shall agree, at the time of such designation, to be and remain liable
to the Issuer and the Indenture Trustee for such Affiliate’s actions and
omissions in performing its duties hereunder. In connection with such
appointment and assumption, the Indenture Trustee may make such arrangements for
the compensation of such successor out of payments on the Mortgage Loans as it
and such successor shall agree; provided, however, that no such compensation
shall be in excess of that permitted to the Master Servicer hereunder. The
Indenture Trustee and such successor shall take such actions, consistent with
this Agreement, as shall be necessary to effectuate any such succession and may
make other arrangements with respect to the servicing to be conducted hereunder
which are not inconsistent herewith. The Master Servicer shall cooperate with
the Indenture Trustee and any successor master servicer in effecting the
termination of the Master Servicer’s responsibilities and rights hereunder
including, without limitation, notifying the Servicer of the assignment of the
master servicing functions and providing the Indenture Trustee and successor
master servicer, as applicable, all documents and records in electronic or other
form reasonably requested by it to enable it to assume the Master Servicer’s
functions hereunder and the transfer to the Indenture Trustee or such successor
master servicer, as applicable, all amounts or investment property which shall
at the time be or should have been deposited by the Master Servicer in the
Collection Account and any other account or fund maintained with respect to the
Notes or thereafter be received with respect to the Mortgage Loans. Neither the
Indenture Trustee nor any other successor master servicer shall be deemed to be
in default hereunder by reason of any failure to make, or any delay in making,
any payment hereunder or any portion thereof caused by (i) the failure of the
Master Servicer to deliver, or any delay in delivering, cash, documents or
records to it, (ii) the failure of the Master Servicer to cooperate as required
by this Agreement, (iii) the failure of the Master Servicer to deliver the
Mortgage Loan data to the Indenture Trustee as required by this Agreement or
(iv) restrictions imposed by any regulatory authority having jurisdiction over
the Master Servicer.

 

Section 8.02. Additional Remedies of Indenture Trustee Upon Event of Default.
During the continuance of any Master Servicer Event of Default, so long as such
Master Servicer Event of Default shall not have been remedied, the Indenture
Trustee, in addition to the rights specified in Section 8.01, shall have the
right, in its own name and as trustee of an express trust, to take all actions
now or hereafter existing at law, in equity or by statute to enforce its rights
and remedies

 

118



--------------------------------------------------------------------------------

and to protect the interests, and enforce the rights and remedies, of the
Noteholders (including the institution and prosecution of all judicial,
administrative and other proceedings and the filings of proofs of claim and debt
in connection therewith). Except as otherwise expressly provided in this
Agreement, no remedy provided for by this Agreement shall be exclusive of any
other remedy, and each and every remedy shall be cumulative and in addition to
any other remedy, and no delay or omission to exercise any right or remedy shall
impair any such right or remedy or shall be deemed to be a waiver of any Event
of Default.

 

Section 8.03. Waiver of Defaults. The Majority Noteholders may, on behalf of all
Noteholders, waive any default or Master Servicer Event of Default by the Master
Servicer in the performance of its obligations hereunder, except that a default
in the making of any required deposit to the Collection Account that would
result in a failure of the Securities Administrator to make any required payment
of principal of or interest on the Notes may only be waived with the consent of
100% of the affected Noteholders. Upon any such waiver of a past default, such
default shall cease to exist, and any Event of Default arising therefrom shall
be deemed to have been remedied for every purpose of this Agreement. No such
waiver shall extend to any subsequent or other default or impair any right
consequent thereon except to the extent expressly so waived.

 

Section 8.04. Notification to Holders. Upon termination of the Master Servicer
or appointment of a successor to the Master Servicer, in each case as provided
herein, the Indenture Trustee shall promptly mail notice thereof by first class
mail to the Noteholders at their respective addresses appearing on the
applicable Register. The Indenture Trustee shall also, within 45 days after the
occurrence of any Master Servicer Event of Default known to the Indenture
Trustee, give written notice thereof to Noteholders, unless such Event of
Default shall have been cured or waived prior to the issuance of such notice and
within such 45-day period.

 

Section 8.05. Directions by Noteholders and Duties of Indenture Trustee During
Master Servicer Event of Default. During the continuance of any Master Servicer
Event of Default, the Majority Noteholders may direct the time, method and place
of conducting any proceeding for any remedy available to the Indenture Trustee,
or exercising any trust or power conferred upon the Indenture Trustee, under
this Agreement; provided, however, that the Indenture Trustee shall be under no
obligation to pursue any such remedy, or to exercise any of the trusts or powers
vested in it by this Agreement (including, without limitation, (i) the
conducting or defending of any administrative action or litigation hereunder or
in relation hereto and (ii) the terminating of the Master Servicer or any
successor master servicer from its rights and duties as master servicer
hereunder) at the request, order or direction of any of the Noteholders, unless
such Noteholders shall have offered to the Indenture Trustee security or
indemnity reasonably satisfactory to it against the cost, expenses and
liabilities which may be incurred therein or thereby; and, provided further,
that, the Indenture Trustee shall have the right to decline to follow any such
direction if the Indenture Trustee, in accordance with an Opinion of Counsel,
determines that the action or proceeding so directed may not lawfully be taken
or if the Indenture Trustee in good faith determines that the action or
proceeding so directed would involve it in personal liability for

 

119



--------------------------------------------------------------------------------

which it is not indemnified to its satisfaction or be unjustly prejudicial to
the non-assenting Noteholders.

 

Section 8.06. Action Upon Certain Failures of the Master Servicer and Upon
Master Servicer Event of Default. In the event that a Responsible Officer of the
Indenture Trustee or the Securities Administrator shall have actual knowledge of
any action or inaction of the Master Servicer that would become a Master
Servicer Event of Default upon the Master Servicer’s failure to remedy the same
after notice, the Indenture Trustee or Securities Administrator, as applicable,
shall give notice thereof to the Master Servicer.

 

Section 8.07. Preparation of Reports.

 

(a) The Depositor shall prepare or cause to be prepared the initial current
report on Form 8-K. Thereafter, within 15 days after each Payment Date, the
Securities Administrator shall, in accordance with industry standards customary
for securities similar to the Notes as required by the Exchange Act and the
rules and regulations of the Securities and Exchange Commission (the
“Commission”), file with the Commission via the Electronic Data Gathering and
Retrieval System (EDGAR), a Form 8-K with a copy of the statement to the
Noteholders for such Payment Date as an exhibit thereto. Prior to January 30,
2006, the Securities Administrator shall, in accordance with industry standards
applicable to the Notes, file a Form 15 Suspension Notification with respect to
the Issuer, if applicable. Prior to March 31, 2006 and prior to March 31 in each
succeeding year so long as a Form 15 has not been filed for the prior calendar
year, the Securities Administrator shall file (and the Master Servicer will
execute) a Form 10-K, in substance conforming to industry standards applicable
to the Notes, with respect to the Issuer. The Form 10-K shall include the
certification required pursuant to Rule 13a-14 under the Exchange Act (the “Form
10-K Certification,” which Form 10-K Certification shall be signed by the Master
Servicer). The Indenture Trustee and the Securities Administrator shall have no
liability for any delay in filing the Form 10-K due to the failure of such party
to timely sign the Form 10-K or Form 10-K Certification. The Depositor hereby
grants, and in the case of the Form 10-K Certification, an Authorized Officer of
the Depositor will grant, to the Master Servicer and the Securities
Administrator a limited power of attorney to execute and file each such document
on behalf of the Depositor. Such power of attorney shall continue until either
the earlier of (i) receipt by the Master Servicer and the Securities
Administrator from the Depositor of written termination of such power of
attorney and (ii) the termination of the Issuer. The Depositor agrees to
promptly furnish to the Securities Administrator, from time to time upon
request, such further information, reports, and financial statements within its
control related to this Agreement and the Mortgage Loans as the Depositor
reasonably deems appropriate to prepare and file all necessary reports with the
Commission. The Securities Administrator shall have no responsibility to file
any items other than those specified in this section.

 

(b) Each person (including their officers or directors) that signs any Form 10-K
Certification shall be entitled to indemnification from the Trust Estate for any
liability or expense incurred by it in connection with such certification, other
than any liability or expense attributable to such Person’s own bad faith,
negligence or willful misconduct. The provisions of this

 

120



--------------------------------------------------------------------------------

subsection shall survive any termination of this Agreement and the resignation
or removal of such Person.

 

(c) To the extent that, following the Closing Date, the contents of Forms 8-K,
10-K or other Forms required by the Exchange Act and the Rules and Regulations
of the Commission and the time by which such Forms are required to be filed,
differs from the provisions of this Agreement, the parties hereto hereby agree
that each shall reasonably cooperate to amend the provisions of this Agreement
(in accordance with Section 10.03) in order to comply with such amended
reporting requirements and such amendment of this Agreement. Any such amendment
may result in the reduction of the reports filed by the Servicer under the
Exchange Act. Notwithstanding the foregoing, none of the Depositor, the Master
Servicer, the Servicer or the Securities Administrator shall be obligated to
enter into any amendment pursuant to this Section that adversely affects its
obligations and immunities under this Agreement.

 

ARTICLE IX

 

TERMINATION

 

Section 9.01. Termination. The respective obligations and responsibilities of
the Master Servicer, the Securities Administrator, the Depositor, the Issuer,
the Servicer and the Indenture Trustee created hereby (other than obligations
expressly stated to survive the termination of the Trust) shall terminate on the
day after the day on which the Notes are paid in full (including payment
pursuant to Section 9.02 below) (the “Termination Date”).

 

Section 9.02. Termination Prior to Maturity Date; Optional Redemption.

 

(a) On any Payment Date occurring on or after the Initial Purchase Date, the
Residual Holder shall have the option to purchase the Mortgage Loans, any REO
Property and any other property remaining in the Trust for a price equal to the
Termination Price. The Master Servicer and the Servicer will be reimbursed from
the Termination Price for any outstanding Monthly Advances, Servicing Advances
and unpaid Servicing Fees and other amounts not previously reimbursed pursuant
to the provisions of this Agreement, as applicable, and the Securities
Administrator, the Owner Trustee, the Indenture Trustee and the Custodian shall
be reimbursed for any previously unreimbursed amounts for which they are
entitled to be reimbursed pursuant to this Agreement, the Indenture, the
Custodial Agreement or the Trust Agreement, as applicable. If such option is
exercised, the Trust will be terminated resulting in a mandatory redemption of
the Notes. The Residual Holder shall deliver written notice of its intention to
exercise such option to the Issuer, the Securities Administrator, the Indenture
Trustee and the Master Servicer not less than 30 days prior to the applicable
Payment Date. If the Residual Holder fails to exercise such option on the
Initial Purchase Date, the Note Interest Rate for each Class of Notes will be
increased as set forth in the table in the Preliminary Statement herein
beginning on the Step-up Date and for each Payment Date thereafter.

 

121



--------------------------------------------------------------------------------

In connection with such purchase, the Residual Holder shall direct the Servicer
to remit to the Master Servicer all amounts then on deposit in the Custodial
Account (other than amounts permitted to be withdrawn by it pursuant to Section
4.02(e)) for deposit to the Collection Account.

 

(b) Promptly following any such purchase pursuant to paragraph (a) of this
Section and receipt of an Officer’s Certificate of the Residual Holder that the
purchase price has been deposited in the Collection Account, the Indenture
Trustee or the Custodian shall release the Mortgage Files to the purchaser of
such Mortgage Loans pursuant to this Section 9.02, or otherwise upon its order.

 

Section 9.03. Certain Notices upon Final Payment. The Master Servicer or the
Securities Administrator, as applicable, shall give the Issuer, the Indenture
Trustee, the Owner Trustee, each Rating Agency, each Noteholder and the
Depositor at least thirty (30) days’ prior written notice of the date on which
the Trust is expected to terminate in accordance with Section 9.01, or the date
on which the Notes will be redeemed in accordance with Section 9.02. Not later
than the fifth Business Day in the Collection Period in which the final payment
in respect to the Notes is payable to the Noteholders, the Securities
Administrator shall mail to the Noteholders a notice specifying the procedures
with respect to such final payment. The Securities Administrator on behalf of
the Indenture Trustee shall give a copy of such notice to each Rating Agency at
the time such notice is given to Noteholders. Following the final payment
thereon, such Notes shall become void, no longer outstanding and no longer
evidence any right or interest in the Mortgage Loans, the Mortgage Files or any
proceeds of the foregoing.

 

ARTICLE X

 

MISCELLANEOUS PROVISIONS

 

Section 10.01. Binding Nature of Agreement; Assignment. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.

 

Section 10.02. Entire Agreement. This Agreement contains the entire agreement
and understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof.

 

Section 10.03. Amendment.

 

(a) This Agreement may be amended from time to time by the parties hereto,
without notice to or the consent of any of the Holders of the Notes, (i) to cure
any ambiguity, (ii) to cause the provisions herein to conform to or be
consistent with or in furtherance of the statements made

 

122



--------------------------------------------------------------------------------

with respect to the Notes, the Trust or this Agreement in any Offering Document,
or to correct or supplement any provision herein which may be inconsistent with
any other provisions herein or in any other Operative Agreement, to make any
other provisions with respect to matters or questions arising under this
Agreement, (iii) to make any other provision with respect to matters or
questions arising under this Agreement (iv) to add, delete, or amend any
provisions to the extent necessary or desirable relating to any Class of Notes
issued pursuant to a supplemental indenture to the Indenture that is subordinate
in rights of payment of interest and principal to each Class of Notes issued
pursuant to the Indenture on the Closing Date, or (v) to add, delete, or amend
any provisions to the extent necessary or desirable to comply with any
requirements imposed by the Code or ERISA and applicable regulations. No such
amendment effected pursuant to the preceding sentence shall, as evidenced by an
Opinion of Counsel (which shall be an expense of the party requesting such
amendment and shall not be an expense of the Trust or the Indenture Trustee),
(1) affect the status of the Notes as debt for federal income tax purposes and
(2) nor shall such amendment effected pursuant to clauses (iii) or (iv) of such
sentence adversely affect in any material respect the interests of any Holder.
Prior to entering into any amendment without the consent of Holders pursuant to
this paragraph, the Indenture Trustee may require an Opinion of Counsel (at the
expense of the party requesting such amendment) to the effect that such
amendment is permitted under this paragraph. Any such amendment shall be deemed
not to adversely affect in any material respect any Holder, if the Indenture
Trustee receives written confirmation from each Rating Agency that such
amendment will not cause such Rating Agency to reduce the then current rating
assigned to the Notes.

 

(b) This Agreement may also be amended from time to time by the parties hereto,
with the consent of the Noteholders representing 66-2/3% Voting Interests for
the purpose of adding any provisions to or changing in any manner or eliminating
any of the provisions of this Agreement or of modifying in any manner the rights
of the Holders; provided, however, that no such amendment may (i) reduce in any
manner the amount of, or delay the timing of, payments which are required to be
paid on any Class of Notes, without the consent of the Noteholders of such Class
or (ii) reduce the aforesaid percentages of Class Principal Amount of Notes, the
Holders of which are required to consent to any such amendment without the
consent of the Holders of 100% of the Class Principal Amount of the Notes. For
purposes of this paragraph, references to “Holder” or “Holders” shall be deemed
to include, in the case of Book-Entry Notes, the related Note Owners.

 

(c) Promptly after the execution of any such amendment, the Indenture Trustee
shall furnish written notification of the substance of such amendment to each
Holder, the Depositor and to each Rating Agency.

 

(d) It shall not be necessary for the consent of Holders under this Section
10.03 to approve the particular form of any proposed amendment, but it shall be
sufficient if such consent shall approve the substance thereof. The manner of
obtaining such consents and of evidencing the authorization of the execution
thereof by Holders shall be subject to such reasonable regulations as the
Indenture Trustee may prescribe.

 

123



--------------------------------------------------------------------------------

Section 10.04. Acts of Noteholders. Except as otherwise specifically provided
herein, whenever Noteholder action, consent or approval is required under this
Agreement, such action, consent or approval shall be deemed to have been taken
or given on behalf of, and shall be binding upon, all Noteholders if the
Majority Noteholders agree to take such action or give such consent or approval.

 

Section 10.05. Recordation of Agreement. To the extent permitted by applicable
law, this Agreement, or a memorandum thereof if permitted under applicable law,
is subject to recordation in all appropriate public offices for real property
records in all of the counties or other comparable jurisdictions in which any or
all of the properties subject to the Mortgages are situated, and in any other
appropriate public recording office or elsewhere, such recordation to be
effected by the Depositor on direction and at the expense of Holders of not less
than 66-2/3% of the Note Principal Balance of the Notes and of the Holder of the
Ownership Certificate requesting such recordation, but only when accompanied by
an Opinion of Counsel to the effect that such recordation materially and
beneficially affects the interests of the Noteholders, or is necessary for the
administration or servicing of the Mortgage Loans.

 

Section 10.06. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS (OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

Section 10.07. Notices. All demands, notices and communications hereunder shall
be in writing and shall be deemed to have been duly given if mailed by overnight
courier, addressed as follows or delivered by facsimile (or such other address
as may hereafter be furnished to the other party by like notice):

 

  (i) if to the Seller:

 

HomeBanc Corp.

2002 Summit Boulevard, Suite 100

Atlanta, Georgia 30319

Attention: Debra F. Watkins, EVP Capital Markets

Facsimile: (404) 705-2301

 

with a copy to:

 

HomeBanc Corp.

2002 Summit Boulevard, Suite 100

Atlanta, Georgia 30319

Attention: General Counsel

Facsimile: (404) 303-4069

 

124



--------------------------------------------------------------------------------

  (ii) if to the Servicer:

 

HomeBanc Corp.

2002 Summit Boulevard, Suite 100

Atlanta, Georgia 30319

Attention: Debra F. Watkins, EVP Capital Markets

Facsimile: (404) 705-2301

 

with a copy to:

 

HomeBanc Corp.

2002 Summit Boulevard, Suite 100

Atlanta, Georgia 30319

Attention: General Counsel

Facsimile: (404) 303-4069

 

  (iii) if to the Master Servicer:

 

Wells Fargo Bank, N.A.

P.O. Box 98

Columbia, Maryland 21046

Attention: HomeBanc Mortgage Trust 2005-3

(or in the case of overnight deliveries,

9062 Old Annapolis Road

Columbia, Maryland 21045)

Telephone: (410) 884-2000

Facsimile: (410) 715-2380

 

  (iv) if to the Securities Administrator:

 

Wells Fargo Bank, N.A.

P.O. Box 98

Columbia, Maryland 21046

Attention: HomeBanc Mortgage Trust 2005-3

(or in the case of overnight deliveries,

9062 Old Annapolis Road

Columbia, Maryland 21045)

Telephone: (410) 884-2000

Facsimile: (410) 715-2380

 

125



--------------------------------------------------------------------------------

  (v) if to the Indenture Trustee:

 

U.S. Bank National Association

One Federal Street, Third Floor

Boston, Massachusetts 02110

Attention: Corporate Trust Services/HomeBanc 2005-3

 

if to the Depositor:

 

HMB Acceptance Corp.

2002 Summit Boulevard, Suite 100

Atlanta, Georgia 30319

Attention: Debra F. Watkins, EVP Capital Markets

Facsimile: (404) 705-2301

 

with a copy to:

 

HMB Acceptance Corp.

2002 Summit Boulevard, Suite 100

Atlanta, Georgia 30319

Attention: General Counsel

Facsimile: (404) 303-4069

 

  (vi) if to the Issuer:

 

c/o Wilmington Trust Company

Rodney Square North

1100 North Market Street

Wilmington, Delaware 19890

Attention: Corporate Trust Administration/ HomeBanc 2005-3

 

All demands, notices and communications to a party hereunder shall be in writing
and shall be deemed to have been duly given when delivered to such party at the
relevant address, facsimile number or electronic mail address set forth above or
at such other address, facsimile number or electronic mail address as such party
may designate from time to time by written notice in accordance with this
Section 10.07.

 

Section 10.08. Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement or of the Notes or the
rights of the Holders thereof.

 

126



--------------------------------------------------------------------------------

Section 10.09. Indulgences; No Waivers. Neither the failure nor any delay on the
part of a party to exercise any right, remedy, power or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege preclude any other or further
exercise of the same or of any other right, remedy, power or privilege, nor
shall any waiver of any right, remedy, power or privilege with respect to any
occurrence be construed as a waiver of such right, remedy, power or privilege
with respect to any other occurrence. No waiver shall be effective unless it is
in writing and is signed by the party asserted to have granted such waiver.

 

Section 10.10. Headings Not To Affect Interpretation. The headings contained in
this Agreement are for convenience of reference only, and they shall not be used
in the interpretation hereof.

 

Section 10.11. Benefits of Agreement. Nothing in this Agreement or in the Notes,
express or implied, shall give to any Person, other than the parties to this
Agreement and their successors hereunder and the Holders of the Notes, any
benefit or any legal or equitable right, power, remedy or claim under this
Agreement. Notwithstanding the foregoing, (i) the Owner Trustee shall be an
express third party beneficiary of this Agreement and (ii) the Residual Holder
shall be an express third party beneficiary with respect to Section 9.02.

 

Section 10.12. Special Notices to the Rating Agencies.

 

(a) The Servicer shall give prompt notice to each Rating Agency of the
occurrence of any of the following events of which it has notice:

 

(vii) any amendment to this Agreement pursuant to Section 10.03; and

 

(viii) the making of a final payment hereunder.

 

(b) All notices to the Rating Agencies provided for by this Section shall be in
writing and sent by first class mail, telecopy or overnight courier, as follows:

 

if to Moody’s:

 

Moody’s Investors Service, Inc.

99 Church Street

New York, New York 10004

Fax no.: (212) 553-4392

 

if to S&P:

 

Standard & Poor’s Ratings Services, a division

of The McGraw-Hill Companies, Inc.

55 Water Street

New York, New York 10041

Fax no.: (212) 438-2661

 

127



--------------------------------------------------------------------------------

(c) The Securities Administrator shall make available to the Rating Agencies
each report prepared pursuant to Section 5.08.

 

Section 10.13. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, and all of which
together shall constitute one and the same instrument.

 

Section 10.14. Agreement of the Issuer. The Issuer hereby acknowledges and
agrees that, to the extent that the Issuer is deemed to have any interest in any
assets of the Depositor that constitute the assets of the trust for any other
series of securities with respect to which the Depositor acts as depositor:

 

(a) the interest of the Issuer in such assets is subordinate to claims or rights
of the holders of such other series of securities to such assets; and

 

(b) this Agreement constitutes a subordination agreement for purposes of Section
510(a) of the Bankruptcy Code.

 

Section 10.15. Execution by the Issuer. It is expressly understood and agreed by
the parties hereto that (a) this Agreement is executed and delivered by
Wilmington Trust Company, not individually or personally but solely as Owner
Trustee of the Issuer, in the exercise of the powers and authority conferred and
vested in it as trustee, (b) each of the representations, undertakings and
agreements herein made on the part of the Issuer is made and intended not as
personal representations, undertakings and agreements by Wilmington Trust
Company but is made and intended for the purpose of binding only the Issuer, (c)
nothing herein contained shall be construed as creating any liability on
Wilmington Trust Company, individually or personally, to perform any covenant
either expressed or implied contained herein, all such liability, if any, being
expressly waived by the parties hereto and by any person claiming by, through or
under the parties hereto and (d) under no circumstances shall Wilmington Trust
Company be personally liable for the payment of any indebtedness or expenses of
the Issuer or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Issuer under this
Agreement or any other document.

 

128



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused their names to be signed
hereto by their respective officers hereunto duly authorized as of the day and
year first above written.

 

HOMEBANC MORTGAGE TRUST 2005-3,

as Issuer

By:   WILMINGTON TRUST COMPANY, not in its individual capacity but solely as
Owner Trustee By:  

/s/ Janel R. Havrilla

Name:

 

Janel R. Havrilla

Title:

 

Financial Services Officer

HMB ACCEPTANCE CORP.,

as Depositor

By:  

/s/ Debra F. Watkins

Name:

 

Debra F. Watkins

Title:

 

Executive Vice President

U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity but solely as
Indenture Trustee By:  

/s/ Karen R. Beard

Name:

 

Karen R. Beard

Title:

 

Vice President

WELLS FARGO BANK, N.A.,

as Securities Administrator and Master Servicer

By:  

/s/ Stacey Taylor

Name:

 

Stacey Taylor

Title:

 

Assistant Vice President

 



--------------------------------------------------------------------------------

HOMEBANC CORP.,

as Seller and Servicer

By:  

/s/ Debra F. Watkins

Name:

 

Debra F. Watkins

Title:

 

Executive Vice President

 



--------------------------------------------------------------------------------

STATE OF DELAWARE    )           :    ss.: COUNTY OF NEW CASTLE    )     

 

On this 27th day of May 2005, before me, a notary public in and for said State,
personally appeared Janel R. Havrilla, known to me to be a Financial Services
Officer of Wilmington Trust Company, one of the corporations that executed the
within instrument, and also known to me to be the person who executed it on
behalf of said corporation, and acknowledged to me that such corporation
executed the within instrument.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

/s/ Amanda E. Burger

Notary Public

 

[NOTARIAL SEAL]

 



--------------------------------------------------------------------------------

STATE OF GEORGIA    )           :    ss.: COUNTY OF FULTON    )     

 

On the 27th day of May 2005, before me, personally appeared Debra F. Watkins,
known to me to be an Executive Vice President of HMB Acceptance Corp., one of
the corporations that executed the within instrument and also known to me to be
the person who executed it on behalf of said corporation, and acknowledged to me
that such corporation executed the within instrument.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

/s/ Judy Mantia

Notary Public

 

[NOTARIAL SEAL]

 



--------------------------------------------------------------------------------

COMMONWEALTH OF MASSACHUSETTS    )           :    ss.: COUNTY OF SUFFOLK    )   
 

 

On the 27th of May 2005 before me, a Notary Public in and for said State,
personally appeared Karen R. Beard known to me to be a Vice President of U.S.
Bank National Association, one of the corporations that executed the within
instrument and also known to me to be the person who executed it on behalf of
said corporation, and acknowledged to me that such corporation executed the
within instrument.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

/s/ Larry D. Snell

Notary Public

 

[NOTARIAL SEAL]

 



--------------------------------------------------------------------------------

STATE OF MARYLAND    )           :    ss.: COUNTY OF BALTIMORE    )     

 

On the 27th of May 2005 before me, a Notary Public in and for said State,
personally appeared Stacey Taylor known to me to be an Assistant Vice President
of Wells Fargo Bank, N.A., a national banking association that executed the
within instrument and also known to me to be the person who executed it on
behalf of said corporation, and acknowledged to me that such corporation
executed the within instrument.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

/s/ Darron C. Woods

Notary Public

 

[NOTARIAL SEAL]

 



--------------------------------------------------------------------------------

STATE OF GEORGIA    )           :    ss.: COUNTY OF FULTON    )     

 

On the 27th of May 2005, before me, personally appeared Debra F. Watkins, known
to me to be an Executive Vice President of HomeBanc Corp., one of the
corporations that executed the within instrument and also known to me to be the
person who executed it on behalf of said corporation, and acknowledged to me
that such corporation executed the within instrument.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

 

/s/ Judy Mantia

Notary Public

 

[NOTARIAL SEAL]

 



--------------------------------------------------------------------------------

 

EXHIBIT A-1

 

FORM OF INITIAL CERTIFICATION

 

________________

Date            

 

U.S. Bank National Association

One Federal Street, Third Floor

Boston, Massachusetts 02110

Attention: Corporate Trust Services/HomeBanc 2005-3

 

HMB Acceptance Corp.

2002 Summit Boulevard, Suite 100

Atlanta, Georgia 30319

Attention: Debra F. Watkins, EVP Capital Markets

 

  Re: Transfer and Servicing Agreement (the “Transfer and Servicing Agreement”)
dated as of May 1, 2005 by and among HMB Acceptance Corp., as Depositor, U.S.
Bank National Association, as Indenture Trustee, Wells Fargo Bank, N.A., as
Securities Administrator and Master Servicer, HomeBanc Mortgage Trust 2005-3, as
Issuer, and HomeBanc Corp., as Seller and Servicer

 

Ladies and Gentlemen:

 

In accordance with Section 2.02(a) of the Transfer and Servicing Agreement,
subject to review of the contents thereof, the undersigned, as Custodian, hereby
certifies that it has received the documents listed in Section 2.01(b) of the
Transfer and Servicing Agreement for each Mortgage File pertaining to each
Mortgage Loan listed on Schedule A to the Transfer and Servicing Agreement,
subject to any exceptions noted on Schedule I hereto.

 

Capitalized words and phrases used herein and not otherwise defined herein shall
have the respective meanings assigned to them in the Transfer and Servicing
Agreement. This certificate is subject in all respects to the terms of Section
2.02 of the Transfer and Servicing Agreement and the Transfer and Servicing
Agreement sections cross-referenced therein.

 

[Custodian]

By:        

Name:

   

Title:

 



--------------------------------------------------------------------------------

 

EXHIBIT A-2

 

FORM OF INTERIM CERTIFICATION

 

________________

Date            

 

U.S. Bank National Association

One Federal Street, Third Floor

Boston, Massachusetts 02110

Attention: Corporate Trust Services/HomeBanc 2005-3

 

HMB Acceptance Corp.

2002 Summit Boulevard, Suite 100

Atlanta, Georgia 30319

Attention: Debra F. Watkins, EVP Capital Markets

 

  Re: Transfer and Servicing Agreement (the “Transfer and Servicing Agreement”)
dated as of May 1, 2005 by and among HMB Acceptance Corp., as Depositor, U.S.
Bank National Association, as Indenture Trustee, Wells Fargo Bank, N.A., as
Securities Administrator and Master Servicer, HomeBanc Mortgage Trust 2005-3, as
Issuer, and HomeBanc Corp., as Seller and Servicer

 

Ladies and Gentlemen:

 

In accordance with Section 2.02(b) of the Transfer and Servicing Agreement, the
undersigned, as Custodian, hereby certifies that as to each Mortgage Loan listed
in the Mortgage Loan Schedule (other than any Mortgage Loan paid in full or
listed on Schedule I hereto) it (or its custodian) has received the applicable
documents listed in Section 2.01(b) of the Transfer and Servicing Agreement.

 

The undersigned hereby certifies that as to each Mortgage Loan identified on the
Mortgage Loan Schedule, other than any Mortgage Loan listed on Schedule I
hereto, it has reviewed the documents identified above and has determined that
each such document appears regular on its face and appears to relate to the
Mortgage Loan identified in such document.

 

Capitalized words and phrases used herein shall have the respective meanings
assigned to them in the Transfer and Servicing Agreement. This certificate is
qualified in all respects by the terms of said Transfer and Servicing Agreement
including, but not limited to, Section 2.02(b).

 

[Custodian]

By:        

Name:

   

Title:

 

A-2-1



--------------------------------------------------------------------------------

 

EXHIBIT A-3

 

FORM OF FINAL CERTIFICATION

 

________________

Date            

 

U.S. Bank National Association

One Federal Street, Third Floor

Boston, Massachusetts 02110

Attention: Corporate Trust Services/HomeBanc 2005-3

 

HMB Acceptance Corp.

2002 Summit Boulevard, Suite 100

Atlanta, Georgia 30319

Attention: Debra F. Watkins, EVP Capital Markets

 

  Re: Transfer and Servicing Agreement (the “Transfer and Servicing Agreement”)
dated as of May 1, 2005 by and among HMB Acceptance Corp., as Depositor, U.S.
Bank National Association, as Indenture Trustee, Wells Fargo Bank, N.A., as
Securities Administrator and Master Servicer, HomeBanc Mortgage Trust 2005-3, as
Issuer, and HomeBanc Corp., as Seller and Servicer

 

Ladies and Gentlemen:

 

In accordance with Section 2.02(d) of the Transfer and Servicing Agreement, the
undersigned, as Custodian on behalf of the Indenture Trustee, hereby certifies
that as to each Mortgage Loan listed in the Mortgage Loan Schedule (other than
any Mortgage Loan paid in full or listed on Schedule I hereto) it (or its
custodian) has received the applicable documents listed in Section 2.01(b) of
the Transfer and Servicing Agreement.

 

The undersigned hereby certifies that as to each Mortgage Loan identified on the
Mortgage Loan Schedule, other than any Mortgage Loan listed on Schedule I
hereto, it has reviewed the documents listed above and has determined that each
such document appears to be complete and, based on an examination of such
documents, the information set forth in the Mortgage Loan Schedule is correct.

 

Capitalized words and phrases used herein shall have the respective meanings
assigned to them in the Transfer and Servicing Agreement. This certificate is
qualified in all respects by the terms of said Transfer and Servicing Agreement.

 

[Custodian]

By:        

Name:

   

Title:

 

A-3-1



--------------------------------------------------------------------------------

 

EXHIBIT A-4

 

FORM OF ENDORSEMENT

 

Pay to the order of U.S. Bank National Association, as indenture trustee (the
“Indenture Trustee”) under the Transfer and Servicing Agreement dated as of May
1, 2005 by and among HMB Acceptance Corp., as Depositor, the Indenture Trustee,
Wells Fargo Bank, N.A., as Securities Administrator and Master Servicer,
HomeBanc Mortgage Trust 2005-3, as Issuer, and HomeBanc Corp., as Seller and
Servicer, relating to HomeBanc Mortgage Trust 2005-3 Mortgage Backed Notes
without recourse.

 

 

[current signatory on note]

By:        

Name:

   

Title:

 

A-4-1



--------------------------------------------------------------------------------

 

EXHIBIT A-5

 

REQUEST FOR RELEASE

 

U.S. Bank National Association

One Federal Street, Third Floor

Boston, Massachusetts 02110

Attention: Corporate Trust Services/HomeBanc 2005-3

 

JPMorgan Chase Bank, National Association

1111 Fannin Street, 12th Floor

Houston, Texas 77002

 

  Re: Transfer and Servicing Agreement (the “Transfer and Servicing Agreement”)
dated as of May 1, 2005 by and among HMB Acceptance Corp., as Depositor, U.S.
Bank National Association, as Indenture Trustee, Wells Fargo Bank, N.A., as
Securities Administrator and Master Servicer, HomeBanc Mortgage Trust 2005-3, as
Issuer, and HomeBanc Corp., as Seller and Servicer

 

In connection with the administration of the Mortgage Loans held by the
Custodian for the benefit of the Indenture Trustee pursuant to the
above-captioned Transfer and Servicing Agreement, we request the release, and
hereby acknowledge receipt, of the Mortgage File for the Mortgage Loan described
below, for the reason indicated.

 

Mortgage Loan Number:

 

Mortgagor Name, Address & Zip Code:

 

Reason for Requesting Documents (check one):

 

  1. Mortgage Paid in Full and proceeds have been deposited into the Collection
Account

 

  2. Foreclosure

 

  3. Substitution

 

  4. Other Liquidation

 

  5. Nonliquidation              Reason:

 

A-5-1



--------------------------------------------------------------------------------

By:        

Name:

   

Title:

   

Issuer:________________________________

   

Address:_______________________________

 



--------------------------------------------------------------------------------

 

EXHIBIT B

 

FORM OF LOST NOTE AFFIDAVIT

 

I,                                         
                                             , being duly sworn, do hereby state
under oath that:

 

1. I am a duly elected                                                   of
HomeBanc Corp. (the “Company”) and am duly authorized to make this affidavit.

 

2. This affidavit is being delivered in connection with the transfer of the
Mortgage Loan described in Paragraph 3 hereof by the Company pursuant to the
Transfer and Servicing Agreement, dated as of May 1, 2005, among HomeBanc
Mortgage Trust 2005-3, as Issuer, HMB Acceptance Corp., as Depositor, Wells
Fargo Bank, N.A., as Master Servicer and as Securities Administrator, HomeBanc
Corp. as Seller and Servicer, and U.S. Bank National Association, as Indenture
Trustee, relating to the HomeBanc Mortgage Trust 2005-3 Mortgage Backed Notes
(the “Agreement”).

 

3. The                                  is the payee under the following
described Mortgage Note (“Mortgage Note”) which evidences the obligation of the
borrower(s) to repay the Mortgage Loan:

 

Loan Number:_____________________________________

Mortgage Note Date:_______________________________

Borrower(s):______________________________________

Original Payee (if not the Company):____________

Original Amount:__________________________________

Mortgage Rate:____________________________________

Address of Mortgaged Property:_______________________

_________________________________________________

 

4. The Company is the lawful owner of the Mortgage Note and has not cancelled,
altered, assigned or hypothecated the Mortgage Note.

 

5. A thorough and diligent search for the executed original Mortgage Note was
undertaken and was unsuccessful.

 

6. Attached hereto is a true and correct copy of the Mortgage Note.

 

7. The Mortgage Note has not been endorsed by the Company in any manner
inconsistent with its transfer of the Mortgage Loan under the Mortgage Loan
Purchase Agreement.

 

8. Without limiting the generality of the rights and remedies of the Indenture
Trustee contained in the Agreement, the Company hereby confirms and agrees that
in the event the inability to produce the executed original Mortgage Note
results in a breach of the representations, warranties and covenants appearing
in Exhibit A to the Mortgage Loan Purchase Agreement and Section 3.01 of the
Agreement, the Company shall repurchase the Mortgage

 

B-1



--------------------------------------------------------------------------------

Loan at the Purchase Price and otherwise in accordance with Section 3.03 of the
Agreement. In addition, the Company covenants and agrees to indemnify the
Indenture Trustee and the Trust from and hold them harmless against any and all
losses, liabilities, damages, claims or expenses arising from the Company’s
failure to have delivered the Mortgage Note to the Indenture Trustee, including
without limitation any such losses, liabilities, damages, claims or expenses
arising from any action to enforce the indebtedness evidenced by the Mortgage
Note or any claim by any third party who is the holder of such indebtedness by
virtue of possession of the Mortgage Note.

 

9. In the event that the Company locates the executed original Mortgage Note, it
shall promptly provide the Mortgage Note to the Indenture Trustee.

 

10. Capitalized terms used but not otherwise defined herein shall have the
meanings given to them in the Agreement.

 

Date:                                                      

 

 

(signature)

 

(print name)

 

(print title)

 

B-2



--------------------------------------------------------------------------------

 

EXHIBIT C

 

CUSTODIAL AGREEMENT

 

C-1



--------------------------------------------------------------------------------

 

EXHIBIT D

 

CUSTODIAL ACCOUNT LETTER AGREEMENT

 

                                    ,             

 

To: __________________

   __________________

   __________________

   (the “Depository”)

 

As Servicer under the Transfer and Servicing Agreement dated as of May 1, 2005,
by and among HMB Acceptance Corporation, as Depositor, you, as Indenture
Trustee, Wells Fargo Bank, N.A., as Securities Administrator and Master
Servicer, HomeBanc Mortgage Trust 2005-3, as Issuer, HomeBanc Corporation, as
Seller and Services (the “Transfer and Servicing Agreement”), we hereby
authorize and request you to establish an account, as a Custodial Account
pursuant to Section 4.02(d) of the Transfer and Servicing Agreement, designated
as “HomeBanc Corporation in trust for U.S. Bank National Association, as
Indenture Trustee for the HomeBanc Mortgage Trust 2005-3.” All deposits in the
account shall be subject to withdrawal therefrom by order signed by the
Servicer. This letter is submitted to you in duplicate. Please execute and
return one original to us.

 

HOMEBANC CORPORATION
Servicer

By:        

Name: _________________________________

   

Title: __________________________________

   

Date: __________________________________

 

D-1



--------------------------------------------------------------------------------

The undersigned, as Depository, hereby certifies that the above described
account has been established under Account Number                     , at the
office of the Depository indicated above, and agrees to honor withdrawals on
such account as provided above.

 

  Depository By:        

Name:

   

Title:

   

Date:

 

D-2



--------------------------------------------------------------------------------

 

EXHIBIT E

 

ESCROW ACCOUNT LETTER AGREEMENT

 

                                         ,             

 

To: __________________

   __________________

   __________________

   (the “Depository”)

 

As Servicer under the Transfer and Servicing Agreement dated as of May 1, 2005,
by and among HMB Acceptance Corp., as Depositor, you, as Indenture Trustee,
Wells Fargo Bank, N.A., as Securities Administrator and Master Servicer,
HomeBanc Mortgage Trust 2005-3, as Issuer and HomeBanc Corp. as Seller and
Servicer (the “Transfer and Servicing Agreement”), we hereby authorize and
request you to establish an account, as an Escrow Account pursuant to Section
4.02(f) of the Transfer and Servicing Agreement, designated as “HomeBanc Corp.
in trust for U.S. Bank National Association, as Indenture Trustee for the
HomeBanc Mortgage Trust 2005-3.” All deposits in the account shall be subject to
withdrawal therefrom by order signed by the Servicer. This letter is submitted
to you in duplicate. Please execute and return one original to us.

 

HOMEBANC CORP.
Servicer

By:        

Name: _________________________________

 

E-1



--------------------------------------------------------------------------------

The undersigned, as Depository, hereby certifies that the above described
account has been established under Account Number             , at the office of
the Depository indicated above, and agrees to honor withdrawals on such account
as provided above.

 

  Depository By:    

Name:

   

 

E-2



--------------------------------------------------------------------------------

 

EXHIBIT F

 

PART I: Standard File Layout – Delinquency Reporting

 

Column/Header Name

--------------------------------------------------------------------------------

  

Description

--------------------------------------------------------------------------------

   Decimal


--------------------------------------------------------------------------------

  

Format
Comment

--------------------------------------------------------------------------------

SERVICER_LOAN_NBR

   A unique number assigned to a loan by the Servicer. This may be different
than the LOAN_NBR          

LOAN_NBR

   A unique identifier assigned to each loan by the originator.          

CLIENT_NBR

   Servicer Client Number          

SERV_INVESTOR_NBR

   Contains a unique number as assigned by an external servicer to identify a
group of loans in their system.          

BORROWER_FIRST_NAME

   First Name of the Borrower.          

BORROWER_LAST_NAME

   Last name of the borrower.          

PROP_ADDRESS

   Street Name and Number of Property          

PROP_STATE

   The state where the property located.          

PROP_ZIP

   Zip code where the property is located.          

BORR_NEXT_PAY_DUE_DATE

   The date that the borrower’s next payment is due to the servicer at the end
of processing cycle, as reported by Servicer.         MM/DD/YYYY

LOAN_TYPE

   Loan Type (i.e. FHA, VA, Conv)          

BANKRUPTCY_FILED_DATE

   The date a particular bankruptcy claim was filed.         MM/DD/YYYY

BANKRUPTCY_CHAPTER_CODE

   The chapter under which the bankruptcy was filed.          

BANKRUPTCY_CASE_NBR

   The case number assigned by the court to the bankruptcy filing.          

POST_PETITION_DUE_DATE

   The payment due date once the bankruptcy has been approved by the courts     
   MM/DD/YYYY

BANKRUPTCY_DCHRG_DISM_DATE

   The Date The Loan Is Removed From Bankruptcy. Either by Dismissal, Discharged
and/or a Motion For Relief Was Granted.         MM/DD/YYYY

LOSS_MIT_APPR_DATE

   The Date The Loss Mitigation Was Approved By The Servicer         MM/DD/YYYY

LOSS_MIT_TYPE

   The Type Of Loss Mitigation Approved For A Loan Such As;          

LOSS_MIT_EST_COMP_DATE

   The Date The Loss Mitigation /Plan Is Scheduled To End/Close        
MM/DD/YYYY

LOSS_MIT_ACT_COMP_DATE

   The Date The Loss Mitigation Is Actually Completed         MM/DD/YYYY

FRCLSR_APPROVED_DATE

   The date DA Admin sends a letter to the servicer with instructions to begin
foreclosure proceedings.         MM/DD/YYYY

ATTORNEY_REFERRAL_DATE

   Date File Was Referred To Attorney to Pursue Foreclosure         MM/DD/YYYY

FIRST_LEGAL_DATE

   Notice of 1st legal filed by an Attorney in a Foreclosure Action        
MM/DD/YYYY

FRCLSR_SALE_EXPECTED_DATE

   The date by which a foreclosure sale is expected to occur.         MM/DD/YYYY

FRCLSR_SALE_DATE

   The actual date of the foreclosure sale.         MM/DD/YYYY

FRCLSR_SALE_AMT

   The amount a property sold for at the foreclosure sale.    2    No commas(,)
or dollar signs ($)

EVICTION_START_DATE

   The date the servicer initiates eviction of the borrower.         MM/DD/YYYY

EVICTION_COMPLETED_DATE

   The date the court revokes legal possession of the property from the
borrower.         MM/DD/YYYY

LIST_PRICE

   The price at which an REO property is marketed.    2    No commas(,) or
dollar signs ($)

LIST_DATE

   The date an REO property is listed at a particular price.         MM/DD/YYYY

OFFER_AMT

   The dollar value of an offer for an REO property.    2    No commas(,)
or dollar signs ($)

OFFER_DATE_TIME

   The date an offer is received by DA Admin or by the Servicer.        
MM/DD/YYYY

 

F-1



--------------------------------------------------------------------------------

REO_CLOSING_DATE

   The date the REO sale of the property is scheduled to close.        
MM/DD/YYYY

REO_ACTUAL_CLOSING_DATE

   Actual Date Of REO Sale         MM/DD/YYYY

OCCUPANT_CODE

   Classification of how the property is occupied.          

PROP_CONDITION_CODE

   A code that indicates the condition of the property.          

PROP_INSPECTION_DATE

   The date a property inspection is performed.         MM/DD/YYYY

APPRAISAL_DATE

   The date the appraisal was done.         MM/DD/YYYY

CURR_PROP_VAL

   The current “as is” value of the property based on brokers price opinion or
appraisal.    2     

REPAIRED_PROP_VAL

   The amount the property would be worth if repairs are completed pursuant to a
broker’s price opinion or appraisal.    2     

If applicable:

              

DELINQ_STATUS_CODE

   FNMA Code Describing Status of Loan          

DELINQ_REASON_CODE

   The circumstances which caused a borrower to stop paying on a loan. Code
indicates the reason why the loan is in default for this cycle.          

MI_CLAIM_FILED_DATE

   Date Mortgage Insurance Claim Was Filed With Mortgage Insurance Company.     
   MM/DD/YYYY

MI_CLAIM_AMT

   Amount of Mortgage Insurance Claim Filed         No commas(,)
or dollar signs ($)

MI_CLAIM_PAID_DATE

   Date Mortgage Insurance Company Disbursed Claim Payment         MM/DD/YYYY

MI_CLAIM_AMT_PAID

   Amount Mortgage Insurance Company Paid On Claim    2    No commas(,) or
dollar signs ($)

POOL_CLAIM_FILED_DATE

   Date Claim Was Filed With Pool Insurance Company         MM/DD/YYYY

POOL_CLAIM_AMT

   Amount of Claim Filed With Pool Insurance Company    2    No commas(,) or
dollar signs ($)

POOL_CLAIM_PAID_DATE

   Date Claim Was Settled and The Check Was Issued By The Pool Insurer        
MM/DD/YYYY

POOL_CLAIM_AMT_PAID

   Amount Paid On Claim By Pool Insurance Company    2    No commas(,) or dollar
signs ($)

FHA_PART_A_CLAIM_FILED_DATE

   Date FHA Part A Claim Was Filed With HUD         MM/DD/YYYY

FHA_PART_A_CLAIM_AMT

   Amount of FHA Part A Claim Filed    2    No commas(,) or dollar signs ($)

FHA_PART_A_CLAIM_PAID_DATE

   Date HUD Disbursed Part A Claim Payment         MM/DD/YYYY

FHA_PART_A_CLAIM_PAID_AMT

   Amount HUD Paid on Part A Claim    2    No commas(,) or dollar signs ($)

FHA_PART_B_CLAIM_FILED_DATE

   Date FHA Part B Claim Was Filed With HUD         MM/DD/YYYY

FHA_PART_B_CLAIM_AMT

   Amount of FHA Part B Claim Filed    2    No commas(,) or dollar signs ($)

FHA_PART_B_CLAIM_PAID_DATE

   Date HUD Disbursed Part B Claim Payment         MM/DD/YYYY

FHA_PART_B_CLAIM_PAID_AMT

   Amount HUD Paid on Part B Claim    2    No commas(,) or dollar signs ($)

VA_CLAIM_FILED_DATE

   Date VA Claim Was Filed With the Veterans Admin         MM/DD/YYYY

VA_CLAIM_PAID_DATE

   Date Veterans Admin. Disbursed VA Claim Payment         MM/DD/YYYY

VA_CLAIM_PAID_AMT

   Amount Veterans Admin. Paid on VA Claim    2    No commas(,) or dollar signs
($)

 

F-2



--------------------------------------------------------------------------------

 

PART II: Standard File Codes – Delinquency Reporting

 

The Loss Mit Type field should show the approved Loss Mitigation Code as
follows:

 

  •   ASUM- Approved Assumption

 

  •   BAP- Borrower Assistance Program

 

  •   CO- Charge Off

 

  •   DIL- Deed-in-Lieu

 

  •   FFA- Formal Forbearance Agreement

 

  •   MOD- Loan Modification

 

  •   PRE- Pre-Sale

 

  •   SS- Short Sale

 

  •   MISC- Anything else approved by the PMI or Pool Insurer

 

NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those
above, provided that they are consistent with industry standards. If Loss
Mitigation Types other than those above are used, the Servicer must supply Wells
Fargo Bank with a description of each of the Loss Mitigation Types prior to
sending the file.

 

The Occupant Code field should show the current status of the property code as
follows:

 

  •   Mortgagor

 

  •   Tenant

 

  •   Unknown

 

  •   Vacant

 

The Property Condition field should show the last reported condition of the
property as follows:

 

  •   Damaged

 

  •   Excellent

 

  •   Fair

 

  •   Gone

 

  •   Good

 

  •   Poor

 

  •   Special Hazard

 

  •   Unknown

 

F-3



--------------------------------------------------------------------------------

 

PART II: Standard File Codes – Delinquency Reporting, Continued

 

The FNMA Delinquent Reason Code field should show the Reason for Delinquency as
follows:

 

Delinquency Code

--------------------------------------------------------------------------------

  

Delinquency Description

--------------------------------------------------------------------------------

001

   FNMA-Death of principal mortgagor

002

   FNMA-Illness of principal mortgagor

003

   FNMA-Illness of mortgagor’s family member

004

   FNMA-Death of mortgagor’s family member

005

   FNMA-Marital difficulties

006

   FNMA-Curtailment of income

007

   FNMA-Excessive Obligation

008

   FNMA-Abandonment of property

009

   FNMA-Distant employee transfer

011

   FNMA-Property problem

012

   FNMA-Inability to sell property

013

   FNMA-Inability to rent property

014

   FNMA-Military Service

015

   FNMA-Other

016

   FNMA-Unemployment

017

   FNMA-Business failure

019

   FNMA-Casualty loss

022

   FNMA-Energy environment costs

023

   FNMA-Servicing problems

026

   FNMA-Payment adjustment

027

   FNMA-Payment dispute

029

   FNMA-Transfer of ownership pending

030

   FNMA-Fraud

031

   FNMA-Unable to contact borrower

INC

   FNMA-Incarceration

 

F-4



--------------------------------------------------------------------------------

 

PART II: Standard File Codes – Delinquency Reporting, Continued

 

The FNMA Delinquent Status Code field should show the Status of Default as
follows:

 

Status Code

--------------------------------------------------------------------------------

  

Status Description

--------------------------------------------------------------------------------

09

   Forbearance

17

   Pre-foreclosure Sale Closing Plan Accepted

24

   Government Seizure

26

   Refinance

27

   Assumption

28

   Modification

29

   Charge-Off

30

   Third Party Sale

31

   Probate

32

   Military Indulgence

43

   Foreclosure Started

44

   Deed-in-Lieu Started

49

   Assignment Completed

61

   Second Lien Considerations

62

   Veteran’s Affairs-No Bid

63

   Veteran’s Affairs-Refund

64

   Veteran’s Affairs-Buydown

65

   Chapter 7 Bankruptcy

66

   Chapter 11 Bankruptcy

67

   Chapter 13 Bankruptcy

 

F-5



--------------------------------------------------------------------------------

 

PART III: Calculation of Realized Loss/Gain Form 332– Instruction Sheet

 

(a) The numbers on the form correspond with the numbers listed below.

 

Liquidation and Acquisition Expenses:

 

1. The Actual Unpaid Principal Balance of the Mortgage Loan. For documentation,
an Amortization Schedule from date of default through liquidation breaking out
the net interest and servicing fees advanced is required.

 

2. The Total Interest Due less the aggregate amount of servicing fee that would
have been earned if all delinquent payments had been made as agreed. For
documentation, an Amortization Schedule from date of default through liquidation
breaking out the net interest and servicing fees advanced is required.

 

3. Accrued Servicing Fees based upon the Scheduled Principal Balance of the
Mortgage Loan as calculated on a monthly basis. For documentation, an
Amortization Schedule from date of default through liquidation breaking out the
net interest and servicing fees advanced is required.

 

4-12. Complete as applicable. All line entries must be supported by copies of
appropriate statements, vouchers, receipts, bills, canceled checks, etc., to
document the expense. Entries not properly documented will not be reimbursed to
the Servicer.

 

13. The total of lines 1 through 12.

 

(b) Credits:

 

14-21. Complete as applicable. All line entries must be supported by copies of
the appropriate claims forms, EOBs, HUD-1 and/or other proceeds verification,
statements, payment checks, etc. to document the credit. If the Mortgage Loan is
subject to a Bankruptcy Deficiency, the difference between the Unpaid Principal
Balance of the Note prior to the Bankruptcy Deficiency and the Unpaid Principal
Balance as reduced by the Bankruptcy Deficiency should be input on line 20.

 

22. The total of lines 14 through 21.

 

Please note: For HUD/VA loans, use line (15) for Part A/Initial proceeds and
line (16) for Part B/Supplemental proceeds.

 

F-6



--------------------------------------------------------------------------------

(c) Total Realized Loss (or Amount of Any Gain)

 

23. The total derived from subtracting line 22 from 13. If the amount represents
a realized gain, show the amount in parenthesis ( ).

 

F-7



--------------------------------------------------------------------------------

 

PART IIIA: Calculation of Realized Loss/Gain Form 332

 

WELLS FARGO BANK, N.A.

CALCULATION OF REALIZED LOSS/GAIN

 

Prepared by:________________ Date: _______________

 

Phone:____________________ Email Address: __________________________

 

Servicer Loan No.

   Servicer Name    Servicer Address ______________    ______________   
______________

 

WELLS FARGO BANK, N.A. Loan No.___________________________

 

Borrower’s Name:________________________________________________________

 

Property Address:_____________________________________________________________

 

Liquidation and Acquisition Expenses:

 

(1) Actual Unpaid Principal Balance of Mortgage Loan $_________________ (1)

 

(2) Interest accrued at Net Rate ___________________ (2)

 

(3) Accrued Servicing Fees ____________________ (3)

 

(4) Attorney’s Fees ____________________ (4)

 

(5) Taxes _______________________ (5)

 

(6) Property Maintenance __________________ (6)

 

(7) MI/Hazard Insurance Premiums_____________________ (7)

 

(8) Utility Expenses ______________________ (8)

 

(9) Appraisal/BPO ___________________ (9)

 

(10) Property Inspections _____________________ (10)

 

(11) FC Costs/Other Legal Expenses ________________________ (11)

 

(12) Other (itemize) $______________________ (12)

 

Cash for Keys _______________________    __________________

 

HOA/Condo Fees ____________________    __________________

 

___________________________________    __________________

 

___________________________________    __________________

 

Total Expenses $______________ (13)

 

Credits:

 

(14) Escrow Balance $___________________ (14)

 

(15) HIP Refund __________________ (15)

 

(16) Rental Receipts __________________ (16)

 

(17) Hazard Loss Proceeds _____________________ (17)

 

(18) Primary Mortgage Insurance Proceeds ___________________ (18)

 

(19) Pool Insurance Proceeds _____________________ (19)

 

(20) Proceeds from Sale of Acquired Property _________________________ (20)

 

F-8



--------------------------------------------------------------------------------

(21) Other (itemize) _______________ (21)

 

___________________________________    __________________

 

___________________________________    __________________

 

Total Credits $ ______________ (22)

 

Total Realized Loss (or Amount of Gain) $_________________ (23)

 

F-9



--------------------------------------------------------------------------------

 

SCHEDULE A

 

MORTGAGE LOAN SCHEDULE

 

Schedule A-1